


EXHIBIT 10.38

 

SEALY PROFIT SHARING PLAN

 

Effective Date:  January 1, 1977

 

Restatement Generally Effective:  December 1, 2006

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE 1 PRELIMINARY PROVISIONS

1

ARTICLE 2 DEFINITIONS

2

ARTICLE 3 ELIGIBILITY AND PARTICIPATION

20

ARTICLE 4 DEFERRED PAY OPTION

21

ARTICLE 5 COMPANY CONTRIBUTIONS

25

ARTICLE 6 LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS

29

ARTICLE 7 INVESTMENT FUNDS AND DIRECTION OF INVESTMENT

35

ARTICLE 8 ACCOUNTS

39

ARTICLE 9 TERMINATION OF EMPLOYMENT

42

ARTICLE 10 RETIREMENT BENEFITS; DISABILITY

46

ARTICLE 11 DEATH BENEFITS

48

ARTICLE 12 DISTRIBUTIONS

50

ARTICLE 13 LOANS TO PARTICIPANTS

61

ARTICLE 14 ADMINISTRATION

66

ARTICLE 15 PROHIBITION AGAINST ALIENATION

74

ARTICLE 16 AMENDMENT AND TERMINATION

79

ARTICLE 17 TOP-HEAVY PROVISIONS

81

ARTICLE 18 TRANSFERS INVOLVING OTHER QUALIFIED RETIREMENT PLANS

85

ARTICLE 19 TRANSFERRED EMPLOYEES

87

ARTICLE 20 PARTICIPATING COMPANIES

89

ARTICLE 21 LIMITATIONS ON ANNUAL ADDITIONS

93

ARTICLE 22 MISCELLANEOUS

96

SUPPLEMENT 1

Supp. 1-1

SUPPLEMENT 2

Supp. 2-1

SUPPLEMENT 3

Supp. 3-1

 

i

--------------------------------------------------------------------------------


 

SEALY PROFIT SHARING PLAN

 

THIS AMENDMENT AND RESTATEMENT is executed as of the date set forth below, by
SEALY CORPORATION, a Delaware corporation, (hereinafter called the “Company”);

 

W I T N E S S E T H:

 

WHEREAS, the Company previously established the Sealy, Incorporated Employees’
Thrift Plan (the “Thrift Plan”), effective January 1, 1977; and

 

WHEREAS, the Company amended and restated the Thrift Plan as the Sealy Profit
Sharing Plan (the “Plan”), effective January 1, 1988, in order to provide
Participants with the opportunity to make deferred pay contributions pursuant to
Section 401(k) of the Internal Revenue Code and to make certain other desirable
changes; and

 

WHEREAS, the Company amended and restated the Plan in order to conform it to the
Tax Reform Act of 1986, the Omnibus Budget Reconciliation Act of 1986, the
Omnibus Budget Reconciliation Act of 1987, the Technical and Miscellaneous
Revenue Act of 1988, and subsequent legislation and to make certain other
necessary or desirable changes; and

 

WHEREAS, the Company amended and restated the Plan, generally effective
December 1, 2001, in order to bring it into compliance with the General
Agreement on Tariffs and Trade of 1994, the Uniformed Services Employment and
Reemployment Rights Act, the Small Business Job Protection Act of 1996, the
Taxpayer Relief Act of 1997, the Internal Revenue Service Restructuring and
Reform Act of 1998 and related laws and regulations (collectively, “GUST”), as
well as certain provisions of the Economic Growth and Tax Relief Reconciliation
Act of 2001, and to make certain other changes the Company deemed necessary or
desirable, and to secure a favorable determination letter from the Internal
Revenue Service, which letter was issued March 21, 2003; and

 

WHEREAS, the Company reserved the right to further amend the Plan in accordance
with Section 16.1 of the December 1, 2001 restatement; and

 

WHEREAS, the Company desires to again amend and restate the Plan, generally
effective December 1, 2006, in order to bring it into full compliance with the
Economic Growth and Tax Relief Reconciliation Act of 2001, the Job Creation and
Worker Assistance Act of 2002 and related laws and regulations (collectively,
“EGTRRA”), to bring it into compliance with final Treasury regulations issued
under Code Sections 401(k) and 415, and certain provisions of

 

ii

--------------------------------------------------------------------------------


 

the Pension Protection Act of 2006 (“PPA”), to make certain other changes the
Company deems necessary or desirable including changes intended to clarify the
interpretation of existing Plan provisions, and to secure a favorable
determination letter from the Internal Revenue Service;

 

NOW, THEREFORE, the Plan is hereby amended and restated, generally effective
December 1, 2006, except as otherwise hereinafter provided, as follows:

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 1

PRELIMINARY PROVISIONS

 

1.1               Name.  The name of this Plan, as amended and restated, shall
be the SEALY PROFIT SHARING PLAN.

 

1.2               Effective Date.  The provisions of the Plan were originally
effective January 1, 1977.

 

1.3               Restatement Date.  The provisions of the Plan as amended and
restated herein are effective December 1, 2006, except as otherwise provided
herein.  Notwithstanding the foregoing to the contrary, to the extent that
provisions contained herein reflect changes to the law applicable to the Plan
effective prior to the Restatement Date, such provisions shall be deemed
effective as of the appropriate legal effective date with respect to the Plan.

 

1.4               Purpose.  This Plan was originally created and is hereby
continued for the purpose of providing benefits to the Participants in this Plan
upon their retirement and for the purpose of providing such other benefits to
such Participants and their Beneficiaries as are hereinafter described.

 

1.5               Status and Contributions.  This Plan is a profit sharing plan
intended to qualify under Code Section 401(a) as well as containing features
intended to qualify under Code Section 401(k).  Contributions hereunder are not
contingent on any Participating Company having current or accumulated earnings
and profits.

 

1

--------------------------------------------------------------------------------

 

ARTICLE 2

DEFINITIONS

 

The use of neuter, masculine and feminine pronouns shall each be read to include
the others and the use of the singular shall be read to include the plural and
vice versa.  Unless the context otherwise indicates, the following terms when
initially capitalized herein shall have the following meanings whenever used in
this instrument:

 

2.1           Accountholder.  The word “Accountholder” shall mean each
Participant, former Participant, Beneficiary or “alternate payee” (as defined in
Section 15.1(a) hereof) who has assets credited to one or more Accounts under
this Plan.

 

2.2           Accounts.  The word “Accounts” shall mean “Deferred Pay Accounts”
established pursuant to Articles 4 and 8 hereof, “Employer Base Accounts”
established pursuant to Articles 5 and 8 hereof, “Profit Sharing Accounts”
established pursuant to Articles 5 and 8 hereof, “Employee After-Tax Accounts”
established pursuant to Article 8 hereof, “Safe Harbor Accounts” established
pursuant to Articles 5 and 8 hereof, “Distributable Accounts” established
pursuant to Articles 8, 9, 10 and 11 hereof and “Rollover Accounts” established
pursuant to Articles 8 and 18 hereof.

 

2.3           Active Participant.  The words “Active Participant” shall mean a
Participant during any period in which he is a Covered Employee; provided,
however, that the following Participants shall be subject to the applicable
provisions set forth in Article 19 hereof:

 

(a)                                  any Participant who transfers employment
from a Participating Company to a non-participating Affiliate;

 

(b)                                 any Participant who has a change of status
from the status of Covered Employee to a status other than a Covered Employee;

 

(c)                                  any Employee who transfers employment from
a non-participating Affiliate to a Participating Company; and

 

(d)                                 any Employee who has a change of status from
status other than a Covered Employee to the status of a Covered Employee.

 

2.4           Affiliate.  The word “Affiliate” shall mean (a) a corporation that
would be defined as a member of a “controlled group of corporations,” which
includes a Participating Company or any business organization that would be
defined as a trade or business (whether or not incorporated) under “common
control” with a Participating Company within the meaning of Code Sections
414(b) and (c), (b) any member of an “affiliated service group,” as defined in
Code Section 414(m) that includes a Participating Company, and (c) a member of
any other arrangement as defined in

 

2

--------------------------------------------------------------------------------


 

Treasury regulations under Code Section 414(o) that includes a Participating
Company, but, in each case, only during the periods any such corporation,
business organization or member would be so defined.

 

2.5           Allocation Date.  The words “Allocation Date” shall mean a date
selected by the Company as of which allocations are made to Accounts.  As of the
Restatement Date, such date shall be the last day of the Plan Year.

 

2.6           Annual Additions.  The words “Annual Additions” shall mean with
respect to each Participant the sum of the following amounts in any Limitation
Year:

 

(a)                                  the contributions of a Participating
Company (including amounts contributed by the Participating Companies to the
Trustee pursuant to a Participant’s deferral election under Section 4.1 hereof)
or a Related Company credited to his accounts with respect to such Limitation
Year under all defined contribution plans of a Participating Company or any
Related Company, which plans meet the requirements of Code Section 401(a);

 

(b)                                 forfeitures creditable to his accounts under
all such defined contribution plans of a Participating Company or any Related
Company with respect to such Limitation Year; and

 

(c)                                  unless the provisions of this subsection
cease to be required by the Code, amounts allocated, in Limitation Years
beginning after March 31, 1984, to an individual medical account, as defined in
Code Section 415(l)(2), which is part of a pension or annuity plan maintained by
a Participating Company or any Related Company and amounts derived from
contributions paid or accrued after December 31, 1985, in Limitation Years
ending after such date, which are attributable to the separate account of a key
employee, as defined in Code Section 419A(d)(3), under a welfare benefit fund,
as defined in Code Section 419(e), maintained by a Participating Company or any
Related Company.

 

2.7           Automatic Rollover Maximum  Effective March 28, 2005, the words
“Automatic Rollover Maximum” shall mean Five Thousand Dollars ($5,000);
provided, however, that in determining the Automatic Rollover Amount, amounts
credited to Rollover Accounts shall not be taken into account.

 

2.8           Beneficiary.  The word “Beneficiary” shall mean any person, other
than an alternate payee (as defined in Section 15.1(a) hereof), who receives or
is designated to receive payment of any benefit under the terms of this Plan
because of the participation of another person in this Plan.

 

2.9           Cashout Maximum.  The words “Cashout Maximum” shall mean:

 

(a)                                  Three Thousand Five Hundred Dollars
($3,500) prior to December 1, 1998;

 

(b)                                 Five Thousand Dollars ($5,000) on and after
December 1, 1998 and prior to March 28, 2005, provided, however, that effective
on and after December 1,

 

3

--------------------------------------------------------------------------------


 

2002 and prior to March 28, 2005, in determining the Cashout Maximum, amounts
credited to Rollover Accounts shall not be taken into account; and

 

(c)                                  One Thousand Dollars ($1,000), including
amounts credited to Rollover Accounts, on and after March 28, 2005.

 

2.10         Code.  The word “Code” shall mean the Internal Revenue Code of
1986, as it may be amended from time to time, and lawful regulations and other
guidance promulgated thereunder.  Whenever a reference is made to a specific
Code Section, such reference shall be deemed to include any successor Code
Section having the same or a similar purpose.

 

2.11         Committee.  The word “Committee” shall mean the Benefit Appeals
Committee constituted under the provisions of Article 14 hereof.

 

2.12         Company.  The word “Company” shall mean Sealy Corporation or any
corporation or any other business organization that shall assume the obligations
of Sealy Corporation under this Plan as provided herein with respect to the
Participants.  For periods prior to June 1, 1990, the word “Company” shall mean
The Ohio Mattress Company Licensing and Components Group (formerly known as
Sealy, Incorporated), or any corporation or any other business organization that
shall assume the obligations of The Ohio Mattress Company Licensing and
Components Group, as provided herein with respect to the Participants.

 

2.13         Compensation.  The word “Compensation” shall mean all remuneration
paid by any Participating Company to a Participant during a Plan Year for
services rendered to any Participating Company while both a Covered Employee and
a Participant, including wages and salaries, and adjusted as follows:

 

(a)                                  Wages and salaries shall include regular
pay, incentive payments to sales representatives under the Sealy Sales Incentive
Compensation Program, commissions, vacation pay, overtime, sick pay (including
short term disability benefits), holiday pay and funeral pay.

 

(b)                                 Compensation shall be increased for amounts
contributed by the Participating Company to the Trustee pursuant to a
Participant’s election under Code Sections 125 (including, as applicable,
amounts deemed to be Code Section 125 compensation under Revenue Ruling
2007-27), 132(f), 402(g)(3) (i.e., amounts considered under Code Section 401(k),
402(h)1)(B), 403(b)or 408(p)(2)(A)(i)), or 457.

 

(c)                                  Compensation shall not include bonuses
(whether discretionary or nondiscretionary), any extra benefits such as payment
by the Company of hospitalization, group insurance or long term disability
income payments, expense reimbursements, expense allowances or moving expenses,
cash and non-cash fringe benefits and welfare benefits, deferred compensation,
compensation earned before a Participant entered the Plan,, amounts

 

4

--------------------------------------------------------------------------------


 

allocated under Section 5.1 hereof, severance pay or other special payments or
benefits (such as lump sum merit payments, prizes, awards, gifts, gross-ups,
production bonuses, attendance bonuses, recognition bonuses, and shift
premiums).

 

In addition, Compensation shall not include payments made after Termination of
Employment (such as severance payments, “parachute payments” within the meaning
of Code Section 280G and payments from a non-qualified deferred compensation
plan made on account of such Termination of Employment).

 

The amount of a Participant’s Compensation for any Plan Year shall be determined
as of the last day of such year.

 

With respect to an Employee who returns from Military Service to employment with
any Participating Company or Affiliate within the period during which his right
to reemployment is guaranteed by law (which period is based on the Employee’s
length of Military Service and generally may not exceed ninety (90) days after
completing his Military Service), the Compensation to be used for purposes of
making make-up contributions in accordance with Section 4.8 hereof and receiving
an allocation of employer contributions in accordance with Section 5.9 hereof,
shall be made using (1) the Compensation the Employee would have received but
for his period of Military Service or (2) if the Employee’s Compensation is not
reasonably certain, the Employee’s average Compensation during the twelve (12)
month period (or, if the Employee was employed for less than twelve (12) months
prior to his Military Service, during such period of employment) immediately
preceding the commencement of his Military Service.

 

Notwithstanding the foregoing, the maximum Compensation of any Participant that
may be considered for any purpose under this Plan shall not exceed the limit
prescribed under Code Section 401(a)(17), adjusted for changes in the cost of
living as shall be prescribed by the Secretary of Treasury pursuant to such Code
Section.  For informational purposes, the Compensation limit is $200,000 for the
2003 Plan Year (that is, the Plan Year beginning on December 1, 2003), $205,000
for the 2004 Plan Year, $210,000 for the 2005 Plan Year, $220,000 for the 2006
Plan Year, $225,000 for the 2007 Plan Year and $230,000 for the 2008 Plan Year.

 

2.14         Continuous Service.  The words “Continuous Service” shall mean, for
an Employee of a Participating Company, his length of service with such
Participating Company or any Affiliate from his Date of Hire to his date of
Termination of Employment following such Date of Hire, and, with respect to
Participating Companies or Affiliates that became Participating Companies or

 

5

--------------------------------------------------------------------------------


 

Affiliates prior to December 1, 1999, even if such company was not a
Participating Company or Affiliate at the Participant’s Date of Hire.

 

In addition, in accordance with the Code’s service spanning rules, if any
Employee is rehired within twelve (12) months of the first to occur of:

 

(a)                                  the date of his Termination of Employment,
provided his Termination of Employment is as a result of his discharge, quit or
retirement, as described in subsections (a), (b) and (c) of Section 2.44; or

 

(b)                                 the first day of any period of absence,
whether paid or unpaid, and whether for disability, vacation, holiday, sickness,
leave of absence, layoff, Military Service or any other reason after the end of
which the Employee did not return to work for a Participating Company or any
Affiliate prior to his Termination of Employment;

 

such Employee’s “Continuous Service” shall include the Period of Severance
measured from his Termination of Employment until his subsequent date of
rehire.  Two (2) or more periods of employment or Periods of Severance that are
included in an Employee’s Continuous Service and that contain fractions of a
year (computed in months and days) shall be aggregated on the basis of twelve
(12) months constituting a year and thirty (30) days constituting a month.

 

Notwithstanding anything contained herein to the contrary, an Employee’s
“Continuous Service” shall include any period of his Military Service, provided
he returns to employment with any Participating Company or Affiliate within the
period during which his right to reemployment is guaranteed by law (which period
is based on the Employee’s length of Military Service and generally may not
exceed ninety (90) days after completing his Military Service).

 

2.15             Covered Employee.  The words “Covered Employee” shall mean an
Employee during any period that he is employed by a Participating Company;
provided, however, that no such Employee shall be a “Covered Employee” during
any period that he:

 

(a)                                  is employed in a unit of Employees that is
covered by a collective bargaining agreement to which a Participating Company is
a party (unless such collective bargaining agreement provides for participation
in this Plan);

 

(b)                                 is employed only by an Affiliate that is not
a Participating Company;

 

(c)                                  is covered by a defined benefit plan,
qualified under Code Section 401(a), to which a Participating Company makes
contributions;

 

(d)                                 is a nonresident alien Employee who receives
no earned income (within the meaning of Code Section 911(d)(2)) from a
Participating Company or any Affiliate that constitutes income from sources
within the United States (within the meaning of Code Section 861(a)(3)), except
to the extent expressly permitted by this Plan; or

 

6

--------------------------------------------------------------------------------


 

(e)                                  is employed in a capacity reasonably
categorized by the Company, a Participating Company or an Affiliate as a Leased
Person, regardless of whether his status under the Code subsequently may be
determined by a court, the Internal Revenue Service or other government entity
to be a Covered Employee, an Employee or otherwise.

 

2.16         Date of Hire.  The words “Date of Hire” shall mean the date on
which an Employee commences employment and works at least one (1) hour for a
Participating Company or any Affiliate, and shall mean, in the case of a rehired
Employee, the first date following his previous Termination of Employment on
which he works at least one (1) hour for a Participating Company or any
Affiliate, and, with respect to Participating Companies or Affiliates that
became Participating Companies or Affiliates prior to December 1, 1999, even if
such company was not a Participating Company or Affiliate at the Participant’s
Date of Hire.  For purposes of this Section, the word “hour” is defined in Labor
Regulation Section 2530.200b-2(a)(1), which, for informational purposes, shall
be summarized to mean each hour for which an Employee is paid or entitled to
payment, for the performance of duties for a Participating Company or any
Affiliate.

 

2.17         Directed Brokerage Account.  The words “Directed Brokerage Account”
shall mean an investment subaccount established on the Trustee’s books and
records to enable an eligible Accountholder to invest in individual securities
and investment vehicles permitted by the rules applicable to the Directed
Brokerage Account, as such rules may be revised from time to time.

 

2.18         Disability.  The word “Disability” shall mean (and the related word
“Disabled” shall relate to):

 

(a)                                  for disabilities incurred on or after
January 1, 2002, either a disability under the Social Security Act or a
disability under a long term disability program of a Participating Company or an
Affiliate; and

 

(b)                                 for disabilities incurred prior to
January 1, 2002, any disability that prevents an Employee from performing the
material duties of his regular occupation.

 

2.19         Effective Date.  The words “Effective Date” of this Plan shall mean
January 1, 1977.

 

2.20         Employee.  The word “Employee” shall mean any common law employee
or Leased Person of a Participating Company or an Affiliate.  The word
“Employee” shall not include any person who renders service to a Participating
Company or an Affiliate solely as a director or independent contractor.  In the
event a person renders service to a Participating Company or an Affiliate as a
common law employee and in another capacity as a director, an independent
contractor or otherwise as a self-employed individual, he shall be considered to
be an Employee hereunder only in his capacity as a common law employee.

 

7

--------------------------------------------------------------------------------


 

In the event a person who was not classified by a Participating Company or an
Affiliate as a common law employee is subsequently determined by a court, the
Internal Revenue Service or other governmental entity to be a common law
employee, such person shall only be considered to be an Employee hereunder
prospectively from the date of such determination, or, if later, at the time
that such person is initially treated as an Employee on the payroll records of
the Participating Company or Affiliate.

 

2.21         Entry Date.  The words “Entry Date” shall mean the date as of which
a Covered Employee may become a Participant in the Plan.  The Entry Dates in a
Plan Year are June 1 and December 1.

 

2.22         ERISA.  The acronym “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as it may be amended from time to time, and lawful
regulations and other guidance promulgated thereunder.  Whenever a reference is
made to a specific ERISA Section, such reference shall be deemed to include any
successor ERISA Section having the same or similar purpose.

 

2.23         FMLA Leave.  The words “FMLA Leave” shall mean an Employee’s leave
of absence which is designated by the Participating Company or an Affiliate as
being taken pursuant to the Family and Medical Leave Act of 1993, as it may be
amended from time to time, and lawful regulations and other guidance promulgated
thereunder.

 

2.24         Highly Compensated Employee.  The words “Highly Compensated
Employee” and the acronym (“HCE”) shall mean, on and after December 1, 1997, an
Employee or a former Employee who is highly compensated for a Plan Year as
described in Code Section 414(q), which is hereby incorporated by reference.

 

(a)                                  For informational purposes herein, a Highly
Compensated Employee is described as an Employee who either:

 

(1)                                  during the current Plan Year or the
Look-Back Year, was at any time a five percent (5%) or more actual or
constructive owner of a Participating Company or any Affiliate; or

 

(2)                                  during the Look-Back Year, received Testing
Compensation from the Participating Companies and all Affiliates greater than
the limit prescribed in Code Section 414(q), adjusted for changes in the cost of
living as shall be prescribed by the Secretary of the Treasury pursuant to such
Code Section.  For informational purposes, the Testing Compensation threshold is
$90,000 for the 2003 Plan Year (that is, the Plan Year beginning on December 1,
2003) and 2004 Plan Year, $95,000 for the 2005 Plan Year, $100,000 for the 2006
and 2007 Plan Years, and $105,000 for the 2008 Plan Year.

 

8

--------------------------------------------------------------------------------


 

(b)                                 A highly compensated former Employee is
described for informational purposes herein as a former Employee if either:

 

(1)                                  such former Employee was a Highly
Compensated Employee when such former Employee terminated his employment; or

 

(2)                                  such former Employee was a Highly
Compensated Employee at any time after attaining age fifty-five (55).

 

(c)                                  For purposes of this Section, “Look-Back
Year” shall mean the twelve (12) month period immediately preceding the current
Plan Year; provided, however, that the Company may elect that the Look-Back Year
be the calendar year ending with or within such twelve (12) month period.  Any
such election must be made with respect to all qualified retirement plans of the
Participating Companies.

 

2.25         Hours.  The word “Hours” shall mean for any Employee, a number of
Hours calculated pursuant to (a), (b) or (c) below depending on whether the
Employee is compensated on an hourly or salaried basis or is a truck driver
compensated on a mileage or trip basis:

 

(a)                                  For any Employee who is compensated on an
hourly basis, the word “Hours” shall mean the actual number of Hours for which
he is directly or indirectly paid or entitled to payment by a Participating
Company or any Affiliate for the performance of duties either as regular wages,
salary or commissions, or for reasons other than the performance of duties such
as vacation or holiday pay and, in either case, including payments pursuant to
an award or agreement requiring a Participating Company or an Affiliate to pay
back wages, irrespective of mitigation of damages, all as more fully described
in Labor Regulation Section 2530.200b-2(a).  Hours under this subsection that
are credited other than for the performance of duties shall be calculated, and
Hours shall be credited to computation periods, pursuant to Labor Regulation
Section 2530.200b-2(b) and (c), respectively, which are incorporated herein by
reference.

 

(b)                                 For any Employee who is compensated on a
salaried basis, the word “Hours” shall mean the hours that are calculated and
for which he is credited pursuant to the equivalency set forth in Labor
Regulation Section 2530.200b-3(e)(1)(iv), which is incorporated herein by
reference.  With respect to any such salaried Employee, Hours shall be
calculated on the basis of months of employment whereby the Employee shall be
credited with one hundred ninety (190) Hours for each month in which the
Employee would be required to be credited with at least one (1) Hour pursuant to
the rules described above for crediting Hours to Employees compensated on an
hourly basis.

 

(c)                                  For any Employee who is a truck driver who
is compensated on a mileage or trip basis, the word “Hours” shall mean the hours
that are calculated and for which he is credited pursuant to the equivalency set
forth in Labor Regulation Section 2530.200b-3(e)(1)(i), which is incorporated
herein by reference.  With respect to any such truck driver Employee, Hours
shall be calculated on the basis of days of employment whereby the Employee
shall be credited

 

9

--------------------------------------------------------------------------------


 

with ten (10) Hours for each day in which the Employee would be required to be
credited with at least one (1) Hour pursuant to the rules described above for
crediting Hours to Employees compensated on an hourly basis.

 

Notwithstanding the foregoing,

 

(1)                                  no Employee shall be credited with more
than 501 Hours with respect to payments he receives or is entitled to receive
during any single continuous period during which he performs no services for a
Participating Company or an Affiliate (irrespective of whether he has terminated
employment) due to vacation, holiday, illness, incapacity (including
Disability), layoff, jury duty, military duty or leave of absence;

 

(2)                                  no Employee shall be credited with Hours
with respect to payments he receives or is entitled to receive during a period
when he performs no services for a Participating Company or an Affiliate under a
plan maintained solely for the purpose of complying with applicable worker’s
compensation, unemployment compensation, disability insurance or Federal Social
Security laws; and

 

(3)                                  no Employee or former Employee shall be
credited with Hours with respect to payments he receives or is entitled to
receive under a pension benefit plan to which a Participating Company or an
Affiliate has contributed during a period when he performs no services for a
Participating Company or an Affiliate.

 

Notwithstanding the foregoing provisions of this Section, in the event any
Employee does not perform services for the Company or any Affiliate by reason of
either:

 

(A)                              the pregnancy of such Employee; or

 

(B)                                the birth of a child of such Employee; or

 

(C)                                the placement of a child with such Employee
in connection with the adoption of such child by such Employee; or

 

(D)                               the care for a child born to or placed with
such Employee for a period beginning immediately following such birth or
placement,

 

such Employee shall, solely for purposes of determining whether the Employee has
incurred a One (1) Year Break In Service, be credited either with the Hours that
otherwise would normally have been credited to such Employee but for such
absence or, in any case in which the Plan Administrator is unable to determine
the Hours described in the preceding clause, eight (8) Hours per day of such
absence; provided, however, that the total number of Hours that an Employee may
be credited with by reason of any such pregnancy, birth, placement or care shall
not exceed five hundred one (501) Hours.  An Employee shall be credited with the
Hours described in the preceding sentence only in the Plan Year in which the
absence from work begins if the Employee would be

 

10

--------------------------------------------------------------------------------


 

prevented from incurring a One (1) Year Break In Service in such Plan Year
solely because the Employee is credited with Hours pursuant to the preceding
sentence or, in any other case, in the immediately following Plan Year.  The
Plan Administrator may require any Employee who is absent from work because of
any such pregnancy, birth, placement or care to furnish to the Plan
Administrator such timely information as the Plan Administrator may reasonably
require to establish both that the Employee’s absence from work is because of
such pregnancy, birth, placement or care and the number of days during which the
Employee was absent because of such pregnancy, birth, placement or care.

 

2.26         Investment Manager.  The words “Investment Manager” shall mean such
investment manager as is appointed by the Plan Administrator and any successor
investment manager or investment managers.

 

2.27         Leased Person.  The words “Leased Person” shall mean, on and after
December 1, 1997, any individual who, pursuant to an agreement between any
Participating Company or Affiliate and any leasing organization, has performed
services for the Participating Company, for an Affiliate or for related persons,
as determined in accordance with Code Section 414(n)(6), on a substantially full
time basis for a period of at least one (1) year; provided, however, that such
services are performed under the primary direction or control of the
Participating Company or the Affiliate.

 

In the event a person who was not classified by a Participating Company or an
Affiliate as a Leased Person is subsequently determined by a court, the Internal
Revenue Service or other governmental entity to be a Leased Person, such person
shall only be considered to be a Leased Person hereunder prospectively from the
date of such determination, or, if later, at the time that such person is
initially treated as a Leased Person by a Participating Company or an Affiliate.

 

2.28         Limitation Year.  Effective December 1, 2007, the words “Limitation
Year” shall mean the twelve (12) month period ending on November 30 in each
calendar year.  Prior to December 1, 2007, the words “Limitation Year” shall
mean the twelve (12) month period ending on December 31 in each calendar year,
except that in 2007 there shall be a short limitation year commencing January 1,
2007 and ending on November 30, 2007.  Furthermore, for periods prior to the
Effective Date, the words “Limitation Year” shall mean the limitation years and,
with appropriate adjustments, short limitation periods, established by the
Company or by regulations issued by the Secretary of the Treasury or his
delegate, for purposes of determining compliance with Code Section 415.

 

11

--------------------------------------------------------------------------------

 

2.29         Military Service.  The words “Military Service” shall mean, for
reemployment occurring on and after December 12, 1994, a period of interruption
of the employment of an Employee caused by service in the uniformed services (as
defined in Chapter 43 of Title 38, United States Code) by any individual if such
individual is entitled to reemployment rights under such Chapter with respect to
such service, but only if the individual is reemployed under such Chapter.  For
informational purposes, a period of Military Service generally shall include but
not be limited to, but only to the extent required by law, a period during which
an Employee performs duties in a uniformed service (including Reservists and the
National Guard who are called to duty), in times of peace or war, whether
voluntarily or involuntarily, including periods of actual service, active and
inactive training duty, examination for fitness to serve, and the performance of
funeral honors duty.  As used in this Section, the term “employment” means
employment as an Employee, but excluding employment solely by reason of Military
Service.

 

Notwithstanding any provision of this Plan to the contrary, effective
December 12, 1994, contributions, benefits and service credit with respect to
Military Service are intended to be provided in accordance with Code
Section 414(u).

 

2.30         Normal Retirement Date.  The words “Normal Retirement Date’” shall
mean for each Participant the date upon which he attains age sixty five (65).

 

2.31         One (1) Year Break In Service.  The words “One (1) Year Break In
Service” shall mean for any Employee or former Employee a Plan Year, ending on
or after his Termination of Employment, during which the Employee or former
Employee did not complete more than five hundred (500) Hours for a Participating
Company or any Affiliate.

 

Notwithstanding anything contained herein to the contrary, an Employee will not
incur a One (1) Year Break In Service during or as a result of a period of his
Military Service, provided he returns to employment with any Participating
Company or Affiliate within the period during which his right to reemployment is
guaranteed by law (which period is based on the Employee’s length of Military
Service and generally may not exceed ninety (90) days after completing his
Military Service).

 

2.32         Participant.  The word “Participant” shall mean any person who
becomes a Participant in this Plan in accordance with Article 3 hereof. A person
shall cease to be a Participant upon his Termination of Employment.

 

12

--------------------------------------------------------------------------------


 

2.33         Participating Company.  The words “Participating Company” shall
mean the Company, and any of its subsidiaries and its Affiliates that shall be
designated as a Participating Company by the Company, but only for periods
during which it is so designated.

 

2.34         Period of Severance.  The words “Period of Severance” shall mean
for any Employee or former Employee a period commencing on his Termination of
Employment and ending on the date such Employee or former Employee is rehired by
a Participating Company or any Affiliate. Notwithstanding the foregoing
provisions of this Section, in the event any Employee ceases to be actively
employed by reason of either:

 

(a)                                  the pregnancy of such Employee; or

 

(b)                                 the birth of a child of such Employee; or

 

(c)                                  the placement of a child with such Employee
in connection with the adoption of such child by such Employee; or

 

(d)                                 the care for a child born to or placed with
such Employee for a period beginning immediately following such birth or
placement,

 

such Employee’s Period of Severance shall be deemed to have commenced on the
later of the first anniversary of the date he ceased to be actively employed or
his Termination of Employment.  The Plan Administrator may require any Employee
who is absent from work by reason of any such pregnancy, birth or placement to
furnish to the Plan Administrator such timely information as the Plan
Administrator may reasonably require to establish that the Employee’s absence
from work was by reason of such pregnancy, birth, placement or care.

 

Notwithstanding anything contained herein to the contrary, an Employee will not
incur a Period of Severance during or as a result of a period of his Military
Service, provided he returns to employment with any Participating Company or
Affiliate within the period during which his right to reemployment is guaranteed
by law (which period is based on the Employee’s length of Military Service and
generally may not exceed ninety (90) days after completing his Military
Service).

 

2.35         Plan.  The word “Plan” shall mean this Plan as originally executed
and as may be amended from time to time.

 

2.36         Plan Administrator.  The words “Plan Administrator” shall mean the
person or persons, corporation or business organization designated as Plan
Administrator under Article 14 hereof.

 

13

--------------------------------------------------------------------------------


 

2.37         Plan Year.  The words “Plan Year” shall mean the twelve (12) month
period ending on November 30 in each calendar year.

 

2.38         Related Company.  The words “Related Company” shall mean (a) a
corporation or business organization that would be defined as a member of a
“controlled group of corporations,” which includes a Participating Company or
any business organization that would be defined as a trade or business (whether
or not incorporated) under “common control” with a Participating Company within
the meaning of Code Sections 414(b) and (c), after substituting the phrase “more
than fifty percent (50%)” for the phrase “at least eighty percent (80%)” each
place that the latter phrase appears in Code Section 1563(a)(1), (b) any member
of an “affiliated service group,” as defined in Code Section 414(m) that
includes a Participating Company, and (c) a member of any other arrangement as
defined in Treasury regulations under Code Section 414(o) that includes a
Participating Company, but, in each case, only during the periods any such
corporation, business organization or member would be so defined.

 

2.39         Restatement Date.  The words “Restatement Date” shall mean the
general effective date of this amended and restated Plan, which date is
December 1, 2006.

 

2.40         Safe Harbor Compensation.  The words “Safe Harbor Compensation”
shall mean remuneration paid by Participating Companies to a Participant for the
purpose of making safe harbor contributions (as applicable) as described in
Article 5 hereof and, specifically “compensation” as defined in Code
Section 414(s) and Treasury Regulation Section 1.414(s)-1, provided, however,
that only compensation paid while an Active Participant shall be included in a
Participant’s Safe Harbor Compensation.

 

2.41         Spouse  The word “Spouse” shall mean a Participant’s or former
Participant’s legally married spouse as a result of a legal union, evidenced by
documentation acceptable to the Plan Administrator, between one man and one
woman as husband and wife, who is neither divorced nor legally separated from
the Participant or former Participant.

 

2.42         Supplement.  The word “Supplement” shall mean a portion of this
Plan, designated as such, which is adopted pursuant to Article 20 hereof and
which contains provisions applicable only to a specified group of Employees,
former Employees or others.

 

2.43         Taxable Year.  The words “Taxable Year” shall mean the annual
accounting period of each of the Participating Companies.

 

14

--------------------------------------------------------------------------------


 

2.44         Termination of Employment.  The words “Termination of Employment”
shall mean for any Employee, the occurrence of any one of the following events,
as a result of which he is no longer employed by any Participating Company or
Affiliate:

 

(a)                                  he is discharged by a Participating Company
or Affiliate, unless he is subsequently reemployed and given pay back to his
date of discharge;

 

(b)                                 he voluntarily terminates employment with a
Participating Company or Affiliate;

 

(c)                                  he retires from employment with a
Participating Company or Affiliate;

 

(d)                                 he fails to return to work:

 

(1)                                  at the end of any FMLA Leave or leave of
absence authorized by a Participating Company or Affiliate;

 

(2)                                  within the period during which his right to
reemployment is guaranteed by law (which period is based on the Employee’s
length of Military Service and generally may not exceed ninety (90) days after
completing his Military Service); or

 

(3)                                  within three (3) days after:

 

(A)                              he has been recalled to work following a period
of layoff; or

 

(B)                                the cessation of payments under state
workers’ compensation laws; or

 

(e)                                  he has been continuously laid off for
twelve (12) months; or

 

(f)                                    he has been continuously Disabled for
eighteen (18) months (even if he has received a distribution pursuant to
Section 10.4 hereof due to such Disability prior to the end of such period).

 

In the case of the occurrence of any event described in subsections (a), (b) and
(c) above, the date of such Employee’s Termination of Employment shall be the
actual date of his discharge, voluntary termination or retirement, as
applicable.  In the case of the occurrence of any event described in subsections
(d), (e) and (f) above, the date of such Employee’s Termination of Employment
shall be deemed to be the earlier of (1) the first anniversary of the first day
of any such period of leave of absence, layoff, or Military Service (or the
18-month anniversary of the first day of the Employee’s Disability), or (2) the
day the Employee experiences a Termination of Employment by reason of any event
described in subsections (a), (b) or (c).

 

In the event an Employee experiences a change in employment in connection with a
business transaction (e.g., sale of subsidiary or sale of assets) such that the
Employee ceases to be employed by any Participating Company or Affiliate, but is
employed in a similar capacity by the new employer, then, if and only if, his
new employer continues to maintain the Plan or a successor

 

15

--------------------------------------------------------------------------------


 

plan (e.g., by assuming sponsorship of the Plan or by accepting a transfer of
plan assets and liabilities) with respect to such Employee, the Employee will
not be treated as having experienced a Termination of Employment as a result of
such change of employment.  In all other cases, including the scenario described
in Section 20.5(b) hereof, such an Employee will be considered to have incurred
a Termination of Employment due to such transaction.

 

In the event an Employee experiences a change in employment status from common
law Employee to Leased Person, the Employee will not be treated as having
experienced a Termination of Employment as a result of his change of employment
status.

 

2.45         Testing Compensation.  The words “Testing Compensation” shall mean,
on and after December 1, 1997, remuneration used for testing purposes under this
Plan.  The words “Testing Compensation” shall be interpreted according to their
context and:

 

(a)                                  when used to determine:

 

(1)                                  whether the amounts allocated to Accounts
comply with the limitations on Annual Additions and annual benefits set forth in
Code Section 415, described in Article 21 hereof;

 

(2)                                  whether the amounts allocated to Accounts
comply with the “amounts testing” requirements of Code Section 401(a)(4); and

 

(3)                                  the identity of Highly Compensated
Employees for purposes of the Plan,

 

Testing Compensation shall mean the definition of compensation under Code
Section 414(s) that may be used as a safe harbor definition of compensation for
the foregoing purposes, respectively, including the definition which takes into
account all amounts paid to a Participant as payment for services rendered by
him to a Participating Company or any Affiliate (or, for purposes of paragraph
(1) above, any Related Company);

 

(b)                                 when used to determine the top-heavy status
of the Plan pursuant to Article 17 hereof, Testing Compensation shall mean
Testing Compensation as described in subsection (a) above, disregarding the
parenthetical relating to remuneration from a Related Company; and

 

(c)                                  when used to determine satisfaction of the
deferral percentage limit of Article 6 of the Plan, Testing Compensation shall
mean “compensation” for such Plan Year as defined in Code Section 414(s) while
both a Covered Employee and a Participant.

 

2.46         Trust Fund.  The word “Trust Fund” shall mean the funds held by any
Trustee pursuant to a trust agreement for the purpose of providing benefits
under this Plan.

 

2.47         Trustee.  The word “Trustee” shall mean the trustee named in any
trust agreement under which the Plan is funded or any successor Trustee or
Trustees having similar duties and

 

16

--------------------------------------------------------------------------------


 

responsibilities.  As of the date of execution of this Amendment and
Restatement, the Trustee shall be Wachovia Bank N.A.

 

2.48         Valuation Date.  The term “Valuation Date” shall mean the date upon
which a Participant’s Account is valued for purposes of investment direction,
allocation of gains and losses experienced by investment funds, and distribution
of accrued vested benefits.  The Plan’s Valuation Date shall be such date or
dates as shall be determined by the Plan Administrator from time to time.  As of
the Restatement Date, each business day of the Plan Year shall be considered a
Valuation Date.

 

2.49         Vested Interest.  The words “Vested Interest” shall mean with
respect to any Participant, (a) plus (b) minus (c), where:

 

(a)                                  equals the amount, if any, then credited to
his Deferred Pay Account, Employer Base Account, Employee After-Tax Account and
Rollover Account and Distributable Account that previously was a Profit Sharing
Account and/or Safe Harbor Account (as applicable) maintained on his behalf;

 

(b)                                 equals his applicable Vested Percentage
multiplied by the sum of:

 

(1)                                  his Profit Sharing Account or Safe Harbor
Account (as applicable); plus

 

(2)                                  any distributions made to the Participant
from his Profit Sharing Account or Safe Harbor Account (as applicable) since his
earliest Date of Hire that has not been followed by five (5) consecutive One
(1) Year Breaks In Service; and

 

(c)                                  equals the amount of any distributions made
to the Participant from his Profit Sharing Account or Safe Harbor Account (as
applicable) since his earliest Date of Hire that has not been followed by five
(5) consecutive One (1) Year Breaks In Service.

 

2.50         Vested Percentage.  The words “Vested Percentage” shall mean for
any Participant, a percentage determined on the basis of his number of years of
Vesting Service in accordance with the following tables (as applicable):

 

Years of Vesting Service

 

Profit Sharing
Vested Percentage

 

Less than 2 years

 

0

%

2 but less than 3 years

 

20

%

3 but less than 4 years

 

40

%

4 but less than 5 years

 

60

%

5 but less than 6 years

 

80

%

6 or more years

 

100

%

 

17

--------------------------------------------------------------------------------


 

Years of Vesting Service

 

Safe Harbor
Vested Percentage

 

Less than 2 years

 

0

%

2 or more years

 

100

%

 

Notwithstanding any other provision of this Plan to the contrary, upon
attainment of his Normal Retirement Date while an Employee or at such time as he
meets the requirements for early retirement set forth in Section 10.2 hereof,
and during all periods thereafter, a Participant shall have a Vested Percentage
of one hundred percent (100%) in all of his Accounts.  A Participant who becomes
Disabled prior to his Termination of Employment or incurs a Termination of
Employment due to his death shall have a Vested Percentage of one hundred
percent (100%) in all of his Accounts.

 

A Participant shall always have a one hundred percent (100%) Vested Percentage
in his Deferred Pay Account, Employer Base Account, Employee After-Tax Account,
Rollover Account and Distributable Account that previously was a Profit Sharing
Account or Safe Harbor Account (as applicable), if any such contributions have
been made under the Plan.

 

2.51         Vesting Service.  The words “Vesting Service” shall mean for any
Employee, the sum of (a) plus (b) plus (c) below, where:

 

(a)                                  equals his Continuous Service prior to
December 1, 1988;

 

(b)                                 equals one (1) year for the Plan Year
commencing immediately prior to December 1, 1988, provided that such Employee
completed at least one thousand (1,000) Hours for a Participating Company or an
Affiliate during said Plan Year; and

 

(c)                                  equals the number of Plan Years, commencing
on and after December 1, 1988, during which such Employee completed at least one
thousand (1,000) Hours for a Participating Company or an Affiliate.

 

A Participant’s Vesting Service shall exclude any years of Vesting Service that
a rehired Employee had prior to the date of his most recent Termination of
Employment, determined as of such date of Termination of Employment pursuant to
this Section and this sentence provided that:

 

(1)                                  such rehired Employee did not have a Vested
Interest under this Plan on such date of Termination of Employment;

 

(2)                                  such rehired Employee has had five
(5) consecutive One (1) Year Breaks In Service since the last day of such
Vesting Service; and

 

18

--------------------------------------------------------------------------------


 

(3)                                  the number of years of such Vesting Service
of such rehired Employee is less than or equal to the number of consecutive One
(1) Year Breaks In Service that he had after the last day of such Vesting
Service.

 

Notwithstanding anything contained herein to the contrary, an Employee’s
“Vesting Service” shall include any period of his Military Service, provided he
returns to employment with any Participating Company or Affiliate within the
period during which his right to reemployment is guaranteed by law (which period
is based on the Employee’s length of Military Service and generally may not
exceed ninety (90) days after completing his Military Service).

 

19

--------------------------------------------------------------------------------


 

ARTICLE 3
ELIGIBILITY AND PARTICIPATION

 

3.1           Continued Participation of Prior Participants.  Every Covered
Employee employed at a facility of a Participating Company identified in
Article 20 who was a Participant in the Plan as constituted immediately prior to
the Restatement Date shall continue as a Participant under this Plan, as amended
and restated herein, and shall remain a Participant until his Termination of
Employment.

 

3.2           Eligibility of New Employees.  Any other Covered Employee employed
at a facility of a Participating Company identified in Article 20 shall be
qualified to become a Participant under the Plan when he has completed at least
six (6) months of Continuous Service.

 

3.3           Entry Dates.  Each Covered Employee who was eligible on or as of
the Restatement Date shall become a Participant as of the Entry Date coinciding
with the Restatement Date.  Each Covered Employee who may become eligible to
become a Participant on or after the Restatement Date shall become a Participant
as of the Entry Date coinciding with or next following his eligibility, if he
then continues to be eligible.

 

3.4           Active, Inactive and Rehired Participant.  Notwithstanding
anything in the Plan to the contrary, if a Participant ceases to be a Covered
Employee, he will cease to be an Active Participant and he will be an inactive
Participant during such period of employment.  An inactive Participant who again
becomes a Covered Employee shall become an Active Participant immediately upon
his again becoming a Covered Employee.

 

In the event a Participant incurs a Termination of Employment, he shall cease to
be a Participant upon such Termination of Employment.  If he is later reemployed
by a Participating Company or an Affiliate, he shall again become a Participant
upon his date of rehire.  If he becomes a Covered Employee upon his date of
rehire, he shall become an Active Participant in this Plan on the date he again
becomes a Covered Employee.  If a former Active Participant again becomes an
Active Participant, he immediately shall become eligible to make an election
pursuant to Section 4.1 hereof to make deferred pay contributions to the Plan
effective in accordance with reasonable and uniform procedures established by
the Plan Administrator.  Article 19 hereof contains further details concerning
Employees who experience a change of status.

 

20

--------------------------------------------------------------------------------

 

ARTICLE 4

DEFERRED PAY OPTION

 

4.1           Election to Defer Pay.  Pursuant to uniform rules and procedures
prescribed by the Plan Administrator, an Active Participant may elect that his
unpaid Compensation for a Taxable Year be reduced by a stated whole percentage
(such percentage being within the limitations set forth in Section 4.2 hereof),
be paid by a Participating Company to the Trustee hereunder and be treated as a
deferred pay contribution by the Participating Company to the Plan.  A
Participant’s election, pursuant to this Section, shall be made in such manner
as the Plan Administrator shall determine.  An Active Participant’s election
hereunder shall be conditioned upon:

 

(a)                                  his right to defer the imposition of
federal income tax on such deferred Compensation until a subsequent distribution
of such amount under this Plan; and

 

(b)                                 the Participating Company’s right to deduct
such amount for federal income tax purposes before taking into account any
contributions made by the Participating Company under Article 5 hereof and after
taking into account any contributions made by the Participating Company under
any other profit sharing, pension and stock bonus plans maintained by a
Participating Company that meet the requirements of Code Section 401(a).

 

Subject to the provisions of Section 4.3 hereof, a Participant who does not make
a deferred pay contribution election hereunder shall be deemed to have
affirmatively elected not to make deferred pay contributions unless and until he
makes an election to defer under this Section.

 

4.2           Deferral Limitations.  An Active Participant shall be permitted to
elect to have a Participating Company make deferred pay contributions to this
Plan on his behalf equal to any stated whole percentage, not less than two
percent (2%) and not more than seventy percent (70%) of his Compensation for a
Plan Year by means of a Compensation reduction election described in Section 4.1
hereof.  (Prior to December 1, 2002, such maximum percentage was fourteen
percent (14%)).  Such contributions shall be subject to the applicable
limitations described in Article 6 hereof and the availability of funds after
withholding for taxes and other amounts.  The percentage designated by an Active
Participant pursuant to this Article shall continue in effect until changed or
revoked, notwithstanding any changes in the amount of such Active Participant’s
Compensation.

 

4.3           Qualified Automatic Contribution Arrangement.  Notwithstanding the
provisions of Sections 4.1 and 4.2 hereof, with respect to any Plan Year
beginning on or after December 1, 2008, in which the Company determines that the
Plan is intended to qualify as a “safe harbor” plan

 

21

--------------------------------------------------------------------------------


 

in accordance with the “qualified automatic contribution arrangement” provisions
of Code Section 401(k)(13), the following provisions shall apply:

 

(a)                                  Each Active Participant shall be treated as
having elected that a percentage of his Safe Harbor Compensation be paid by a
Participating Company to the Trustee hereunder and be treated as a deferred pay
contribution by the Participating Company to the Plan, in accordance with the
following schedule:

 

Year of Active Participation

 

Percentage of

 

While Plan Satisfies Safe Harbor

 

Safe Harbor Compensation

 

 

 

 

 

1st Year

 

3

%

 

 

 

 

2nd Year

 

4

%

 

 

 

 

3rd Year

 

5

%

 

 

 

 

4th and Future Years

 

6

%

 

The level of deferred pay contributions designated in this subsection shall be
determined in accordance with the above schedule and continue in effect until
changed or revoked in accordance with subsection (b), notwithstanding any
changes in the amount of such Active Participant’s Compensation.

 

Notwithstanding the foregoing, these automatic deferred pay contribution
provisions shall not apply to any Covered Employee who was an Active Participant
immediately before the date on which this Plan is intended to qualify as a safe
harbor plan and had made a deferred pay contribution election or an election (or
deemed election) not to make deferred pay contributions in accordance with
Section 4.1 or had an election in place to not make deferred pay contributions. 
Such Active Participants’ existing deferred pay contribution elections (or
deemed elections) shall remain in effect until changed or revoked in accordance
with subsection (b).

 

(b)                                 The automatic deferred pay contribution
provisions described in subsection (a) shall cease to apply to any Active
Participant who makes an affirmative election (1) to not have such deferred pay
contributions made or (2) to make deferred pay contributions at a different
percentage, as specified in such election.

 

(c)                                  Each Active Participant to whom the
provisions of this Section apply shall receive written notice of his rights and
obligations (such as his right to make the election described in subsection
(b) and the default investment into which his deferred pay contributions shall
be invested in the event he does not elect otherwise) within a reasonable period
before each Plan Year (and before the first deferred pay contribution is made).

 

4.4           Payments of Deferrals to Trust.  All amounts paid by a
Participating Company to the Trustee pursuant to this Article shall be paid in
cash no later than the date on which such amounts can reasonably be segregated
from a Participating Company’s general assets.  In any event,

 

22

--------------------------------------------------------------------------------


 

effective on and after February 3, 1997, the Participating Companies shall
attempt to comply with the requirement that such amounts shall be paid to the
Trustee not later than the fifteenth (15th) business day of the month following
the month in which such amounts would otherwise have been payable to the Active
Participant in cash.  Amounts contributed under this Article 4 may not be
prefunded except to the extent permitted under Treasury Regulation
Section 1.401(k)-1(a)(3)(iii).

 

4.5           Deferred Pay Account.  Any amounts contributed by a Participating
Company pursuant to a Participant’s election under this Article 4 shall be held
by the Trustee as a part of the Trust Fund, shall be specifically allocated to a
Deferred Pay Account for the benefit of such Participant and shall be invested
and reinvested, valued and administered in accordance with the terms of this
Plan.

 

4.6           Full Vesting of Deferred Pay Accounts.  Any amounts credited to a
Participant’s Deferred Pay Account shall be fully vested and nonforfeitable at
all times.

 

4.7           Changes in Deferred Pay Elections.  An Active Participant may
change the percentage of his Compensation to be contributed to this Plan
pursuant to this Article by providing such notice as the Plan Administrator
shall in its sole discretion require; provided, however, that effective June 1,
1999, each Active Participant may change such percentage no more than once per
pay period.  Notwithstanding the foregoing, an Active Participant may suspend
his deferred pay contributions under this Article at any time, by giving the
Plan Administrator appropriate notice of such suspension.  In the event an
Active Participant suspends his deferred pay contributions to this Plan, he may
elect to recommence making deferred pay contributions, effective June 1, 1999,
as of any subsequent pay period.  Any change or revocation of election pursuant
to this Section shall be made in such form and manner (including in writing,
orally, telephonically or electronically) as the Plan Administrator shall
determine.

 

4.8           Make-Up Deferred Pay Contributions After Return From Military
Service.  In the event a Covered Employee timely returns from Military Service
to employment with any Participating Company or Affiliate, and the Participant
did not make deferred pay contributions during his period of Military Service,
the Participant may elect to make make-up deferred pay contributions relating to
such period of Military Service in accordance with Code Section 414(u).  The
period during which such Participant may make such make-up contributions shall
commence on his date of rehire and shall continue for a period that is the
lesser of five (5) years following such date of rehire or three (3) times the
Participant’s period of Military Service.

 

23

--------------------------------------------------------------------------------


 

4.9           Catch-Up Deferred Pay Contributions After Attainment of Age 50. 
Effective July 1, 2002, the Company may permit all Participants who are eligible
to make deferred pay contributions under this Plan and who have attained age
fifty (50) before the close of the calendar year to make catch-up deferred pay
contributions in accordance with, and subject to the limitations of, Code
Section 414(v).  Such catch-up deferred pay contributions shall not be taken
into account for purposes of the provisions of this Plan implementing the
required limitations of Code Sections 402(g) and 415.  This Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416,
as applicable, by reason of the making of such catch-up deferred pay
contributions.

 

For informational purposes, catch-up deferred pay contributions under this Plan
shall not exceed the following limits:

 

Calendar Year

 

Catch-up Contribution Limit

 

2003

 

$2,000

 

2004

 

$3,000

 

2005

 

$4,000

 

2006

 

$5,000

 

2007

 

$5,000

 

2008

 

$5,000

 

Thereafter

 

The catch-up deferred pay contribution limit will be adjusted for cost-of-living
as determined from time to time pursuant to regulations issued by the Secretary
of the Treasury or his delegate pursuant to Code Section 415(d).

 

 

24

--------------------------------------------------------------------------------


 

ARTICLE 5

COMPANY CONTRIBUTIONS

 

5.1           Company Contribution.  For each Taxable Year, a Participating
Company may, not later than the last day upon which it may make a contribution
under this Plan and secure under the Code a deduction of such contribution in
the computation of its Federal income taxes for the Taxable Year for which such
payment is made, make a contribution in cash or other property.  The amount of
each such contribution shall be approved, ratified or confirmed by the Board of
Directors of the Company.  Prior to the date the Participating Company pays a
contribution to the Trustee, the Company shall designate the portion of said
contribution, if any, to be allocated as an employer profit sharing contribution
in accordance with Section 5.5 hereof, the portion of said contribution, if any,
to be allocated as an employer base contribution in accordance with Section 5.6
hereof, and the portion of said contribution, if any, to be allocated as an
employer safe harbor contribution in accordance with Section 5.7 hereof.  Any
contribution to this Plan may be made by or on behalf of the Company or by or on
behalf of any Participating Company or Affiliate at the discretion of the
Company.

 

5.2           Eligibility for Allocation of Profit Sharing Contributions.  A
Participating Company’s contribution made pursuant to Section 5.1 above that has
been designated as an employer profit sharing contribution shall be allocated as
set forth below in Section 5.5 only among the Profit Sharing Accounts of:

 

(a)                                  each Participant who:

 

(1)                                  was a Participant on the Allocation Date
coinciding with the last day of the Plan Year; and

 

(2)                                  completed at least one thousand (1,000)
Hours during such Plan Year; and

 

(b)                                 each Participant who:

 

(1)                                  ceased to be a Participant on the
Allocation Date coinciding with the last day of the Plan Year; and

 

(2)                                  completed at least one thousand (1,000)
Hours during such Plan Year; and

 

(c)                                  each Participant who retired after having
attained his early or Normal Retirement Date, or died or became Disabled, during
the Plan Year for which the allocation is made, provided such Participant
retired, or died or became Disabled, from a position as a Participant and
completed at least one thousand (1,000) Hours during such Plan Year.

 

25

--------------------------------------------------------------------------------


 

Except as set forth in subsection (c) above and Article 19 hereof, the Profit
Sharing Accounts of Participants whose employment terminated prior to such
Allocation Date shall not be allocated any portion of said contribution.

 

5.3           Eligibility for Allocation of Base Contributions.  A Participating
Company’s contribution made pursuant to Section 5.1 hereof that has been
designated as an employer base contribution shall be allocated as set forth
below in Section 5.6 hereof, generally, among the Employer Base Accounts of
Participants described in Section 5.2 hereof.  However, a Participating Company
may allocate different amounts of its base contribution to eligible Participants
who are Highly Compensated Employees (“HCE Base Contribution”) and to eligible
Participants who are non-Highly Compensated Employees (“NHCE Base
Contribution”), whether or not required in order to pass the nondiscrimination
testing requirements set forth in Article 6 hereof.  For any Plan Year in which
a Participating Company designates a portion of its contribution as a base
contribution, Participants who are not Highly Compensated Employees shall always
receive an allocation of such contribution that is greater than or equal to (on
a percentage of Compensation basis) the allocation of the base contribution made
to Participants who are Highly Compensated Employees.

 

5.4           Eligibility for Allocation of Safe Harbor Contributions. 
Effective with respect to any Plan Year beginning on or after December 1, 2008,
a Participating Company’s contribution made pursuant to Section 5.1 hereof that
has been designated as an employer safe harbor contribution shall be allocated
as set forth below in Section 5.7 hereof, generally, among the Safe Harbor
Accounts of Participants described in Section 5.2 hereof.

 

5.5           Allocation of Employer Profit Sharing Contributions.  The Profit
Sharing Account of each Participant eligible to receive an allocation of the
contributions made pursuant to Section 5.1 hereof and designated as an employer
profit sharing contribution shall be credited with that portion of the
Participating Company’s contribution for such Plan Year which bears the same
relationship to the Participating Company’s contribution as such Participant’s
Compensation during such Plan Year bears to the total Compensation of all such
Participants employed by all Participating Companies during such Plan Year whose
Profit Sharing Accounts are eligible to receive such an allocation, reduced by
the amount allocated to his Employer Base Account.  Amounts credited to a
Participant’s Profit Sharing Account shall be subject to the applicable vesting
schedule set forth in Section 2.50.

 

26

--------------------------------------------------------------------------------


 

5.6           Allocation of Base Contributions.  The Employer Base Account of
each eligible Participant shall be allocated with a portion of a Participating
Company’s employer base contribution.  The Employer Base Account of each
Participant who is not a Highly Compensated Employee shall be credited with that
portion of the Participating Company’s NHCE Base Contribution which bears the
same relationship to the total NHCE Base Contribution as his Compensation for
the Plan Year bears to the total Compensation of all Participants employed by
all Participating Companies who are not Highly Compensated Employees and are
otherwise eligible to receive a share of the NHCE Base Contribution.  The
Employer Base Account of each Participant who is a Highly Compensated Employee
shall be credited with that portion of the Participating Company’s HCE Base
Contribution which bears the same relationship to the total HCE Base
Contribution as his Compensation for the Plan Year bears to the total
Compensation of all Participants employed by all Participating Companies who are
Highly Compensated Employees and are otherwise eligible to receive a share of
the HCE Base Contribution.  Amounts credited to a Participant’s Employer Base
Account shall be fully vested and nonforfeitable at all times.

 

5.7           Amount and Allocation of Safe Harbor Contributions.  In any Plan
Year in which the Plan is intended to qualify as a “safe harbor” plan in
accordance with the “qualified automatic contribution arrangement” provisions of
Code Section 401(k)(13), the Safe Harbor Account of each eligible Active
Participant shall be allocated with a nonelective contribution in the amount of
three percent (3%) of such Participant’s Safe Harbor Compensation.  Amounts
credited to a Participant’s Safe Harbor Account shall be subject to the
applicable vesting schedule set forth in Section 2.50.

 

5.8           Timing of Allocations.  The amounts allocated to any Participant’s
Profit Sharing Account, Employer Base Account and Safe Harbor Account (as
applicable) under this Article shall for all purposes be deemed to have been
credited not later than the Allocation Date that occurred within the Plan Year
as to which the contributions were made.

 

5.9           Employer Contributions Upon Return From Military Service.  In the
event an Employee timely returns from Military Service to employment with any
Participating Company or Affiliate, any profit sharing contribution or employer
base contribution that would have been made on behalf of such Participant, had
he not been performing such Military Service, shall be made on his behalf and
allocated to his Profit Sharing Account, Employer Base Account and/or Safe
Harbor Account, as applicable, in accordance with Code Section 414(u).  The
Participating Company shall attempt to satisfy the legal requirement that such
contributions must be made by the later of (a)

 

27

--------------------------------------------------------------------------------


 

ninety (90) days after the date the Employee returns to employment or (b) at
such time as contributions are normally due for the Plan Year.

 

28

--------------------------------------------------------------------------------

 

ARTICLE 6

LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS

 

6.1           Contributions Are Subject to Limitations.  The amount and
allocation of contributions and the allocation of forfeitures under this Plan
shall be subject to several limitations. Those limitations shall be as follows:

 

(a)                                  deferred pay contributions made to the Plan
pursuant to a Participant’s deferral election under Article 4 of the Plan shall
be subject to the individual dollar limit described in Section 6.2 hereof;

 

(b)                                 deferred pay contributions made to the Plan
pursuant to a Participant’s deferral election under Article 4 of the Plan and
the employer base contributions made to the Plan pursuant to Article 5 hereof
(to the extent they are to be treated as “qualified nonelective contributions”
and to the extent permitted under Treasury Regulation Section 1.401(k)-2(a)(6))
shall be subject to the deferral percentage limit set forth in Section 6.3
hereof for any Plan Year in which this Plan is not a safe harbor “qualified
automatic contribution arrangement” under Code Section 401(k)(13);

 

(c)                                  all contributions made pursuant to
Article 4 and Article 5 of the Plan shall, in the aggregate, be subject to the
deductibility limit set forth in Section 6.4 hereof; and

 

(d)                                 the allocation of all of the foregoing
contributions and the allocation of all forfeitures shall, in the aggregate, be
subject to the limitation on Annual Additions set forth in Article 21 hereof.

 

For purposes of this Article, the rules and procedures set forth below in this
Section shall apply, except as otherwise provided in applicable Treasury
regulations:

 

(1)                                  For purposes of determining a Participant’s
deferral percentage pursuant to Section 6.3 hereof, all elective contributions
that are made under two (2) or more plans that are aggregated for purposes of
Code Section 401(a)(4) or 410(b) (other than Code Section 410(b)(2)(A)(ii))
shall be treated as made under a single plan.

 

(2)                                  If two (2) or more plans are permissively
aggregated for purposes of Code Section 401(k), the aggregated plans shall also
satisfy Code Sections 401(a)(4) and 410(b) as though they were a single plan.

 

(3)                                  The deferral percentage of any HCE shall be
determined by treating all plans maintained by the Participating Companies and
any Affiliates that are subject to Code Section 401(k) (other than those that
may not be permissively aggregated) as a single plan.

 

(4)                                  If this Plan is mandatorily disaggregated
into two (2) or more plans, for purposes of Code Sections 401(a)(4) and 410(b),
the tests

 

29

--------------------------------------------------------------------------------


 

described in Section 6.3 hereof shall be applied separately to such
disaggregated plans.

 

6.2               The Dollar Limit.  The amount of the Participating Company
contribution under Article 4 of the Plan with respect to the taxable year of a
Participant made pursuant to a Participant’s deferral election plus similar
amounts contributed on a similar basis by any other employer (whether or not
related to a Participating Company) required by law to be aggregated with such
contributions under this Plan shall not exceed the taxable year limit prescribed
in Code Section 402(g), adjusted for changes in the cost of living as shall be
prescribed by the Secretary of the Treasury pursuant to such Code Section and
Code Section 415(d).  For informational purposes, the dollar limit is $12,000
for the 2003 taxable year, $13,000 for the 2004 taxable year, $14,000 for the
2005 taxable year, $15,000 for the 2006 taxable year and $15,500 for the 2007
and 2008 taxable years.

 

In the event the deferred pay contributions pursuant to Section 4.1 hereof for a
Participant’s taxable year exceed such limit, the excess contributions together
with any earnings allocable to such excess contributions shall be refunded to
the Participant by the April 15th next following the close of such taxable
year.  The amount of any such refund shall be debited from the Participant’s
Deferred Pay Account.

 

In the event the Plan Administrator shall receive notice from a Participant by
the March 1 next following the close of a Participant’s taxable year that the
deferred pay contributions on behalf of the Participant under Section 4.1
hereof, together with similar contributions under plans of other employers,
shall have exceeded such limit, the Plan Administrator shall cause the amount of
excess contributions specified by the Participant together with any earnings
allocable to such excess contributions to be refunded to the Participant by the
April 15th next following the receipt of such notice.  The amount of any such
refund shall be debited from the Participant’s Deferred Pay Account.

 

6.3           Deferral Percentage Limit.  Effective December 1, 1999, the
deferred pay contributions made for a Plan Year (in which this Plan is not a
safe harbor “qualified automatic contribution arrangement” under Code
Section 401(k)(13)) pursuant to a Participant’s Compensation reduction election
under Section 4.1 hereof shall be limited so that the average deferral
percentage for HCEs shall not exceed an amount determined based upon the average
deferral percentage for individuals who are not HCEs (“NHCEs”), as follows:

 

30

--------------------------------------------------------------------------------


 

(A)

 

(B)

Average Deferral
Percentage for NHCEs

 

Limit on Average
Deferral Percentage for HCEs

Less than 2%

 

2 times Column (A)

2% or more but less than 8%

 

Column (A) plus 2%

8% or more

 

1.25 times Column (A)

 

For purposes of the foregoing, an individual’s “deferral percentage” for any
Plan Year shall equal a fraction, the numerator of which shall equal the total
of the deferred pay contributions made on his behalf for such Plan Year pursuant
to Article 4 hereof plus, the employer base contributions (to the extent they
are intended to be treated as “qualified nonelective contributions” to the
extent permitted under Treasury regulations) made on his behalf for such Plan
Year pursuant to Article 5 hereof and the denominator of which shall equal his
Testing Compensation for such Plan Year.

 

Furthermore, in accordance with Treasury Regulation
Section 1.401(k)-2(a)(6)(iv), qualified nonelective contributions to an NHCE may
not be taken into account for a Plan Year to the extent such contributions
exceed the product of the NHCE’s Compensation multiplied by the greater of
(a) five percent (5%) or (b) two times the “representative contribution rate.”
 The “representative contribution rate” is the lowest “applicable contribution
rate” of any eligible NHCE among a group of eligible NHCEs that consists of half
of all eligible NHCEs for the Plan Year (or, if greater, the lowest applicable
contribution rate of any eligible NHCE in the group of all eligible NHCEs for
the Plan Year employed by the Company on the last day of the Plan Year).  The
“applicable contribution rate” for each NHCE is determined by dividing the total
qualified nonelective contributions made to the individual for the Plan Year,
divided by his Compensation for such period.

 

The Company has elected that the “average deferral percentage” for NHCEs shall
be the average of the individual deferral percentages for such individuals,
determined using the deferral percentages from the current Plan Year.  The
“average deferral percentage” for HCEs is the average of the individual deferral
percentages for such individuals, also determined using the deferral percentages
from the current Plan Year.  Notwithstanding the foregoing, the Company may
elect to apply the provisions of this Section by using the individual deferral
percentages from the preceding Plan Year rather than the current Plan Year in
accordance with Code Section 401(k)(3)(A) for NHCEs; provided, however, that the
election by the Company to use deferral percentages for the current Plan Year
for HCEs may not be changed with respect to the Plan Years ending November

 

31

--------------------------------------------------------------------------------


 

30, 2000 and thereafter except in situations described by, or as otherwise
provided by, the Secretary of the Treasury.

 

6.4           Deductibility Limit.  In no event shall the amount of all
contributions by a Participating Company pursuant to Article 5 hereof, together
(but only for Taxable Years commencing prior to December 1, 2002) with all
amounts contributed by such Participating Company to the Trustee pursuant to
Participants’ Compensation reduction elections under Section 4.1 hereof, exceed
the maximum amount allowable as a deduction under Code Section 404(a)(3) or any
statute of similar import, including the amount of any contribution carry
forward allowable under Code Section 404(a)(3).  This limitation shall not apply
to contributions that may be required in order to provide the minimum
contributions described in Article 17 for any Plan Year in which this Plan is
top-heavy.  Nor shall this limitation apply to contributions that may be made on
behalf of any rehired Participant whose Accounts are recredited with previously
forfeited amounts as described in Section 9.5 hereof or any located Missing
Payee (as defined in Section 12.12 hereof) whose Accounts are reinstated with
previously forfeited amounts as described in said Section 12.12 hereof.

 

6.5           Correcting Excess Contributions.  In the event the limitations set
forth in Section 6.2 or 6.3 appear likely to be exceeded or in any other
appropriate case, the Plan Administrator may take action to reduce future
contributions made by Active Participants who are HCEs pursuant to Section 4.1
and Article 5 hereof, as appropriate.  Such action may include a reduction in
the future rate of deferral pursuant to Section 4.1 hereof of any Active
Participant who is an HCE pursuant to any legally permissible procedure.  In
addition to, or in lieu of, such reductions, the Company may make employer base
contributions (to the extent they are intended to be treated as “qualified
nonelective contributions” and to the extent permitted under Treasury Regulation
Section 1.401(k)-2(a)(6)).  In the event the action or actions described above
fail to prevent excess contributions to HCEs, prior deferred pay contributions
made pursuant to Section 4.1 hereof (plus any income and minus any losses
allocable thereto) shall be distributed to HCEs in the manner described below
and the Deferred Pay Accounts of such HCEs shall be debited with the amount of
such distributions.

 

In the event deferred pay contributions must be distributed in order to bring
the Plan into compliance with Section 6.2 hereof, the Plan Administrator shall
reduce the dollar amount of deferred pay contributions of HCEs in descending
order, beginning with the HCE with the highest total dollar amount of deferred
pay contributions, until the dollar amount of the reductions, in the aggregate,
equals the dollar amount of the reductions that would have been made if the Plan

 

32

--------------------------------------------------------------------------------


 

Administrator had reduced the deferred pay contributions of HCEs in descending
order, beginning with the HCE with the highest percentage of deferred pay
contributions, until the deferral percentage limit described in Section 6.2
hereof would be satisfied.  Notwithstanding the foregoing, in performing such
reduction, the reduced deferred pay contribution amount of any affected HCE
shall in no event be lower than that of the HCE with the next highest deferred
pay contribution amount.  Any adjustments made in Deferred Pay Accounts of HCEs
shall be made in a uniform manner for similarly situated individuals.

 

Any HCE whose deferred pay contributions are reduced and distributed pursuant to
this Section for any Plan Year shall have the portion of the amounts contributed
pursuant to Section 4.1 hereof for such Plan Year that exceeds such reduced
amount, adjusted by any income or losses allocable to such excess contributions
during such Plan Year, distributed to him within two and one half (2½) months
after the end of the Plan Year in which such contributions were made.

 

For purposes of adjusting excess contributions to take into account income and
losses during the Plan Year, the income or loss shall be allocated in accordance
with the procedures for the allocation of income and loss as set forth in
Article 8 hereof.  Notwithstanding the foregoing, the Plan Administrator may use
one of the following methods for computing the income and losses related to
amounts to be distributed in order to bring the Plan into compliance with
Section 6.3 hereof:

 

(a)                                  Any Reasonable Method.  Income and losses
for the Plan Year may be calculated using any reasonable method for computing
income and losses, including the method described in Article 8, provided the
method (i) does not violate Section 401(a)(4) of the Code; (ii) is used
consistently for all affected individuals and all corrective distributions under
the Plan for the Plan Year; and (iii) is used by the Plan for allocating income
to Participants’ Accounts, and provided the calculation is made as of a date
that is no more than seven (7) days before the distribution;

 

(b)                                 Alternative Method for Allocating Plan Year
Income.  Income and losses for the Plan Year may be calculated by multiplying
the net income for the Plan Year allocable to deferred pay contributions and
employer base contributions treated as deferred pay contributions by a fraction,
the numerator of which is the distributable amount for the Plan Year and the
denominator of which is the sum of (i) the Account balance attributable to
deferred pay contributions and employer base contributions treated as deferred
pay contributions as of the beginning of the Plan Year and (ii) any additional
amount of such contributions for the Plan Year;

 

(c)                                  Safe Harbor for Allocating Gap Period
Income.  Income and losses for the gap period (the period after the close of the
Plan Year and prior to

 

33

--------------------------------------------------------------------------------


 

distribution) may be allocated by multiplying ten percent (10%) of the income
allocable to the amount determined under subsection (b) above by the number of
calendar months that have elapsed since the end of the Plan Year, provided that
the number of elapsed calendar months shall include the month of distribution if
such distribution is made after the fifteenth (15th) day of such month; or

 

(d)                                 Alternative Method for Allocating Plan Year
and Gap Period Income.  Income and losses for the aggregate of the Plan Year and
the gap period may be calculated by applying the method described in subsection
(b) above to the aggregate period, by substituting the “net income for the Plan
Year” with the “net income for the Plan Year and gap period” and substituting
the “net income for the Plan Year allocable to such amounts” with “net income
for the Plan Year and gap period allocable to such amounts.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 7

INVESTMENT FUNDS AND DIRECTION OF INVESTMENT

 

7.1           Permitted Investments.  The Company may, in its sole discretion,
from time to time, direct that Accountholders be permitted to direct the
investment of any or all their Accounts under the Plan in such investment
alternatives, whether limited or unlimited, as shall be designated by the
Company, from time to time, subject to the limitations hereinafter set forth in
this Article.  Any direction of the Company pursuant to this Section may be
subject to such restrictions and limitations as it shall deem appropriate.  In
the event the Company directs that Accountholders be permitted to direct the
investment of any such Accounts, the Company or the Plan Administrator shall
notify the Accountholders of such fact.  If the Company shall determine that the
Plan should comply with the provisions of ERISA Section 404(c) insofar as is
practical, it shall direct that appropriate steps be taken in furtherance
thereof.

 

7.2           Investment Funds.  The investment funds that may be selected by
the Company shall include, but not be limited to, the following:

 

(a)                                  mutual funds;

 

(b)                                 pooled investment funds maintained by a
bank;

 

(c)                                  any insurance company’s general account;
and

 

(d)                                 pooled separate accounts maintained by an
insurance company.

 

The Company shall have the sole discretion to determine the number of investment
funds to be maintained hereunder and the nature of the funds and may change or
eliminate the permitted alternatives provided hereunder from time to time,
except that on or after January 1, 1994:  (1) the number of such funds shall not
be less than three (3); (2) of the funds selected, at least three (3) shall be
diversified and have materially different risk and return characteristics, as
determined by the Company; (3) the funds selected shall enable an Accountholder
to achieve a portfolio with aggregate risk and return characteristics at any
point within the range normally appropriate for the Accountholder; and (4) the
funds selected will allow the Accountholder to minimize the overall risk to the
Accountholder’s portfolio through diversification when combined with investments
in other alternatives.

 

7.3           Directed Brokerage Account.  The Company also may permit
Accountholders to establish Directed Brokerage Accounts with one or more
brokerage firms selected by the Company in which the Accountholder may direct
the investment of a portion or all of his Accounts.  The Plan

 

35

--------------------------------------------------------------------------------


 

Administrator may establish such Directed Brokerage Accounts on the terms and
conditions that are consistent with its powers and duties under Section 14.2
hereof and may restrict such Directed Brokerage Account option to those
Accountholders who transfer certain prescribed minimum dollar amounts to
establish their Directed Brokerage Account.  Directed Brokerage Account fees and
expenses, including fees for establishing and maintaining such Directed
Brokerage Accounts and brokerage commissions charged in connection with
investment transactions shall be deducted from the Directed Brokerage Account of
the Accountholder establishing or maintaining the Directed Brokerage Account or
directing or authorizing the investment transaction.

 

An Accountholder shall have the following rights and privileges with respect to
his Directed Brokerage Account:

 

(a)                                  to invest and reinvest the principal and
income of his Account in the designated investment alternatives identified in
the Sealy Profit Sharing Trust; and

 

(b)                                 to exercise voting, tender and similar
rights appurtenant to the Accountholder’s ownership interest in a designated
investment alternative as provided in the Sealy Profit Sharing Trust.

 

Notwithstanding the foregoing, neither shares of Sealy Corporation stock nor
other securities of Sealy Corporation or its Affiliates shall be available as an
investment option in any Directed Brokerage Account under the Plan.

 

7.4           Investment Directions.  An Accountholder shall, by appropriate
direction to the Trustee or other identified Plan fiduciary who is obligated to
comply with such instructions, direct the investment of his Accounts in any
investment funds made available pursuant to Section 7.2 hereof, and (subject to
any eligibility criteria for participation therein) in any Directed Brokerage
Account established pursuant to Section 7.3 hereof.  All directions shall be
deemed to be continuing directions until they are changed by the Accountholder. 
An Accountholder may change his investment direction by providing such notice to
the Trustee or other identified Plan fiduciary as such fiduciary and the Plan
Administrator, in their sole discretion, shall require.  Any such investment
elections and directions shall be made either in writing, telephonically or
electronically, in accordance with such rules as are established by the Plan
Administrator from time to time in its sole discretion.  Except for eligibility
rules applicable to establishment or maintenance of a Directed Brokerage
Account, any rules established by the Plan Administrator pursuant to this
Section shall apply to all Accountholders in a uniform and nondiscriminatory
manner.

 

36

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Article, the Company, Plan
Administrator and Trustee may decline to follow any investment direction which,
if implemented:

 

(a)           would not be in accordance with the Plan documents;

 

(b)           would cause the indicia of ownership of Plan assets to be
maintained outside the jurisdiction of the United States District Courts;

 

(c)           would jeopardize this Plan’s tax qualified status;

 

(d)           could result in a loss in excess of the balance of the
Accountholder’s Accounts;

 

(e)           would cause this Plan to engage in:

 

(1)           a sale or exchange with a Participating Company or Affiliate
(except as with respect to certain qualifying employer securities as defined in
ERISA Section 407(d)(5) that meet the requirements of ERISA Section 408(e) and
Labor Regulation Section 2550.404c-1(d)(2)(ii)(E)(4));

 

(2)           a lease between this Plan and a Participating Company or Affiliate
or a loan to a Participating Company or Affiliate;

 

(3)           acquisition or sale of real property of a Participating Company or
Affiliate; or

 

(4)           acquisition or sale of securities of a Participating Company or
Affiliate other than certain qualifying employer securities as defined in ERISA
Section 407(d)(5) that meet the requirements of ERISA Section 408(e) and Labor
Regulation Section 2550.404c 1(d)(2)(ii)(E)(4);

 

(f)            would result in a prohibited transaction within the meaning of
Code Section 4975 or ERISA Section 406; or

 

(g)           would generate income taxable to this Plan.

 

7.5           Failure to Provide Investment Directions.  In the event an
Accountholder does not direct the investment of amounts credited to his Accounts
or if any of the Accounts of an Accountholder are entitled to receive proceeds
from a class action lawsuit or to receive other amounts where subsequent to
accruing but prior to receiving such right or interest, all amounts in the
Accounts of the Accountholder have been distributed, such amounts shall be
invested in a default investment fund selected by the Company or, in the absence
of such a fund, in accordance with the direction of the Plan Administrator.

 

7.6           Valuation.  Any investment fund and any Directed Brokerage Account
established pursuant to this Article shall be valued and adjusted according to
the procedures set forth in Article 8 hereof as a separate Trust Fund.  It is
intended that this Section operate to adjust each investment fund and Directed
Brokerage Account to reflect all income and changes in value attributable to
each

 

37

--------------------------------------------------------------------------------


 

such investment fund and Directed Brokerage Account, along with contributions
received and distributions made as of any Valuation Date.

 

7.7           Investment Obligations of Trustee, Plan Administrator and
Company.  The Trustee, Plan Administrator, Company and any other person who is a
fiduciary with respect to the Plan shall have no powers, duties or obligations
with respect to the investment or reinvestment of the assets of any Account over
which the Accountholder exercises investment control.

 

7.8           Cessation of Directed Investment by Participants.  The Company may
direct that the Accounts previously directed for investment purposes by
Accountholders shall cease to be so directed, effective as of a date specified
by the Company.  As of the date immediately preceding the date as of which such
Accounts shall cease to be directed for investment purposes by Accountholders,
the Trustee shall value the assets of the Accounts pursuant to Section 7.6
hereof and credit or debit such Accounts with any gain or loss in the value of
the assets of said Accounts since the most recent prior Valuation Date.  Upon
completion of said valuation and adjustment of Accounts, the Accounts shall
cease to have specific assets allocated to them and shall thereafter be adjusted
as provided in Article 8 hereof.

 

38

--------------------------------------------------------------------------------

 

ARTICLE 8
ACCOUNTS

 

8.1           Designation of Different Accounts.  Accounts being maintained
under the Plan immediately prior to the Restatement Date shall continue to be
maintained under the Plan as amended and restated herein, and shall be credited,
debited and adjusted as provided in this Plan.  Such Accounts shall be
categorized, as of the Restatement Date and thereafter, as follows:

 

(a)                                  if such Account had been credited with a
Participant’s prior voluntary after-tax contributions pursuant to former
provisions under the Plan, such Account shall be deemed to be an Employee
After-Tax Account;

 

(b)                                 if such Account had been credited with
employee elective (salary deferral) contributions pursuant to Article 4, such
Account shall be deemed to be a Deferred Pay Account;

 

(c)                                  if such Account had been credited with
employer profit sharing contributions pursuant to Section 5.1, such Account
shall be deemed to be a Profit Sharing Account;

 

(d)                                 if such Account had been credited with
employer base contributions pursuant to Section 5.1, such Account shall be
deemed to be an Employer Base Account;

 

(e)                                  if such Account had been credited with safe
harbor contributions in pursuant to Section 5.1, such Account shall be deemed to
be a Safe Harbor Account;

 

(f)                                    if such Account had been credited with
amounts transferred from another tax qualified retirement plan pursuant to
Section 18.1, such Account shall be deemed to be a Rollover Account, Employee
After-Tax Account, Deferred Pay Account, Profit Sharing Account, Employer Base
Account or Safe Harbor Account, as directed in Section 18.1;

 

(g)                                 if such Account had been credited with
employer profit sharing contributions and/or safe harbor contributions pursuant
to Section 5.1 and the Participant had retired, died, become Disabled or
terminated his employment with a Vested Percentage of 100%, such Account shall
be deemed to be a Distributable Account.

 

8.2           Establishment of Accounts.  Upon an Employee becoming a
Participant, the Plan Administrator shall notify the Trustee and provide the
Trustee with such information concerning said Participant as the Trustee may
need.  Upon being notified by the Plan Administrator that an Employee has become
a Participant, the Trustee shall establish a Profit Sharing Account, an Employer
Base Account, a Safe Harbor Account (as applicable), and, if the Participant has
elected (or is treated as having elected) to defer a portion of his Compensation
into the Plan pursuant to Article 4 hereof, a Deferred Pay Account in the name
of such Participant.  A Profit Sharing Account

 

39

--------------------------------------------------------------------------------


 

or an Employer Base Account established on behalf of a new Participant shall be
deemed to have been established on the date upon which, or as of which, such
Participant became a Participant.  A Safe Harbor Account shall be deemed to have
been established on the date upon which, or as of which, the Plan is first
intended to qualify as a safe harbor “qualified automatic contribution
arrangement” plan under Code Section 401(k)(13).

 

8.3           Credits and Debits to Accounts.  Accounts shall be credited with
contributions in the amounts specified in Articles 4 and 5 hereof, shall be
credited or debited with the income, gains or losses of the Trust Fund pursuant
to this Article, and shall be debited with the amount of any distributions made
from such Accounts pursuant to Articles 9, 10, 11 or 12 hereof.  All such
credits and debits to the Accounts of a Participant shall be made as of the
dates specified in the appropriate Sections of this Plan.

 

8.4           Valuation Procedure for Accounts.  The Trustee shall, following
the end of each Valuation Date, evaluate all assets of the Trust Fund as of such
Valuation Date in the following manner.

 

(a)                                  The Trustee shall first compute the fair
market value of the units in each investment fund designated by the Company
pursuant to Section 7.2 and in each Directed Brokerage Account established
pursuant to Section 7.3.  This fair market value shall be equal to the market
price of the units of each investment fund, or the market price of the
underlying securities in the case of any Directed Brokerage Account, on the
prior Valuation Date applied to the number of units or other securities,
respectively, held by the Trust Fund as of the close of business on the current
Valuation Date.

 

(b)                                 The Trustee shall then account for any
requests for additions or withdrawals made to or from a specific designated
investment fund or Directed Brokerage Account by any Accountholder, including
allocations of employer contributions and forfeitures made as of the Allocation
Date, and received by the Trustee prior to 3:00 P.M. Central Time on such
Valuation Date.

 

(c)                                  The Trustee shall, following the
computation of the fair market value and the accounting for additions or
withdrawals from each specific investment fund and Directed Brokerage Account,
compute each Accountholder’s share in the Trust Fund and assign a gain or loss
to each Accountholder’s Accounts.

 

Such adjustments in the amounts credited to such Accounts shall be deemed to
have been made on the business day to which the investment activity relates.  It
is intended that this Section operate to distribute among each Participant
Accounts in the Trust Fund, all income of the Trust Fund and changes in the
value of the Trust Fund’s assets.  Adjustments in each Participant Accounts
resulting from the daily valuation of the Trust Fund as of any daily Valuation
Date shall be made, subject to the requirements that no employer profit sharing
contribution or employer base

 

40

--------------------------------------------------------------------------------


 

contribution made by a Participating Company pursuant to Article 5 hereof shall
be taken into account until the Allocation Date coinciding with or next
following the date such contribution was both actually paid to the Trustee by a
Participating Company and allocated among the Accounts of Participants pursuant
to Article 5.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 9
TERMINATION OF EMPLOYMENT

 

9.1           Eligibility for Distribution of Vested Interest.  In the event of
the Termination of Employment of a Participant for any reason other than death,
Disability or retirement, he shall be entitled to receive a distribution of his
Vested Interest.

 

9.2           Timing of Distribution.  The Vested Interest of a terminated
Participant shall be distributed or shall commence to be distributed to him in
accordance with the rules and procedures set forth in Article 12 hereof. 
Subject to the immediate distribution provisions of Section 12.8 hereof, unless
the Participant elects to defer distribution to a later date in accordance with
Section 12.1 hereof, distribution will be made no later than:

 

(a)                                  as soon as reasonably possible following
the close of the Plan Year in which occurs the later of his attainment of his
Normal Retirement Date or his Termination of Employment, but not later than
sixty (60) days following the close of such Plan Year; or

 

(b)                                 at such earlier date as the Participant
shall request, but not earlier than as soon as reasonably possible following his
Termination of Employment.

 

The Plan Administrator shall prescribe uniform rules and procedures by which a
Participant may elect a distribution pursuant to this Article.

 

9.3           Amounts Credited to Distributable Account; Forfeitures.  If a
terminated Participant’s Vested Percentage is 100%, his Profit Sharing Account
and Safe Harbor Account (as applicable) shall be deemed to have become
Distributable Accounts on his date of Termination of Employment and shall
thereafter be held, administered and distributed in accordance with Article 12
hereof.

 

If his Vested Percentage is less than one hundred percent (100%), his Profit
Sharing Account and Safe Harbor Account (as applicable) shall continue to be
administered as such and shall be revalued periodically in accordance with the
provisions of Article 8 hereof until the earliest to occur of any of the
following events:

 

(a)                                  he has received a distribution of his
entire Vested Interest;

 

(b)                                 he has incurred five (5) consecutive One
(1) Year Breaks-In Service;

 

(c)                                  he dies; or

 

(d)                                 he is rehired by a Participating Company or
any Affiliate.

 

42

--------------------------------------------------------------------------------


 

If the earliest to occur of said events is either his having received a
distribution of his entire Vested Interest, his having incurred five
(5) consecutive One (1) Year Breaks In Service or his death, an amount equal to
the excess of:

 

(1)                                  the balance in the Participant’s Accounts,
over

 

(2)                                  his Vested Interest,

 

shall be forfeited as of such date and shall be debited from his Profit Sharing
Account and Safe Harbor Account (as applicable).  If any amounts remain credited
to the Participant’s Accounts after said forfeiture, such Accounts shall
thereafter be deemed to have become part of the Distributable Account and shall
be held, administered and distributed in accordance with Article 12 hereof.

 

If a terminated Participant does not have a Vested Interest, he will be deemed,
for purposes of Section 9.3(a) hereof, to have received a distribution of his
entire Vested Interest as of the date of his Termination of Employment.

 

If the earliest of said events shall be the terminated Participant’s rehire by a
Participating Company or any Affiliate, he shall immediately be reinstated as a
Participant in this Plan and this Article shall not apply to him until a
subsequent Termination of Employment described in Section 9.1 hereof.

 

9.4           Use of Forfeitures.  The amounts forfeited pursuant to Sections
9.3 and 12.12 hereof (and any other amounts forfeited, including amounts
forfeited due to correction of operational errors (as described in
Section 22.14), unless otherwise determined at the time by the Company), shall
be first used to pay ordinary and necessary fees and expenses of the Plan as
directed by the Plan Administrator (including, but not limited to, recrediting
the appropriate Accounts of any rehired Participant whose Accounts are to be
recredited with previously forfeited amounts under Section 9.5 below, paying for
the services of persons retained by the Plan Administrator to search for Missing
Payees (as defined in Section 12.12 hereof) and recrediting the Accounts of any
located Missing Payee whose Accounts are reinstated with previously forfeited
amounts as described in said Section 12.12 hereof).

 

If the forfeited amounts exceed the ordinary and necessary fees and expenses
during a Plan Year, any excess forfeiture amounts shall be allocated on the
Allocation Date coinciding with or next following the date of forfeiture among
the Profit Sharing Accounts of Participants described in Section 5.2 hereof.

 

43

--------------------------------------------------------------------------------


 

Except as set forth in Section 5.2(c)  and Article 19 hereof, the Profit Sharing
Accounts of Participants whose Termination of Employment was prior to such
Allocation Date shall not be allocated any portion of such forfeitures.

 

Each Profit Sharing Account shall be credited with that portion of the value of
the forfeitures which bears the same relationship to the total of the
forfeitures as each such Participant’s Compensation from a Participating Company
during the year of forfeiture bears to the total of all such Participants’
Compensation from such Participating Company during the year of forfeiture whose
Profit Sharing Accounts are eligible to receive such an allocation.  No
forfeitures shall be allocated to the Profit Sharing Account of any Participant
in excess of the limitations on Annual Additions set forth in Article 21
hereof.  Allocation of forfeitures shall be made prior to the valuations
provided for in Article 8 hereof.

 

9.5           Recrediting Forfeited Amounts of Rehired Participants.  In the
event a terminated Participant is rehired by the Company or any Affiliate prior
to incurring five (5) consecutive One (1) Year Breaks In Service, he shall
immediately be reinstated as a Participant in this Plan and any amounts
forfeited pursuant to Section 9.3 hereof shall be recredited to his Profit
Sharing Account and his Safe Harbor Account (as applicable) on his date of
rehire, provided that such Participant recontributes to this Plan on or before
the first to occur of:

 

(a)                                  the date he incurs five (5) consecutive One
(1) Year Breaks In Service; or

 

(b)                                 the fifth (5th) anniversary of his date of
rehire,

 

the full amount distributed to him following his earlier Termination of
Employment.  Such amount shall be recredited to the Account from which it was
distributed.  For purposes of this Section, if a rehired Participant did not
have a Vested Interest at the time of his prior Termination of Employment, and
was deemed for purposes of Section 9.3 hereof to have received a distribution of
his entire Vested Interest as of the date of such Termination of Employment, he
shall be deemed to have recontributed such entire Vested Interest as of his date
of rehire, provided such date of rehire is timely as hereinbefore provided in
this Section.

 

Notwithstanding any other provision of this Plan to the contrary, in order to
balance the Accounts maintained under this Plan after giving effect to the
recrediting of previously forfeited amounts to a rehired Participant’s Profit
Sharing Account and Safe Harbor Account (as applicable), a Participating Company
may, at its option, direct the Trustee to:

 

(1)                                  first reduce the value of the forfeitures,
if any, which would otherwise be reallocated as of the Allocation Date
coinciding with or next following the date such Participant was rehired or, if
later, the Plan

 

44

--------------------------------------------------------------------------------


 

Year in which he recontributed his prior distribution as hereinbefore provided;
and

 

(2)                                  in the event the Accounts maintained under
this Plan are not balanced after the reduction in (1) above, reduce the gain, if
any, in the value of the Plan’s assets since the most recent Valuation Date as
of the Valuation Date coinciding with or next following the date such
Participant was rehired or, if later, the Plan Year in which he recontributed
his prior distribution as hereinbefore provided and coinciding with or following
the date such Participant was rehired, or made such recontribution; or

 

(3)                                  take some combination of the actions
described in (1) and (2) above as the Company shall, in its sole discretion,
determine;

 

provided that the total of the reductions described in (1) and (2) above with
respect to any Plan Year shall not exceed the aggregate previously forfeited
amounts that were recredited to the Profit Sharing Accounts and Safe Harbor
Accounts (as applicable) of Participants who were rehired during such Plan Year.

 

To the extent that the sum of the amounts described in (1), (2) and (3) above
for any Plan Year is less than the aggregate previously forfeited amounts that
were recredited to the Profit Sharing Accounts and Safe Harbor Accounts (as
applicable) of Participants who were rehired during the Plan Year, the Company
shall direct one or more of the Participating Companies to contribute to this
Plan an amount equal to the difference between the aggregate previously
forfeited amounts that were recredited to the Profit Sharing Accounts and Safe
Harbor Accounts (as applicable) of Participants who were rehired during the Plan
Year and the sum of the amounts described in (1), (2) and (3) above.  It is
intended that such contribution shall be made by the Participating Companies no
later than the due date (including extensions) of their tax return for the
Taxable Year during which such Participants were rehired.  In addition, any
portion of such contribution that represents amounts previously contributed by a
Participating Company to this Plan shall not be deemed to have been contributed
for purposes of Article 21 hereof at the time it is recontributed, but shall be
deemed to have been contributed at the time of the original contribution.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 10
RETIREMENT BENEFITS; DISABILITY

 

10.1         Normal Retirement Distributions.  The Profit Sharing Account and
Safe Harbor Account (as applicable) of a Participant who has attained his Normal
Retirement Date shall be fully vested and nonforfeitable.  A Participant who
retires on his Normal Retirement Date shall be entitled to receive an amount
equal to the sum of the amounts then credited to all Accounts held for his
benefit.  Unless a Participant elects to defer his distribution pursuant to
Section 12.1 hereof, such amounts shall be distributed or shall commence to be
distributed within sixty (60) days after the close of the Plan Year that
includes the date of his retirement. Such distribution shall be made in
accordance with the provisions of Article 12 hereof.  An Active  Participant who
has attained his Normal Retirement Date shall have the right, prior to his
Termination of Employment, to receive a distribution equal to the sum of the
amounts then credited to all Accounts held for his benefit. This right may be
exercised only once. Such distribution shall be made in accordance with the
provisions of Article 12 hereof.

 

10.2         Early Retirement Distributions.  A Participant may elect to retire
before reaching his Normal Retirement Date, but not before the later of his
attainment of age fifty-five (55) and his completion of ten (10) years of
Vesting Service. In the event of such early retirement, a Participant shall be
deemed to have retired upon the date of his Termination of Employment.  Such
Participant shall be entitled to receive an amount equal to the sum of the
amounts then credited to all Accounts held for his benefit.  Unless a
Participant elects to defer his distribution pursuant to Section 12.1 hereof,
amounts shall be distributed or shall commence to be distributed on such date on
or after his early retirement date but no later than his Normal Retirement Date
as such retired Participant shall select.  Such distribution shall be made in
accordance with the provisions of Article 12 hereof.

 

10.3         Late Retirement Distributions.  In the event a Participant works
beyond his Normal Retirement Date, his retirement shall be deemed to have
occurred on the date of his Termination of Employment for any reason other than
death.  In the event of such late retirement, such Participant shall be entitled
to receive distribution of the amounts credited to his Accounts.  Unless a
Participant elects to defer his distribution pursuant to Section 12.1 hereof,
such amounts shall be distributed or shall commence to be distributed within
sixty (60) days after the close of the Plan Year that includes his date of late
retirement.  Such distribution shall be made in accordance with the provisions
of Article 12 hereof.

 

46

--------------------------------------------------------------------------------


 

10.4         Disability Distributions.  In the event a Participant incurs a
Disability prior to his Termination of Employment, the Participant’s Profit
Sharing Account and Safe Harbor Account (as applicable) shall become fully
vested and nonforfeitable and the following provisions shall apply with respect
to the distribution of his Accounts:

 

(a)                                  In General.  Subject to the in-service
distribution option described in subsection (b) below and the deferral
provisions described in Section 12.1 hereof, the Accounts of a Disabled
Participant shall be distributed or shall commence to be distributed within
sixty (60) days after the close of the Plan Year that includes his Normal
Retirement Date or such earlier date as the Participant shall elect following
his Termination of Employment.

 

(b)                                 In-Service Distribution Available.  A
Disabled Participant may request an in-service distribution of his Accounts
prior to the date he is deemed to have incurred a Termination of Employment as a
result of his Disability.

 

In order to obtain a distribution on account of Disability, whether in-service
or following his Termination of Employment, the Participant must submit an
election in writing, along with evidence of his Disability, acceptable to the
Plan Administrator.  Disability distributions shall be made in accordance with
the provisions of Article 12 hereof.

 

47

--------------------------------------------------------------------------------


 

ARTICLE 11
DEATH BENEFITS

 

11.1         Distribution Upon Death of Active Participant.  In the event of the
Termination of Employment of a Participant by reason of his death, his death
Beneficiary shall be entitled to receive a distribution of the deceased
Participant’s Accounts.  Such amounts shall be distributed or shall commence to
be distributed within sixty (60) days after the close of the Plan Year in which
his death occurs, unless such Beneficiary defers the distribution until a later
date pursuant to Section 12.1 hereof.  The amount of such distribution shall be
equal to the amount then credited to all of the deceased Participant’s
Accounts.  As of the date of death of a Participant, his Profit Sharing Account
and Safe Harbor Account (as applicable) shall be fully vested and nonforfeitable
and shall be deemed to have become a Distributable Account.  Such distribution
shall be made in accordance with the provisions of Article 12 hereof.

 

11.2         Distribution Upon Death of Retired or Terminated Participant Before
Distribution Is Made.  In the event of the death of a retired or terminated
Participant prior to the date distribution has been made or commenced to be made
to him, his death Beneficiary shall be entitled to receive a distribution
commencing within sixty (60) days after the close of the Plan Year in which his
death occurs, unless such Beneficiary defers the distribution until a later date
pursuant to Section 12.1 hereof.  The amount of such distribution shall be equal
to the Vested Interest of such retired or terminated Participant.  The death of
a retired or terminated Participant shall not increase such former Participant’s
Vested Percentage or Vested Interest and the forfeiture provisions of
Section 9.3 shall apply in a proper case.  Such distribution shall be made in
accordance with the provisions of Article 12 hereof.

 

11.3             Distribution Upon Death of Retired or Terminated Participant
After Distribution Has Been Made.  In the event of the death of a retired or
terminated Participant after the date of distribution or the commencement of
distribution to him, no benefits shall be payable to his Beneficiary except to
the extent provided for by the method under which the retired or terminated
Participant was receiving distributions under Article 12 hereof.

 

11.4             Automatic Death Beneficiaries in Absence of Designation. 
Unless a Participant or former Participant has designated a death Beneficiary in
accordance with the provisions of Section 11.5 hereof, his death Beneficiary
shall be deemed to be the person or persons in the first of the following
classes in which there are any survivors of such Participant:

 

48

--------------------------------------------------------------------------------


 

(a)                                  his Spouse at the time of his death;

 

(b)                                 his issue per stirpes; and

 

(c)                                  the executor or administrator of his
estate.

 

11.5         Designation of Beneficiary.  In lieu of having the amounts
distributable pursuant to this Article distributed to a death Beneficiary
determined in accordance with the provisions of Section 11.4 hereof, a
Participant or former Participant may sign a document designating a death
Beneficiary or death Beneficiaries to receive such amounts. If the Participant
is married, any such designation shall be effective only if the Spouse is the
sole primary Beneficiary or consents to such designation in accordance with
Section 22.6 hereof.  Notwithstanding the foregoing, in the event a Participant
has designated his Spouse as his Beneficiary, and the Participant and his Spouse
are legally divorced, the Participant’s election shall become null and void as
of the date of the divorce unless and until the Participant redesignates the
former Spouse as his Beneficiary after or concurrent with the date of the
divorce.

 

11.6         Transmittal of Identity of Death Beneficiary to Trustee.  Upon the
death of a Participant or a former Participant, the Plan Administrator shall
immediately advise the Trustee of the identity of such Participant’s death
Beneficiary or Beneficiaries.  The Trustee shall be completely protected in
making payments to any person or persons in any sums in accordance with the
instructions it receives from the Plan Administrator.

 

11.7         Effect of Incomplete or Lack of Designation.  In the event a
Participant or former Participant dies at a time when he has a designation on
file with the Plan Administrator that does not dispose of all of the amounts
distributable under this Plan upon his death, then the amounts distributable on
behalf of said Participant or former Participant, the disposition of which was
not determined by the deceased Participant’s or former Participant’s
designation, shall be distributed or shall commence to be distributed to a death
Beneficiary determined under the provisions of Section 11.4 hereof.

 

11.8         Clarification of Ambiguous Designations.  Any ambiguity in a
Participant’s death Beneficiary designation shall be resolved by the Plan
Administrator.  Subject to Section 11.5 hereof, the Plan Administrator may
direct a Participant to clarify his designation and if necessary execute a new
designation containing such clarification.

 

49

--------------------------------------------------------------------------------

 

ARTICLE 12
DISTRIBUTIONS

 

12.1        Date of Distribution.  Distributions normally will commence as of
the dates specified in Articles 9, 10 and 11 hereof.  However, if a Participant
whose Vested Interest exceeds the Automatic Rollover Maximum (or, if applicable,
the Cashout Maximum) retires, dies or otherwise incurs a Termination of
Employment, the Participant or his Beneficiary may elect in writing or, with
respect to amounts in excess of the Automatic Rollover Maximum, by inaction
while such Accounts could be distributed upon proper request (i.e., except as
otherwise provided in this Plan, a distribution election is required before
distribution will be made), subject to Sections 12.5 and 12.6 hereof, to defer
any distribution to a later date.  Furthermore, if a Participant continues in
the employ of a Participating Company or an Affiliate until his attainment of
age seventy and one-half (70½), distributions may be required by law to commence
as of a date specified in Sections 12.5 and 12.6 hereof, even if he remains so
employed at the time of distribution.

 

In establishing a benefit commencement date, a Participant may waive certain
election periods established under Code Sections 402(f), 411(a)(11) and 417. 
The Plan Administrator shall provide information to the Participant concerning
his rights under the Plan including information that clearly indicates that the
Participant has at least thirty (30) days to consider whether to consent to the
distribution and to consent to a direct rollover pursuant to Section 12.10
hereof.  If the Participant, after receiving such information, affirmatively
elects distribution, the Plan Administrator shall treat the election as a waiver
of the remaining notice period under Code Sections 402(f) and 411(a)(11), and
may direct that the distribution be made to the Participant unless the
distribution is subject to Code Sections 401(a)(11) and 417.

 

Notwithstanding the foregoing provisions of this Section and the contrary
provisions of Articles 9, 10 and 11, the requirement that a distribution
commence within sixty (60) days after the close of the Plan Year in which a
Participant’s Normal Retirement Date occurs shall not apply if the amount of
payment required to be made on such date cannot be ascertained by such date or
the Plan Administrator is unable to locate the Participant after making
reasonable efforts to do so, provided that, within sixty (60) days after such
amount can be ascertained or the Participant is located, a payment is made
retroactive to such date in accordance with the procedures set forth in
Section 12.12.  This paragraph is not intended to permit a Participant, former
Participant or Beneficiary to elect to defer payment beyond the dates otherwise
provided therefor in this Plan.

 

50

--------------------------------------------------------------------------------


 

12.2        Distribution Procedures.  Each Accountholder who is eligible for
benefits under Article 9, 10 or 11 shall apply therefor pursuant to a procedure
acceptable to the Plan Administrator.  Upon finding that such Accountholder
satisfies the eligibility requirements for benefits under Article 9, 10 or 11,
the Plan Administrator shall promptly notify the Trustee of his eligibility.

 

12.3        Lump Sum Payments.  Distributions to an Accountholder shall be paid
in a single lump sum cash payment.

 

12.4        Administering Distribution of Accounts At the time an
Accountholder’s Accounts are to be distributed in accordance with Article 9, 10
or 11 hereof, the Plan Administrator shall notify the Trustee, which shall make
all distributions in accordance with the instructions provided by the Plan
Administrator, including but not limited to instructions relating to rollover as
described in Section 12.10.

 

12.5        Additional Legal Restrictions on Distributions (Effective for
Distributions Made Before December 1, 2003).  Notwithstanding any other
provisions of this Plan, distributions hereunder shall be subject to the
following restrictions:

 

(a)                                 in the case of a living Participant or
former Participant:

 

(1)                                 distribution must commence on or before:

 

(A)                               with respect to a Participant or former
Participant who is a five percent (5%) owner, as defined in Code Section 416(i),
no later than the April 1 of the calendar year following the calendar year in
which such Participant or former Participant attains age seventy and one-half
(70½); and

 

(B)                               with respect to a Participant or former
Participant who attains age seventy and one-half (70½) before January 1, 1988 or
after December 31, 2000 and is not a five percent (5%) owner, as defined in Code
Section 416(i), on or before the April 1 following the end of the calendar year
in which such Participant or former Participant attains age seventy and one-half
(70½) or retires, whichever is later; and

 

(C)                               with respect to a Participant or former
Participant who attains age seventy and one-half (70½) after December 31, 1987
and prior to January 1, 2001 and who is not a five percent (5%) owner, as
defined in Code Section 416(i), distribution must commence on or before the
April 1 following the end of the calendar year in which he attains age seventy
and one-half (70½); provided, however, that upon reasonable notice to the
Company, such a Participant (but not former Participant) may elect at any time
after December 31, 1999 and prior to his actual retirement that such required
distributions shall cease and recommence as of a date elected by such
Participant,

 

51

--------------------------------------------------------------------------------


 

which shall be after his actual retirement but not later than the April 1
immediately following the end of the calendar year in which such Participant
actually retires.

 

(2)                                 installment distributions shall not be
payable over a period of years in excess of his life expectancy or the joint
life expectancies of himself and his Spouse or Beneficiary; and

 

(3)                                 annuity payments shall not be payable beyond
the life of the Participant or the joint lives of the Participant and his
Beneficiary;

 

(b)                                 in the case of a deceased Participant or
former Participant, benefits commencing after his death shall be payable either:

 

(1)                                 within five (5) years of the date of his
death; or

 

(2)                                 if benefits commence to his Beneficiary
either:

 

(A)                               within one (1) year following the date of his
death or on a later date permitted under any applicable Treasury regulations; or

 

(B)                               if his Spouse is his Beneficiary, by the date
such Participant would have attained age seventy and one half (70½),

 

over a period not extending beyond the life expectancy of such Beneficiary; or

 

(3)                                 if the Participant’s distribution had
commenced prior to his death under a form of payment meeting the requirements of
paragraph (a)(2) or (a)(3) above, such distribution must be completed by the
remainder of the period specified in said paragraph (a)(2) or (a)(3);

 

(c)                                  in the case of the death of a Beneficiary
who is the surviving Spouse of a deceased Participant, a distribution commencing
after the death of the Spouse shall be payable either:

 

(1)                                 within five (5) years of the date of the
Spouse’s death; or

 

(2)                                 if distribution commences to the Spouse’s
Beneficiary within one (1) year of the Spouse’s death or on a later date
permitted under any applicable Treasury regulations, over a period not extending
beyond the life expectancy of such Beneficiary; and

 

(d)                                 in the event payments are made to a
Participant’s child, for purposes of this Section, such payments shall be deemed
to be paid to the Participant’s Spouse if such payments will become payable to
such Spouse upon such child’s reaching majority or any other event permitted
under any applicable Treasury regulations.

 

A Participant, former Participant or his Spouse may elect to have his life
expectancy redetermined from time to time but not more frequently than
annually.  In the event a Participant, former Participant or his Spouse fails to
make such an election, then no redetermination shall be performed.

 

52

--------------------------------------------------------------------------------


 

All distributions required under this Article shall be determined and made in
accordance with the Treasury regulations under Code Section 401(a)(9), including
the minimum distribution incidental benefit requirement of proposed Treasury
Regulation Section 1.401(a)(9)-2.

 

12.6        Additional Legal Restrictions on Distributions (Effective for
Distributions Made On or After December 1, 2003).  Notwithstanding any other
provisions of this Plan, the Participant’s Accounts will be distributed, or
begin to be distributed, to the Participant or Beneficiary, as applicable, no
later than his “required beginning date” determined under Code
Section 401(a)(9), as outlined in the final and temporary Treasury regulations
published on April 17, 2002, which are incorporated herein by reference.  For
informational purposes herein, the required minimum distribution requirements
are summarized as follows:

 

(a)                                 In the case of a living Participant or
former Participant:

 

(1)                                 Required Beginning Date.  In general, the
Participant’s required beginning date is as follows:

 

(A)                               If the Participant or former Participant is a
five percent (5%) owner, as defined in Code Section 416(i), his required
beginning date is April 1 of the calendar year following the calendar year in
which such Participant or former Participant attains age seventy and one-half
(70½); or

 

(B)                               If the Participant or former Participant is
not a five percent (5%) owner, as defined in Code Section 416(i), his required
beginning date is April 1 following the end of the calendar year in which such
Participant or former Participant attains age seventy and one-half (70½) or
retires, whichever is later.

 

Notwithstanding the foregoing, a Participant (but not a former Participant) who
attained age seventy and one-half (70½) after December 31, 1987 and prior to
January 1, 2003 and who is not a five percent (5%) owner, as defined in Code
Section 416(i), and whose required minimum distributions timely commenced may
elect at any time prior to his actual retirement for such required minimum
distributions to cease and recommence as of a date elected by such Participant,
which shall be after his actual retirement, but not later than the April 1
immediately following the end of the calendar year in which he actually
retires.  The spousal consent requirements set forth in Section 22.6 shall apply
in the event the Participant is married and his benefit recommences in a
different form of payment or with a different Beneficiary.

 

(b)                                 Death of Participant Before Distributions
Begin.

 

(1)                                 Required Beginning Date.  If the Participant
dies before distributions begin, the applicable required beginning date is as
follows:

 

53

--------------------------------------------------------------------------------


 

(A)                               If the surviving Spouse is the Participant’s
sole Beneficiary then, the surviving Spouse’s required beginning date shall be
the later of: (I) December 31 of the calendar year immediately following the
calendar year in which the Participant died, or (II) December 31 of the calendar
year in which the Participant would have attained age 70½.

 

(B)                               If the surviving Spouse is not the
Participant’s sole Beneficiary then, the designated Beneficiary’s required
beginning date shall be December 31 of the calendar year immediately following
the calendar year in which the Participant died.

 

(C)                               If there is no designated Beneficiary as of
September 30 of the year following the year of the Participant’s death, the
Participant’s entire interest must be distributed by December 31 of the calendar
year containing the fifth (5th) anniversary of the Participant’s death.

 

For purposes of this subsection (b) distributions are considered to begin on the
applicable required beginning date (or if paragraph (2) below applies, the date
distributions are required to begin to the surviving Spouse under subparagraph
(A)).

 

If the surviving Spouse is the Participant’s sole Beneficiary and the surviving
Spouse dies after the Participant but before distributions to the surviving
Spouse begin, this subsection (b), other than paragraph (1)(A), shall apply as
if the surviving Spouse were the Participant.

 

(2)                                 Minimum Distribution Period.  If there is a
designated Beneficiary, the Participant’s entire interest will be distributed
over the life of the designated Beneficiary or over a period certain not
exceeding:

 

(A)                               unless the benefit commencement date is before
the first distribution calendar year, the life expectancy of the designated
Beneficiary, determined using the Beneficiary’s age as of his birthday in the
calendar year immediately following the calendar year of the Participant’s
death; or

 

(B)                               if the benefit commencement date is before the
first distribution calendar year, the life expectancy of the designated
Beneficiary, determined using the Beneficiary’s age as of his birthday in the
calendar year that contains the benefit commencement date.

 

If the surviving Spouse is the Participant’s sole Beneficiary and the surviving
Spouse dies after the Participant but before distributions to the surviving
Spouse begin, this paragraph (2) shall apply as if the surviving Spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to paragraph (1)(A).

 

54

--------------------------------------------------------------------------------


 

(c)                                  Minimum Distribution Amount.  The amount
that must be distributed on or before the Participant’s required beginning date
(or, if the Participant dies before distributions begin, the Beneficiary’s (or
Beneficiaries’) required beginning date, is the payment that is required for one
payment interval.  The second payment need not be made until the end of the next
payment interval, even if that payment interval ends in the next calendar year. 
Payment intervals are the periods for which payments are made (e.g., monthly or
annually).

 

Any additional benefits that accrue to the Participant in a calendar year after
the first distribution calendar year shall be distributed or shall commence to
be distributed beginning with the first payment interval ending in the calendar
year immediately following the calendar year in which such amount accrues.

 

(d)                                 Definitions.  The following terms shall have
the following meanings whenever used in this Section:

 

(1)                                 “Designated Beneficiary” shall mean the
Beneficiary designated in accordance with Section 11.5 and who is the designated
beneficiary under Code Section 401(a)(9) and Treasury Regulation
Section 1.401(a)(9)-4, Q&A 1.

 

(2)                                 “Distribution calendar year” shall mean the
calendar year for which a minimum distribution is required to be made.  For
distributions beginning before the Participant’s death, the first distribution
calendar year is the calendar year immediately preceding the calendar year that
contains the Participant’s required beginning date.  For distributions beginning
after the Participant’s death, the first distribution calendar year is the
calendar year in which distributions are required to begin pursuant to
subsection (b).

 

(3)                                 “Life expectancy” shall be the life
expectancy computed using the “Single Life Table” in Treasury Regulation
Section 1.401(a)(9)-9.

 

12.7            Valuation and Consolidation of Remaining Account Balances.  As
long as there remain any amounts credited to an Accountholder’s Accounts, the
Trustee shall continue to maintain said Accounts and said Accounts shall be
periodically revalued in accordance with the provisions of Article 8 hereof.  In
the event an Accountholder shall have more than one Distributable Account, the
Trustee may in its sole discretion consolidate said Distributable Accounts into
a single Distributable Account.

 

12.8            Immediate Distribution of Small Amounts.  Notwithstanding
anything contained herein, other than the provisions of Section 12.12 regarding
Missing Payees, in the event the Accounts of a retired, terminated, Disabled or
deceased Participant, after being debited for any forfeiture pursuant to
Section 9.3 hereof, have a value less than or equal to the greater of the

 

55

--------------------------------------------------------------------------------


 

Cashout Maximum or the Automatic Rollover Maximum, the Plan Administrator shall
direct the Trustee to distribute the amount credited to such Participant’s
Accounts as follows:

 

(a)                                 Cash Distribution up to Cashout Maximum. 
Notwithstanding anything contained in this Plan to the contrary, in the event
the Vested Interest of a retired, terminated, Disabled or deceased Participant
has a value less than or equal to the Cashout Maximum and no distribution
election is made, the Plan Administrator shall direct the Trustee to distribute
the Vested Interest credited to such Participant’s Accounts in a lump sum
payment as soon as reasonably possible after the Participant’s Termination of
Employment, but not later than sixty (60) days after the close of the Plan Year
that includes the Participant’s Normal Retirement Date, without the consent of
the Participant or his Beneficiary.  Any such lump sum distribution shall be
subject to the requirements of Section 12.10 hereof.  Any such lump sum
distribution shall be subject to the withholding requirements of Code
Section 3405(c) unless the Participant elects a direct transfer of the amounts
distributable from the Plan to an eligible retirement plan.  Subject to the
provisions of Section 9.5 hereof relating to the rehire of such a terminated
Participant, any such lump sum payment shall be in full settlement of such
Participant’s or Beneficiary’s rights under this Plan.

 

(b)                                 Direct Rollover up to Automatic Rollover
Maximum.  Notwithstanding anything contained in this Plan to the contrary, in
the event the Vested Interest of a retired, terminated, Disabled or deceased
Participant has a value that exceeds the Cashout Maximum but does not exceed the
Automatic Rollover Maximum and no distribution election is made, the Plan
Administrator shall direct the Trustee to make a “direct rollover” (as defined
in Section 12.10(d) hereof) of the Vested Interest credited to such
Participant’s Accounts into an “individual retirement account” (as defined in
Section 12.10(b)(1) hereof), as soon as reasonably possible after the
Participant’s Termination of Employment, but not later than sixty (60) days
after the close of the Plan Year that includes the Participant’s Normal
Retirement Date, without the consent of the Participant or his Beneficiary.  Any
such direct rollover shall be subject to the requirements of Section 12.10
hereof.  Subject to the provisions of Section 9.5 hereof relating to the rehire
of such a terminated Participant, any such direct rollover shall be in full
settlement of such Participant’s or Beneficiary’s rights under this Plan.

 

Notwithstanding the foregoing, effective December 1, 2007, to the extent that
the Vested Interest of a retired, terminated, Disabled or deceased Participant
has a value that exceeds the Cashout Maximum but does not exceed the Automatic
Rollover Maximum, and any of the following exceptions applies, distribution of
such Vested Interest shall be made in accordance with subsection (a) above,
rather than this subsection (b):

 

(1)                                 the Participant has attained his Normal
Retirement Date;

 

(2)                                 the Vested Interest is payable to a
Beneficiary who is a surviving Spouse; or

 

56

--------------------------------------------------------------------------------


 

(3)                                 the Vested Interest is payable to an
alternate payee (as defined in Section 15.1(a) hereof).

 

12.9        Continuation of Distributions that Commenced Before the Restatement
Date.  Notwithstanding any provisions of this Article to the contrary, the
method of distribution being utilized, as of the date immediately prior to the
Restatement Date, to distribute benefits to Participants who had retired, died,
become Disabled or experienced a Termination of Employment prior to the
Restatement Date shall not be changed unless the Plan Administrator consents to
the change and the method of distribution is permitted by this Plan as amended
and restated.

 

12.10      Rules for Payment of Lump Sums and Automatic and Elective Direct
Rollovers.  Any distribution made hereunder to a distributee shall be made
directly to such distributee unless he elects a direct rollover pursuant to the
second paragraph of this Section or unless a direct rollover is made pursuant to
Section 12.8(b) hereof; provided, however, that any distributee who is not
subject to the automatic rollover provisions of Section 12.8(b) hereof must
acknowledge in writing that he understands that any payment of more than Two
Hundred Dollars ($200.00) in cash that is eligible under Code Section 402(c)  to
be rolled over to an eligible retirement plan will be subject to withholding
taxes.

 

Each distributee shall have the right to direct that any distribution which,
under Code Section 402(c), qualifies as an eligible rollover distribution be
transferred directly to an eligible retirement plan. A distributee may direct
that part of the distribution be transferred directly to an eligible retirement
plan and the balance be paid to him, provided that the amount directly
transferred to the eligible retirement plan shall be at least Five Hundred
Dollars ($500). A distributee is not permitted to direct that his distribution
be transferred directly to more than one eligible retirement plan. In the event
a distributee fails to make any direction within the time prescribed pursuant to
reasonable procedures established by the Plan Administrator, the distribution
shall be paid directly to him, subject to the automatic rollover provisions of
Section 12.8(b), after deduction of appropriate withholding taxes.

 

Unless the context otherwise indicates, the following terms shall have the
following meanings whenever used in this Section:

 

(a)                                 “eligible rollover distribution” shall mean
any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include:

 

(1)                                 any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life

 

57

--------------------------------------------------------------------------------


 

expectancies) of the distributee and the distributee’s designated Beneficiary,
or for a specified period of ten years or more;

 

(2)                                 any distribution to the extent such
distribution is required under Section 12.5 or 12.6 hereof, which reflects the
requirements under Code Section 401(a)(9);

 

(3)                                 the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities); provided, however,
that effective for distributions made on or after December 1, 2002, after-tax
contributions and amounts attributable thereto shall not be excluded under this
subparagraph (3); or

 

(4)                                 effective for distributions made on or after
December 1, 1999 and prior to December 1, 2002, any hardship distribution
described in Code Section 401(k)(2)(B)(i)(IV), and effective for distributions
made on or after December 1, 2002, any distribution made upon the hardship of an
Employee;

 

(b)                                 “eligible retirement plan” shall mean:

 

(1)                                 an individual retirement account described
in Code Section 408(a), including any such individual retirement account as may
be selected by the Plan Administrator in accordance with Section 12.8(b);

 

(2)                                 an individual retirement annuity described
in Code Section 408(b);

 

(3)                                 an annuity plan described in Code
Section 403(a);

 

(4)                                 a qualified trust described in Code
Section 401(a);

 

(5)                                 for distributions made on or after
December 1, 2002, an eligible deferred compensation plan described in Code
Section 457(b) that is maintained by an eligible employer described in Code
Section 457(e)(1)(A); or

 

(6)                                 for distributions made on or after
December 1, 2002, an annuity contract described in Code Section 403(b);

 

that accepts the distributee’s eligible rollover distribution.

 

Notwithstanding the foregoing, for Plan Years beginning prior to December 1,
2002, in the case of an eligible rollover distribution to the surviving Spouse,
an eligible retirement plan is an individual retirement account or individual
retirement annuity.

 

Notwithstanding the foregoing, in the case of an eligible rollover distribution
to a designated Beneficiary, as provided under subsection (c) below, an eligible
retirement plan is an individual retirement account or individual retirement
annuity that is established for the purpose of receiving the distribution on
behalf of the designated Beneficiary.

 

(c)                                  “distributee” shall mean:

 

58

--------------------------------------------------------------------------------


 

(1)                                 an Employee or former Employee;

 

(2)                                 an Employee’s or a former Employee’s
surviving Spouse and an Employee’s or former Employee’s Spouse or former Spouse
who is the alternate payee (as defined in Section 15.1(a) hereof), without
regard to the interest of the Spouse or former Spouse; and

 

(3)                                 for distributions made on or after
December 1, 2007, a Beneficiary designated in accordance with Section 11.5.

 

(d)                                 “direct rollover” shall mean a payment by
the Plan to the eligible retirement plan specified by the distributee or, in the
case of a direct rollover made pursuant to Section 12.8(b), by the Plan
Administrator.

 

12.11      Minority and Incapacity.  During the minority or incapacity of any
person entitled to benefits under the Plan, the Trustee shall make payment to
such minor or incapacitated person or to an appropriate member, as determined by
the Plan Administrator, of such person’s family for the care, maintenance and
support of such person in such amounts and at such times as the Plan
Administrator may determine.  The receipt of such minor or incapacitated person
or members of such minor’s or incapacitated person’s family to whom payment has
been made shall be a full discharge and acquittance to the Trustee for the
amount so paid.

 

12.12      Missing Payees.  If, after reasonable efforts of the Plan
Administrator to locate a Participant, Beneficiary of a deceased Participant, or
other person entitled to a distribution from the Plan (“Missing Payee”),
including sending a certified letter, return receipt requested, to the last
known address of the Missing Payee, the Plan Administrator is unable to locate
the Missing Payee, then the amounts distributable to such Missing Payee shall be
forfeited and treated as other forfeitures under the Plan.  Furthermore, if a
distribution check remains uncashed for a substantial period of time determined
under reasonable procedures of the Plan Administrator, the payee of such check
shall be deemed a Missing Payee and the amount of such uncashed check shall be
forfeited as provided in this Section.

 

In the event a Missing Payee is located subsequent to a forfeiture as described
above, then his benefit shall be recredited to his Accounts (without earnings
from the date of forfeiture except to the extent required by law) for
distribution.  Such recredited amounts shall not be considered Annual Additions
in the Plan Year of recrediting.  Recredits shall be funded as provided in
Section 9.5 with respect to recrediting of forfeitures of rehired Participants.

 

If the Plan is joined as a party to any escheat proceedings involving an amount
forfeited pursuant to this Section, the Plan shall comply with the final
judgment as if it were a claim filed by

 

59

--------------------------------------------------------------------------------


 

the Missing Payee and shall pay in accordance with said judgment in lieu of
payment to such Missing Payee, to the extent permitted by law.

 

12.13      Distribution of Automatic Contributions.  With respect to any Plan
Year, beginning on or after December 1, 2008, in which an Active Participant is
deemed to have made automatic deferred pay contributions, whether because the
Plan is intended to qualify as a “safe harbor” plan in accordance with the
“qualified automatic contribution arrangement” provisions of Code
Section 401(k)(13) and Section 4.3 hereof or otherwise, such Participant may
elect to receive a distribution equal to the total amount deferred (plus any
income and minus any losses allocable thereto).  Such election must be made
within the first ninety (90) days after the date the first deferred pay
contribution is made (i.e., the date the first amount would have otherwise been
included in the Participant’s gross income) and must be effective no later than
the last day of the payroll period that begins after the date the election is
made.  A distribution under this Section shall be immediately taxable to the
Participant, but shall not be subject to any early withdrawal penalty under Code
Section 72(t) or the consent rules under Code Section 401(a)(11) or 417.

 

60

--------------------------------------------------------------------------------

 

ARTICLE 13

LOANS TO PARTICIPANTS

 

13.1         Loan Applications.  The following persons (“Borrowers”) may apply
to the Plan Administrator or its delegate (whoever is acting in that capacity is
hereinafter referred to in this Article as the “Loan Administrator”) for a loan
from the Plan:

 

(a)                                  a Participant, including any person who has
become an inactive Participant due to his no longer being a Covered Employee
(but, subject to subsection (b) below, not including any person who has become a
former Participant due to his having incurred a Termination of Employment); and

 

(b)                                 a former Participant who is a “party in
interest” within the meaning of ERISA Section 3(14).

 

No loan shall be made available to Highly Compensated Employees in an amount
greater than that made available to Borrowers who are not Highly Compensated
Employees.  If the Loan Administrator determines that such Borrower (and
proposed loan) satisfies the requirements set forth below for loan approval, the
Loan Administrator shall direct the Trustee to make a loan to such Borrower from
one or more of his Accounts.

 

13.2         Amount of Loan.  The amount of any such loan shall be determined by
the Loan Administrator; provided, however, that any such loan shall not, when
combined with outstanding loans previously made from this Plan and loans made
under other qualified retirement plans, if any, maintained by the Company or any
Affiliate, cause the aggregate amount of all such loans to such Borrower to
exceed the lesser of (a) or (b) below, where:

 

(a)                                  equals one-half (½) of the Borrower’s
Vested Interest under this Plan and all vested amounts held under all other
qualified retirement plans maintained by the Company or any Affiliate; and

 

(b)                                 equals Fifty Thousand Dollars ($50,000)
reduced by the remainder, if any, of:

 

(1)                                  the highest outstanding balance of loans to
the Borrower from the plans during the 1-year period ending on the date on which
the loan is to be made; minus

 

(2)                                  the outstanding balance of loans to the
Borrower from the plans on the day the loan is to be made.

 

13.3             Loan Administration.  The following additional provisions shall
be applicable to the loan program under this Plan:

 

(a)                                  Loan Program Administration. The loan
program under the Plan shall be administered by the Loan Administrator, in
accordance with uniform rules and procedures as the Loan Administrator may
prescribe.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Loan Application Procedure. Each Borrower
shall apply for loans in writing on a form acceptable to the Loan Administrator.

 

(c)                                  Basis for Approval or Denial of Loans. A
loan will be approved only if:

 

(1)                                  the Loan Administrator believes the
Borrower intends and is able to repay the loan in accordance with its terms; and

 

(2)                                  the Loan Administrator determines that the
proposed loan is not proscribed by Section 402(a) of the Sarbanes-Oxley Act of
2002 or similar laws; and

 

(3)                                  the amount of such loan shall not be in
excess of the amount that is set forth in Section 13.2 hereof; and

 

(4)                                  the loan satisfies the requirements of this
Section; and

 

(5)                                  the application for such loan is not made
while the Borrower has any other loan outstanding under the Plan or within
thirty (30) days (for applications made before April 1, 2007, sixty (60) days)
after any other loan under the Plan has been repaid in full; and

 

(6)                                  the initial principal amount of such loan
is not less than One Thousand Dollars ($1,000) ; and

 

(7)                                  the Borrower has no more than one (1) loan
outstanding at any time.

 

13.4         Terms and Conditions of Loans.  Any loan made pursuant to this
Article shall be considered an investment of the Account or Accounts of the
Borrower and shall be subject to the following terms and conditions:

 

(a)                                  Interest. Except as otherwise provided in
paragraph (g), interest shall be charged at a reasonable rate, which is deemed
to be the prime rate as reported in the Wall Street Journal on the first
business day of the calendar quarter in which the loan is made.

 

(b)                                 Loan Term and Repayment Schedule. Except as
otherwise provided in paragraph (g), the term of any loan shall not exceed forty
eight (48) months, such term to be arrived at by mutual agreement between the
Borrower and the Loan Administrator.  All loans shall provide for the
substantially level amortization of the loan, with payments not less frequently
than quarterly, over the term of the loan.  All loans shall permit early
repayment of the entire outstanding balance of principal and interest accrued to
date on such loan.  Any loans must be fully paid by a Participant within ninety
(90) days following his Termination of Employment.  Effective December 12, 1994,
loan repayments may be suspended under this Plan, in accordance with Code
Section 414(u).  The Loan Administrator may make such additional,
nondiscriminatory rules regarding loan repayments as it deems necessary,
including early repayment and any restrictions relating thereto.

 

(c)                                  Segregation of Accounts. The Accounts of a
Borrower under this Plan shall, to the extent of such borrowing, be deemed
segregated for investment purposes.  The note representing such loan and the
Borrower’s Accounts, to

 

62

--------------------------------------------------------------------------------


 

the extent of such borrowing, shall not be taken into account in the valuation
of the Plan pursuant to Article 8 hereof.

 

(d)                                 Repayment Procedures. Repayment of any loan
shall be by payroll deduction while the Borrower is employed by a Participating
Company or an Affiliate.  Loan repayments shall be directed back into the
investment fund from which they were borrowed based upon the Borrower’s current
investment election as set forth in Article 7 hereof.

 

(e)                                  Documentation and Collateral. Each loan
shall be evidenced by such Borrower’s note for the amount of the loan and
interest payable to the order of the Trustee and shall be supported by adequate
collateral. Such collateral shall consist of up to fifty percent (50%) of the
Borrower’s entire right, title and interest in and to the Trust Fund, and any
earnings attributable to such amounts.  The Loan Administrator may require such
other and further documentation as it deems appropriate.  The Loan
Administrator, Trustee or any other service provider who administers loans under
the Plan may charge to the Account of each Borrower who receives a loan, a loan
origination fee, loan processing fee, and/or loan maintenance fee, in such
amounts as are determined by such service provider.

 

(f)                                    Default. The Plan Administrator may
declare a Borrower in default if he fails to make any payment of principal or
interest when due, if he fails to make a required payment after an Approved
Leave of Absence, as described below, or if his collateral becomes inadequate to
secure the loan and he does not provide substitute collateral satisfactory to
the Plan Administrator within ten (10) days after a request therefor by the Plan
Administrator. In the event of default by a Borrower, his loan shall be
accelerated as of a date that is no later than the last day of the calendar
quarter following the calendar quarter in which the default occurred, and:

 

(1)                                  if his collateral security in this Plan is
adequate to cover all or part of the outstanding principal and interest, and if
distribution of such amount would not, in the opinion of the Plan Administrator,
put at risk the tax qualified status of the Plan or the retirement savings
contribution portion thereof, the entire outstanding balance, including accrued
interest, shall be deemed distributed to the Borrower; or

 

(2)                                  if his collateral security described in
paragraph (f)(1) is not adequate to cover all of the outstanding principal and
interest, or if execution upon such collateral would, in the opinion of the Plan
Administrator, put at risk the tax qualified status of the Plan or the
retirement savings contribution portion thereof, the Trustee shall commence
appropriate collection actions against the Borrower to recover the amounts owed.

 

Expenses of collection described in paragraph (2) above, including legal fees,
if any, of any loan in default shall be borne by the Borrower or his Accounts.

 

A loan that is deemed distributed under paragraph (1) above and has not been
repaid is considered outstanding for purposes of determining the maximum number
of loans that may be outstanding for a Borrower.

 

63

--------------------------------------------------------------------------------


 

(g)                                 Special Rules for Approved Leaves of
Absence.

 

(1)                                  Suspension of Repayments.  A Borrower on an
Approved Leave of Absence may elect to suspend payments of principal and
interest under an existing loan during such Approved Leave of Absence.

 

(2)                                  Interest Rate Adjustments During Periods of
Military Service.  During any period a Borrower is on an Approved Leave of
Absence due to Military Service, and except as may otherwise be provided by a
valid court order, interest under an existing loan to such Borrower shall not
exceed a rate of six percent (6%) per annum.  The Borrower must provide the Plan
Administrator with written notice and a copy of the military orders relating to
the length of the Military Service within one hundred eighty (180) days after
termination or release from Military Service for this interest rate adjustment
to apply.  The interest rate adjustment shall be effective as of the date on
which the Borrower was called to Military Service.

 

(3)                                  Repayments Upon Termination of Approved
Leave of Absence.  Upon termination of an Approved Leave of Absence due to a
return to actual employment with a Participating Company or any Affiliate, the
loan (including interest that accrues during the Approved Leave of Absence) must
be repaid by the latest permissible term of the loan and the amount of the
installments due thereafter will not be less than the amount required under the
terms of the original loan.  The latest permissible term of the loan shall be
five (5) years from the date of the loan plus, if applicable, any additional
period of suspension permitted with respect to Military Service.

 

(4)                                  Definitions.  For purposes of this Section,
“Approved Leave of Absence” shall mean any bona fide leave of absence from
actual employment with a Participating Company or any Affiliate, whether without
pay or with pay at a rate of pay that (after applicable employment tax
withholding) is less than the installment payments required under the terms of
the loan; provided, however, that any Approved Leave of Absence shall not extend
beyond one (1) year, except as provided in Code Section 414(u) with respect to
leaves for Military Service.  “Approved Leave of Absence” includes, but is not
limited to, FMLA Leave or any leave for Military Service.  For purposes of this
Section, “Military Service” includes the performance of services in the
uniformed services without regard to whether such services constitutes
“qualified military service” under Code Section 414(u)(5).

 

64

--------------------------------------------------------------------------------


 

13.5         Terms of Prior Loans May not Be Renegotiated or Extended. 
Notwithstanding the foregoing provisions of this Article, the terms of
outstanding loans may not be renegotiated or extended nor may the proceeds of
any loan made hereunder be used to pay off any obligations under a prior loan
made hereunder.  For purposes of this Section, the Loan Administrator shall be
able to rely on a certification by the Borrower as to the use of the new loan’s
proceeds.

 

13.6         Separate Loan Policy.  Notwithstanding the foregoing provisions of
this Article, the Plan Administrator may adopt a loan policy that supplements or
supersedes, in whole or in part, the provisions of this Article with respect to
Participant loans.

 

65

--------------------------------------------------------------------------------


 

ARTICLE 14

ADMINISTRATION

 

14.1         Appointment of Plan Administrator.  The Board of Directors of the
Company shall appoint the Plan Administrator, which shall be any person(s),
corporation or partnership (including the Company itself) as said Board of
Directors shall deem desirable in its sole discretion.  The Plan Administrator
may be removed or resign upon thirty (30) days’ written notice or such other
period of notice as is mutually agreeable.  The Company shall notify the Trustee
of the identity of the Plan Administrator and of any change in the Plan
Administrator. Unless the Board of Directors appoints another Plan
Administrator, Sealy, Inc. shall be the Plan Administrator.

 

14.2         Powers and Duties of the Plan Administrator.  Except as expressly
set forth herein with respect to the duties and responsibilities of the Trustee,
the Committee, the Investment Manager or the Company, the Plan Administrator
shall administer the Plan and shall have all powers and duties granted or
imposed on an “administrator” by ERISA. The Plan Administrator shall determine
any and all questions of fact, resolve all questions of interpretation of this
instrument and related documents that may arise under any of the provisions of
this Plan or such documents as to which no other provision for determination is
made hereunder, and exercise all powers and discretions necessary to be
exercised under the terms of this Plan or related documents that it is herein
given or for which no contrary provision is made. The Plan Administrator shall
have full power and discretion to interpret this Plan and related documents, to
resolve ambiguities, inconsistencies and omissions, to determine any question of
fact, to determine the right to benefits of, and the amount of benefits, if any,
payable to, any Participant or other claimant in accordance with the provisions
of this Plan. Subject to the provisions of the Plan claims procedure, the Plan
Administrator’s decision with respect to any matter shall be final and binding
upon the Accountholders, the Trustee and all other parties concerned, and
neither the Plan Administrator nor any of its directors, officers or employees,
if applicable, shall be liable in that regard except for gross abuse of the
discretion given it and them under the terms of this Plan. The determinations of
the Plan Administrator shall be nondiscriminatory and shall be made in a
reasonably uniform and consistent manner with respect to Accountholders in
similar circumstances. The Plan Administrator, from time to time, may designate
one or more persons or agents to carry out any or all of its duties hereunder.

 

66

--------------------------------------------------------------------------------


 

14.3         Engagement of Advisors.  The Plan Administrator may engage
actuaries, attorneys, accountants, brokers, employee benefit consultants, and
other specialists to render advice concerning any responsibility the Plan
Administrator has under this Plan.  Such persons may also be advisors to any
Participating Company or Related Company.  The fees and expenses incurred in
engaging such advisors shall be paid as provided in Section 14.11 hereof.

 

14.4         Establishment of Benefit Appeals Committee.  The Company shall
appoint the members of a Benefit Appeals Committee, which shall consist of three
(3) or more members.  The fact that a person is an Accountholder or a former
Accountholder or a prospective Accountholder shall not disqualify him from
acting as a member of the Committee.  The members of the Committee shall remain
in office at the will of the Company and the Company may from time to time
remove any of said members with or without cause. A member of the Committee may
resign upon written notice to the remaining member or members of the Committee
and to the Company respectively.  In case of the death, resignation or removal
of any member of the Committee, the remaining members shall act until a
successor member shall be appointed by the Company.  Upon request by the Plan
Administrator, the Company shall notify the Plan Administrator of the names of
the original members of the Committee, of any and all changes in the membership
of the Committee, of the member designated as Chairman, and the member
designated as Secretary, and of any changes in either office.  Until notified of
a change, the Plan Administrator shall be protected in assuming that there has
been no change in the membership of the Committee or the designation of Chairman
or of Secretary since the last notification was filed with it.  The Plan
Administrator shall be under no obligation at any time to inquire into the
membership of the Committee or its officers. All communications to the Committee
shall be addressed to its Secretary at the address of the Company.

 

14.5         Operations and Powers of the Committee.  On all matters and
questions before the Committee, the decision of a majority of the members of the
Committee shall govern and control; but a meeting need not be called or held to
make any decision. Meetings may be held in person or by electronic means.  In
lieu of a meeting, decisions may be made by written consent of a majority of the
members.  The Committee shall appoint one of its members to act as its Chairman
and another member to act as Secretary. The terms of office of these members
shall be determined by the Committee, and the Secretary and/or Chairman may be
removed by the other members of the Committee for any reason that such other
members may deem just and proper.  The Secretary shall do all things directed by
the Committee.  Although the Committee shall act by decision of a

 

67

--------------------------------------------------------------------------------


 

majority of its members as above provided, nevertheless in the absence of
written notice to the contrary, every person may deal with the Secretary and
consider his acts as having been authorized by the Committee.  Any notice served
or demand made on the Secretary shall be deemed to have been served or made upon
the Committee.

 

No member of the Committee shall be disqualified from acting on any question
because of his interest therein, except that no member of the Committee may act
on any claims which such member has brought as an Accountholder under this
Plan.  No fee or compensation shall be paid to any member of the Committee for
his services as such, but the Committee and its members shall be reimbursed for
its expenses by the Company. The Committee may engage such attorneys,
accountants, actuaries, agents, clerks, and secretaries as it may deem desirable
in the performance of its functions, and the expense associated with the hiring
or retention of any such person or persons shall be paid as provided in
Section 14.11 hereof.

 

In addition to the powers specifically granted to the Committee elsewhere in
this Article, the Committee shall have full administrative power to carry out
its responsibilities under this Plan.  Without limiting the generality of the
foregoing, the Committee shall have full power to determine all administrative
matters concerning the handling of appeals including the holding of hearings and
all rules attendant thereto, and all of its decisions on such matters shall be
final and not appealable.  However, the Committee shall exercise its power with
relative uniformity and in a nondiscriminatory manner in conformity with ERISA
Section 503.

 

14.6         Claims for Benefits.  Claims for benefits shall be made by
application of the Accountholder (the “claimant”) in such manner as the Plan
Administrator shall reasonably prescribe. Such claim may be made by the claimant
or by an authorized representative described in and subject to the
rules contained in Section 14.7 hereof.  The Plan Administrator shall process
each such claim and determine entitlement to benefits within ninety (90) days of
its receipt of a completed application for benefits unless special circumstances
require an extension of time for processing the claim.  If such special
circumstances exist, the Plan Administrator may obtain a ninety (90) day
extension of the time for processing the claim by providing the claimant written
notice of the extension within the initial ninety (90) day period.  The
extension notice must include an explanation of the special circumstances and
the date by which the Plan Administrator expects to render its final decision.

 

68

--------------------------------------------------------------------------------


 

The Plan Administrator shall notify a claimant in writing, delivered in person
or mailed by first class mail to such claimant’s last known address, if any part
of a claim for benefits under this Plan has been denied, setting forth in such
notice:

 

(a)                                  the specific reason for the denial;

 

(b)                                 a specific reference to pertinent provisions
of the Plan or related documents upon which the denial is based;

 

(c)                                  a description of any additional material or
information deemed necessary by the Plan Administrator for such claimant to
perfect his claim, and an explanation of why such material or information is
necessary; and

 

(d)                                 an explanation of the claim review procedure
under the Plan, including applicable time limits and the claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on appeal.

 

Such notice shall set forth the above information in a manner calculated to be
understood by such claimant. If the notice referred to above is not furnished
and if the claim has not been granted within the time specified above for
determination of such claim, the claim shall be deemed denied and shall be
subject to review as set forth below.  The interpretations, determinations, and
decisions of the Plan Administrator shall be final and binding upon all persons
with respect to any right, benefit and privilege hereunder, subject to the
review procedures hereinafter set forth.

 

14.7             Authorized Representative.  The claimant may designate any
authorized representative to act on his behalf in pursuing a benefit claim or
appeal of an adverse benefit determination.  The Plan Administrator and
Committee may demand reasonable evidence that the representative has been duly
authorized by the claimant, including evidence as to the scope of the
representation and whether notices due the claimant under these claims
procedures are to be given to the claimant, the representative or both. 
Depending on the extent of authorization given to the representative hereunder,
references to the claimant in these claims procedures may be deemed to refer to
or include the authorized representative.

 

14.8             Request for Review of a Denial of a Claim for Benefits.  Any
claimant whose claim for benefits has been denied or deemed denied, in whole or
in part, by the Plan Administrator, shall have sixty (60) days from the date the
claim is deemed denied, or sixty (60) days from receipt of the notice denying
the claim, as the case may be, in which to request a review by written
application delivered to the Committee.  Such written application must specify
the relief requested and the reason such claimant believes the denial should be
reversed.

 

14.9             Review Procedure.  The Committee is hereby authorized to review
the facts and relevant documents, including this Plan, to interpret this Plan
and other relevant documents and to

 

69

--------------------------------------------------------------------------------


 

render a decision on the appeal of the claimant.  Such review may be made by
written briefs submitted by the claimant and the Plan Administrator or at a
hearing, or by both, as shall be deemed necessary by the Committee.  If no
hearing is to be held, the claimant and the Plan Administrator shall have thirty
(30) days following the filing of the request for review to submit written
comments, documents, records and other information relating to the claim. 
During this period, the claimant shall be provided, on request and free of
charge, reasonable access to, and copies of, all documentation, records, and
other information relevant to the claimant’s claim for benefits.  Whether a
document, record or other information is relevant to a claim for benefits shall
be determined pursuant to ERISA Section 503.  The claimant and the Plan
Administrator may submit additional comments, etc., after the close of the
thirty (30) day period only at the request or with the consent of the Committee.

 

Alternatively, upon receipt of a request for review, the Committee may schedule
a hearing to be held (subject to reasonable scheduling conflicts) not more than
forty-five (45) days from the receipt of such request.  The date and time of
such hearing shall be designated by the Committee upon not less than fifteen
(15) days’ notice to the claimant and the Administrator unless both of them
accept shorter notice.  The notice shall specify that such claimant must
indicate in writing, at least five (5) days in advance of the time established
for such hearing, his intention to appear at the appointed time and place, or
the hearing will automatically be canceled.  The reply shall specify any other
persons who will accompany him to the hearing, or appear in his place, or such
other persons will not be admitted to the hearing.  The Committee may limit
attendance at the hearing.  The Committee shall make every effort to schedule
the hearing on a day and at a time that is convenient to both the claimant and
the Administrator.  The hearing will be scheduled at the Company’s headquarters
unless the Committee determines that another location would be more
appropriate.  The claimant shall be provided, on request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits in preparation for the
hearing.  Whether a document, record or other information is relevant to a claim
for benefits shall be determined pursuant to ERISA Section 503.  The claimant
and the Plan Administrator may submit written comments, documents, records and
other information relating to the claim prior to or at the hearing.  The
claimant and the Plan Administrator may submit additional comments, etc., after
the hearing only at the request or with the consent of the Committee.

 

14.10           Decision upon Review of Denial of Claim for Benefits.  After the
review has been completed, the Committee shall render a decision in writing, a
copy of which shall be sent to both

 

70

--------------------------------------------------------------------------------

 

the claimant and the Plan Administrator.  In making its decision, the  Committee
shall have full power, authority, and discretion to determine any and all
questions of fact, resolve all questions of interpretation of this instrument or
related documents that may arise under any of the provisions of this Plan or
such documents as to which no other provision for determination is made
hereunder, and exercise all other powers and discretions necessary to be
exercised under the terms of this Plan or related documents that it is herein
given or for which no contrary provision is made and to determine the right to
benefits of, and the amount of benefits, if any, payable to, any person in
accordance with the provisions of this Plan.  Further, in making its decision,
the Committee shall take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  Subject to extension by agreement of the claimant and
the Plan Administrator or where due to delay beyond the control of the Plan
Administrator or the Committee, the Committee shall render a decision on the
claim review not more than sixty (60) days after the receipt of the claimant’s
request for review, unless a hearing is scheduled, in which case the sixty (60)
day period shall be extended to thirty (30) days after the date scheduled for
the hearing.  If special circumstances exist, the Committee may obtain a sixty
(60) day extension by providing the claimant written notice of the extension
within the initial sixty (60) day period (if there is no hearing) or within the
initial thirty (30) day period following a hearing.  The extension notice must
include an explanation of the special circumstances and the date by which the
Committee expects to render its final decision.  Such decision shall be written
in a manner calculated to be understood by the claimant, and shall:

 

(a)                                  set forth the specific reason or reasons
for any adverse determination;

 

(b)                                 contain specific references to the
provisions of the Plan and/or related documents on which the benefit
determination was based; and

 

(c)                                  contain a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits.  Whether a document, record or other information
is relevant to a claim for benefits shall be determined pursuant to ERISA
Section 503.

 

The decision on review shall be furnished to the claimant within the appropriate
time described above.  If the decision on review is not furnished within such
time, the claim shall be deemed denied on review at the end of such period. 
There shall be no further appeal from a decision rendered by the Committee.  The
decision of the Committee shall be final and binding in all respects on the Plan
Administrator, the Participating Companies, the Trustee, the claimant and

 

71

--------------------------------------------------------------------------------


 

all other persons.  Except as otherwise provided by law, the review procedures
of this Article shall be the claimant’s sole and exclusive remedy and shall be
in lieu of all actions at law, in equity, pursuant to arbitration or otherwise.

 

If the law provides that the claimant shall be permitted to bring a legal action
alleging a claim for benefits hereunder, no such legal action may be commenced
by any Accountholder or other person against the Company or any Participating
Company or Related Company, the Plan, the Plan Administrator or any other person
or any employee, director, board or committee of any of the foregoing, or the
Committee (or any member of the Committee) in connection with any claim
hereunder until such Accountholder or other person has pursued such claim under
this claims procedure through the review process described in this Article. 
Thereafter, for claims incurred on or after December 1, 1999, no such legal
action may be commenced by such Accountholder or other person more than one
hundred eighty (180) days after the Committee’s final decision has been rendered
or deemed rendered with respect to such claim.

 

14.11                     Payment of Costs and Expenses.  Any cost or expense of
administration of the Plan and the Trust shall be paid in either of the
following manners, as determined by the Company in its sole discretion:

 

(a)                                  the expense may be paid directly by the
Company or other Participating Companies; or

 

(b)                                 the expense may be paid out of the Trust
Fund.

 

The costs and expenses of administration of the Plan and the Trust shall
include, without limitation, (1) Trustee’s fees as such may from time to time be
agreed upon between the Company and the Trustee, (2) the costs of processing
contributions, investments, accounts, loans, distributions and claims, including
the cost of any equipment or other property used in connection therewith,
(3) the cost of preparing, distributing and filing any governmental submissions,
filings, reports or returns with respect to the Plan and any summary plan
descriptions and other notices, reports, election forms or statements for Plan
Participants, (4) the costs of any amendments necessary or desirable to maintain
the Plan in compliance with any applicable laws or to reflect Plan operation,
(5) the cost of any attorneys, accountants, actuaries, agents, clerks,
secretaries, or third-party administrators or service providers hired or
utilized by the Plan or by the Plan Administrator or Committee in connection
with the performance of their functions hereunder, or by the Company in
connection with Plan administration, and (6) any other costs and expenses
relating to Plan administration.

 

72

--------------------------------------------------------------------------------


 

In general, costs and expenses shall be paid first from forfeitures (to the
extent not paid by the Company or other Participating Companies) including,
without limitation, amounts forfeited due to Termination of Employment with a
Vested Percentage less than one hundred percent (100%), amounts forfeited due to
correction of operational errors (as contemplated under Section 22.14) and
amounts forfeited by Missing Payees (as defined in Section 12.12). 
Alternatively, costs and expenses may be paid from Accounts with such costs and
expenses being allocated among Accounts on a reasonable basis.  Furthermore, in
the event the Plan incurs costs and expenses that relate to a specific Account
or Accounts, and such costs and expenses are to be paid out of the Trust Fund,
the Company may direct the Trustee to charge such costs and expenses (which may
include Trustee fees) in any manner the Company deems appropriate to the
Accounts to which such expenses relate.  Finally, the Company may from time to
time direct the Trustee to charge any of such costs and expenses of the Plan
(that is, either general costs and expenses or costs and expenses that relate to
a specific Account or Accounts), or certain of such costs and expenses, on a
reasonable basis to the Accounts of all, or a group of less than all,
Accountholders (for example, by charging the Accounts of Accountholders who have
incurred a Termination of Employment but not the Accounts of Active
Participants).

 

14.12                     Limitation of Liability.  Except as otherwise provided
in ERISA, the Plan Administrator and the Committee, and their respective
officers, employees and members, and directors, officers and employees of the
Company, the Participating Companies and the Related Companies, shall incur no
personal liability of any nature whatsoever in connection with any act done or
omitted to be done in the administration of this Plan. No person shall be liable
for the act of any other person.

 

73

--------------------------------------------------------------------------------


 

ARTICLE 15
PROHIBITION AGAINST ALIENATION

 

15.1                           Definitions.  Unless the context otherwise
indicates, the following terms used herein shall have the following meanings
whenever used in this Article:

 

(a)                                  The words “alternate payee” shall mean any
Spouse, former Spouse, child or other dependent of a Participant who is
recognized by a domestic relations order as having a right to receive all, or a
portion of, the benefits hereunder attributable to such Participant.

 

(b)                                 The words “domestic relations order” shall
mean, with respect to any Participant, any judgment, decree or order (including
approval of a property settlement agreement) that:

 

(1)                                  relates to the provision of child support,
alimony payments or marital property rights to a Spouse, former Spouse, child or
other dependent of the Participant; and

 

(2)                                  is made pursuant to a State domestic
relations law (including a community property law).

 

(c)                                  The words “qualified domestic relations
order” shall mean a domestic relations order that satisfies the requirements of
Code Section 414(p)(1)(A).

 

15.2                                       General Prohibition on Alienation.
 Neither any property nor any interest in any property held for the benefit of
any Accountholder shall be alienated, disposed of or in any manner encumbered,
voluntarily, involuntarily or by operation of law, while in the possession or
control of the Trustee except by an act of the Trustee or the Accountholder
specifically authorized hereunder.  If by reason of any act of any
Accountholder, or by operation of law or by the happening of any event, or for
any reason, except by an act of the Trustee or such person specifically
authorized hereunder, such property or any interest therein would, except for
this provision, cease to be enjoyed by such person, or if by reason of an
attempt of such person to alienate, charge or encumber such property or any
interest therein, or by reason of the bankruptcy or insolvency of such person,
or by reason of any attachment, garnishment or other proceedings, or by reason
of any order, finding or judgment of court, either at law or in equity, such
property or any interest therein would, except for this provision, vest in or be
enjoyed by some person, firm or corporation otherwise than as provided in this
Plan, in any of such events, the trusts herein expressed concerning all of such
property so payable to or held for the benefit of such person shall cease and
terminate as to him.  Thereafter during his life such property, subject to such
interests or rights, if any, as any other person may have in or to such property
as provided in this Plan, shall be held by the Trustee

 

74

--------------------------------------------------------------------------------


 

according to its absolute discretion, but the Trustee meanwhile may pay to or
expend for the support, comfort, and maintenance of such Accountholder, may pay
to or expend for the support, comfort and maintenance of his Spouse and/or may
pay to or expend for the support, comfort and maintenance of his child or
children, such sums and such sums only, as directed by the Plan Administrator,
in writing, retaining any undistributed part of such property until such
Participant’s, former Participant’s or Beneficiary’s death.

 

15.3                                       Distribution of Assets on Death.  If
any person who shall be subject to the provisions of Section 15.2 hereof shall
die before receiving all of such property that he would have received except for
the operation of the provisions of said Section 15.2, then, upon or after his
death, such undistributed property shall be disposed of as follows:

 

(a)                                  if such person was a Participant, such
undistributed property shall be disposed of as provided in such Participant’s
designation of Beneficiary on file with the Trustee at the time of his death, or
as provided in Section 11.7 in the event such designation shall not provide for
complete distribution of such undistributed property or no designation of
Beneficiary shall be on file with the Trustee; or

 

(b)                                 if such person shall be a Beneficiary, such
undistributed property shall be distributed to the person or persons who upon
such Beneficiary’s death would be entitled to inherit such undistributed
property under the laws then in force of the state or jurisdiction where such
Beneficiary was domiciled upon his death if such undistributed property had then
belonged to such Beneficiary and he had then died intestate domiciled in such
state or jurisdiction.

 

15.4                                       Right to Benefits by Alternate
Payee, etc.  Notwithstanding Sections 15.2 and 15.3 hereof to the contrary, the
following shall not be treated as an assignment or alienation prohibited by said
Sections 15.2 and 15.3:

 

(a)                                  the creation, assignment or recognition of
a right to any benefit payable with respect to a Participant or former
Participant under this Plan pursuant to a qualified domestic relations order; or

 

(b)                                 the offset of a Participant’s or former
Participant’s benefit under this Plan against an amount that such Participant or
former Participant is ordered or required to pay to this Plan where:

 

(1)                                  the order or requirement to pay arises
under a judgment for a crime involving this Plan, a civil judgment, consent
order or decree for violation or alleged violation of fiduciary duties as stated
in Part 4 of Subtitle B of Title I of ERISA, or pursuant to a settlement
agreement between the Secretary of Labor or the Pension Benefit Guaranty
Corporation and the Participant or former Participant for violation or alleged
violation of fiduciary duties as stated in Part 4 of Subtitle B of Title I of
ERISA by a fiduciary or any other person; and

 

75

--------------------------------------------------------------------------------


 

(2)                                  the judgment, order, decree or settlement
agreement expressly provides for the offset of all or part of the amount ordered
or required to be paid to this Plan against the Participant’s or former
Participant’s benefits provided by this Plan; and

 

(3)                                  to the extent, if any, that survivor
annuity requirements apply to distributions to the Participant or former
Participant under Code Section 401(a)(11), the rights of such Participant’s or
former Participant’s Spouse are preserved in accordance with Code
Section 401(a)(13)(C)(iii); or

 

(c)                                  any other arrangement, transfer or
transaction that is not treated as a prohibited assignment or alienation under
Code Section 401(a)(13) and the Treasury regulations thereunder or other
applicable law.

 

In the event the Plan is required, pursuant to a Qualified Domestic Relations
Order, to pay to an Alternate Payee all or any portion of the amounts credited
to a Participant’s Accounts hereunder, the Administrator shall appropriately
reduce such Participant’s Accounts.  Any such reduction shall not cause the Plan
to fail to meet the requirements of Code Section 401(a)(13).

 

15.5                           Notification of Parties and Determination Whether
Qualified.  In the event the Plan is served with a domestic relations order, the
Plan Administrator shall promptly notify the concerned Participant and any
concerned alternate payee of the receipt of such domestic relations order and
the Plan’s procedures for determining whether such domestic relations order is a
qualified domestic relations order. Within a reasonable time after receipt of
such domestic relations order, the Plan Administrator shall determine whether
such domestic relations order is a qualified domestic relations order and shall
notify the Participant and any concerned alternate payee of its determination.

 

15.6                           Interim Procedures.  During any period in which
the issue of whether a domestic relations order is a qualified domestic
relations order is being determined (whether by the Plan Administrator, a court
of competent jurisdiction or otherwise), the affected Participant shall not be
permitted to take any loan, in-service withdrawal or other distribution from his
Accounts.  The Plan Administrator shall credit to new separate accounts under
the Plan any amounts that would have been payable to an alternate payee during
such period if the order had been, during such period, determined to be a
qualified domestic relations order and shall debit the appropriate accounts of
the Participant with respect to whom the domestic relations order was issued for
such amounts.  If, within eighteen (18) months after the Plan is served with
such domestic relations order, the domestic relations order (or a modification
thereof) is determined to be a qualified domestic relations order, the Plan
Administrator shall hold and dispose of the amounts credited to the

 

76

--------------------------------------------------------------------------------


 

segregated account established with respect to such domestic relations order in
accordance with the terms of the qualified domestic relations order. If within
eighteen (18) months after the Plan is served with such domestic relations
order, it is determined that the domestic relations order is not a qualified
domestic relations order or the issue with respect to whether the domestic
relations order is a qualified domestic relations order is not resolved, the
Plan Administrator shall transfer the amounts credited to the segregated account
to the appropriate Accounts maintained for the benefit of the person who would
have been entitled to such amounts as though the Plan had never been served with
such domestic relations order.  Any determination that a domestic relations
order is a qualified domestic relations order that is made after the close of
the eighteen (18) month period after the Plan was served with such domestic
relations order shall be applied prospectively only.

 

15.7                           Establishment of Separate Accounts.  Once a
domestic relations order has been determined to be a qualified domestic
relations order, the Plan Administrator shall direct the Trustee to debit the
appropriate Accounts of the Participant affected by said qualified domestic
relations order and to credit to a new separate Account, established on behalf
of the alternate payee, the amount set forth in the qualified domestic relations
order.  The alternate payee shall direct the investment of the amount credited
to said new separate Account in accordance with the provisions of Article 6
hereof; provided, however, that until such time as the alternate payee actually
directs the investment thereof, said new Account shall be invested in the same
manner as the affected Participant’s Accounts to the extent practicable.

 

15.8                           Review Procedures.  Any Participant or alternate
payee who is affected by a domestic relations order served upon the Plan may
request a review by the Committee of the Plan Administrator’s determination with
respect to the qualification or lack of qualification of such domestic relations
order upon written notice to the Committee appointed pursuant to Article 14
hereof.  Any such review by the Committee shall be subject to the rules and
procedures set forth in Article 14 hereof.

 

15.9                           Status of Alternate Payee.  Any alternate payee
who is entitled to receive amounts from the Plan pursuant to a qualified
domestic relations order shall, with respect to the Plan, to the extent of the
alternate payee’s interest in the Plan, have such rights as are specified in the
qualified domestic relations order, provided that such order:

 

(a)                                  does not require the Plan to provide any
type or form of benefit, or any option not otherwise available under the Plan to
the Participant who is subject to the qualified domestic relations order;

 

77

--------------------------------------------------------------------------------


 

(b)                                 does not require the Plan to provide
increased benefits (determined on the basis of actuarial value); or

 

(c)                                  does not require the payment of benefits to
an alternate payee which are required to be paid to another alternate payee
under another order previously determined to be a qualified domestic relations
order.

 

15.10                                 Immediate Lump Sum Payments Pursuant to
Qualified Domestic Relations Orders.  Notwithstanding anything contained in the
Plan to the contrary, an immediate lump sum distribution shall be made to an
alternate payee if such distribution is authorized by a qualified domestic
relations order, even if the affected Participant is not then eligible for a
distribution from the Plan.

 

78

--------------------------------------------------------------------------------


 

ARTICLE 16
AMENDMENT AND TERMINATION

 

16.1                                       Authority to Amend or Terminate
Plan.  This Plan may be modified, altered, amended, changed or terminated by a
writing executed on behalf of the Company with respect to all or any one of the
Participating Companies by its proper officer or officers, without the consent
of any Participating Company, but no rights of Accountholders receiving benefits
under this Plan and no other vested rights or optional forms of benefit under
this Plan shall in any way be modified except as permitted by law and except
that such rights may be modified if such a modification is necessary to
establish or to continue the qualified status of this Plan under the terms of
Code Section 401.  This Plan, as amended and restated herein, may be modified
and amended retroactively, if necessary, to secure exemption effective on the
Restatement Date or other appropriate date, under Code Section 401.  After an
amendment is adopted, a copy shall be furnished to the Trustee.

 

16.2                                       Procedures Upon Termination of Plan. 
Upon termination of this Plan with respect to any Participating Company, all
assets of the Trust Fund held on behalf of Participants employed by such
Participating Company, after deduction therefrom of such Participating Company’s
proportionate share of any accrued expenses and fees of the Trustee and any
expenses and fees relating to such termination incurred or to be incurred by the
Trustee, shall be allocated among the then existing Accounts of Participants
employed by such Participating Company.  Each such Account shall be allocated
that portion of such assets of the Trust Fund which bears the same relationship
to the total of such assets as the amount then credited to such Account bears to
the total amounts then standing credited to all Accounts of Participants
employed by such Participating Company.  All such amounts allocated to the
Accounts of Participants employed by such Participating Company at the time of
termination of this Plan shall be fully vested and nonforfeitable.  The amounts
thus allocated shall be forthwith distributed to the Participant for whose
benefit the Accounts were established if he is living on the date of
termination, or if he shall have died before distribution, to his designated
Beneficiary, or in the event his designation of Beneficiary shall not provide
for complete distribution of such amounts or not designation of Beneficiary
shall be on file with the Trustee, in accordance with the provisions of
Section 11.7.

 

Upon termination of this Plan with respect to any Participating Company, all
annuity policies held by the Trustee on behalf of Participants who were employed
by such Participating

 

79

--------------------------------------------------------------------------------


 

Company shall be delivered, and all rights therein shall be transferred, to
those persons then receiving benefits or entitled to receive benefits from
them.  The Plan Administrator may direct that any spendthrift provisions
contained in such annuity contracts shall be continued in effect or terminated.

 

16.3                                       Partial Terminations; Complete
Discontinuance of Contributions.  Upon the partial termination of this Plan or
upon complete discontinuance of contributions to this Plan by any Participating
Company, all amounts allocated at the time of such partial termination or
complete discontinuance to the Accounts of Participants affected by such partial
termination or complete discontinuance shall be fully vested and
nonforfeitable.  However, after any such partial termination or complete
discontinuance of contributions the Trustee shall continue to administer this
Plan in the manner in which this Plan was administered before any such partial
termination and a Participant shall only be entitled to receive benefits upon
the occurrence of an event that under the terms of this Plan would entitle him
to receive such benefits.  For purposes of this Section, the Trustee shall not
treat an event as a partial termination unless: (a) the Company has so
designated such event in a writing delivered to the Trustee; or (b) such event
has been finally and expressly determined to be either a partial termination or
a complete discontinuance of contributions within the meaning of Code
Section 411(d) in an administrative or judicial proceeding to which both the
Company and the Commissioner of Internal Revenue or his delegate were parties.

 

80

--------------------------------------------------------------------------------

 

ARTICLE 17

TOP-HEAVY PROVISIONS

 

17.1         Application of Special Limitations if Plan Is Top-Heavy.  During
any Plan Year that this Plan is top-heavy, as determined in accordance with
Section 17.2 hereof, the special restrictions contained in Section 17.3 hereof
shall apply.

 

17.2         Definitions to Determine Whether Plan Is Top-Heavy.  This Plan
shall be considered to be top-heavy in any Plan Year if, as of the determination
date for such Plan Year, all the aggregation groups of which this Plan is a
member are top-heavy groups.  In the event that in any Plan Year this Plan is a
member of an aggregation group that is not a top-heavy group, this Plan shall
not be considered to be top-heavy for such Plan Year.

 

Unless the context otherwise indicates, the following terms used herein shall
have the following meanings whenever used in this Article:

 

(a)                                  “determination date,” shall mean the last
day of the preceding Plan Year;

 

(b)                                 “key employee” shall mean a “key employee”
as described in Code Section 416(i), which is hereby incorporated by reference
and which is described for informational purposes herein as of the Restatement
Date as any Employee or former Employee of a Participating Company or an
Affiliate who at any time during the Plan Year is:

 

(1)                                  an officer of a Participating Company or an
Affiliate having Testing Compensation from the Participating Company and all
Affiliates for the Plan Year of determination greater than the limit prescribed
in Code Section 416(i), adjusted for changes in the cost of living as shall be
prescribed by the Secretary of the Treasury pursuant to such Code Section and
Code Section 415(d) (for informational purposes, the Testing Compensation limit
is $130,000 for the 2003 and 2004 Plan Years, $135,000 for the 2005 Plan Year,
$140,000 for the 2006 Plan Year, $145,000 for the 2007 Plan Year, and $150,000
for the 2008 Plan Year);

 

(2)                                  a five percent (5%) actual or constructive
owner of a Participating Company or an Affiliate; or

 

(3)                                  a one percent (1%) actual or constructive
owner of a Participating Company or an Affiliate having Testing Compensation
from a Participating Company and all Affiliates for the Plan Year of
determination greater than One Hundred Fifty Thousand Dollars ($150,000);

 

81

--------------------------------------------------------------------------------


 

provided that any such Employee also performed services for a Participating
Company or an Affiliate during the one (1) Plan Year period ending on the
determination date, and provided that an amount held for the Beneficiary of a
key employee who is deceased shall be deemed to be an amount held for a key
employee; and

 

(c)                                  “non-key employee,” shall mean any Employee
of a Participating Company or an Affiliate who is not a key employee including
any Employee who was formerly a key employee;

 

(d)                                 “permissive aggregation group” shall mean
the required aggregation group plus each pension, profit sharing and stock bonus
plan of a Participating Company or any Affiliate, including each such plan
terminated during the five (5) year period ending on the determination date,
which, when considered as a group with the required aggregation group, would
continue to comply with Code Sections 401(a)(4) and 410;

 

(e)                                  “required aggregation group” shall mean
each pension, profit sharing and stock bonus plan of a Participating Company or
any Affiliate, including each such plan terminated during the five (5) year
period ending on the determination date, in which a key employee is a
participant and each other pension, profit sharing and stock bonus plan that
enables such plans to meet the requirements of Code Section 401(a)(4) or 410;

 

(f)                                    “top-heavy group” shall mean any
aggregation group if the sum, as of the determination date, of:

 

(1)                                  the present value of the cumulative accrued
benefits for key employees under all defined benefit plans included in such
group; and

 

(2)                                  the aggregate of the account balances of
key employees under all defined contribution plans included in such group
exceeds sixty percent (60%) of a similar sum determined for all Participants,
former Participants and Beneficiaries permitted to be taken into account
pursuant to Code Section 416(g), with such values being determined for each plan
as of the most recent valuation date occurring within the twelve (12) month
period ending on the determination date and subject to appropriate adjustments
under said Code Section 416(g) and applicable Treasury regulations issued
thereunder, including the requirement that benefits and accounts of an Employee
be increased by the aggregate distributions with respect to such Employee during
the five (5) year period ending on the determination date;

 

(A)                              for Plan Years beginning prior to December 1,
2002, the aggregate distributions with respect to such Employee during the five
(5) year period ending on the determination date; and

 

(B)                                for Plan Years beginning on or after
December 1, 2002, the in-service distributions with respect to such Employee
during the five (5) year period ending on the determination date and all other
distributions with respect to such Employee during the one (1) year period
ending on the determination date; and

 

82

--------------------------------------------------------------------------------


 

(g)                                 “valuation date” means:

 

(1)                                  in the case of a defined contribution plan,
a date as of which account balances are valued;

 

(2)                                  in the case of a defined benefit plan, a
date as of which liabilities and assets are valued for computing plan costs for
purposes of determining the plan’s minimum funding requirements under Code
Section 412.

 

In making any of the aforementioned determinations, contributions due but unpaid
as of the determination date shall be included in determining the value of
Account balances, if any.  In addition, the actuarial factors and assumptions
set forth in the defined benefit plans included in the aggregation groups shall
be utilized in determining the present value of cumulative accrued benefits. 
Furthermore, for purposes of making the aforementioned calculations with respect
to defined benefit plans, proportional subsidies and benefits not relating to
retirement benefits, such as pre-retirement death and disability benefits and
post-retirement medical benefits, are to be disregarded but nonproportional
subsidies are to be taken into account.

 

17.3             Top-Heavy Minimum Contributions.  During any Plan Year that
this Plan is top-heavy, a Participating Company shall make a contribution on
behalf of each non-key employee employed by such Participating Company who is a
Participant on the Allocation Date coinciding with the last day of such year, or
was a Participant whose employment terminated on or as of said Allocation Date
that is at least equal to the greater of (a) or (b) below, where:

 

(a)                                  equals the lesser of (1) or (2) below,
where:

 

(1)                                  equals three percent (3%) of the non-key
employee’s Testing Compensation from the Participating Company and all
Affiliates during the Plan Year; and

 

(2)                                  equals the largest percentage of Testing
Compensation from the Participating Company and all Affiliates provided to any
key employee by the contributions of the Participating Company; and

 

(b)                                 equals such other percent of the non-key
employee’s Testing Compensation from the Participating Company and all
Affiliates as may be necessary to satisfy the requirements of Code Sections 401
and 416 as prescribed by the applicable Treasury regulations.

 

For purposes of determining the percentage set forth in paragraph (a)(2) above,
a Participating Company’s contribution made pursuant to Code Section 401(k) with
respect to a key employee shall be taken into account, but a Participating
Company’s contribution made pursuant to Code Section 401(k) with respect to a
non-key employee shall not be taken into account in determining compliance with
this Section.

 

83

--------------------------------------------------------------------------------


 

If this Plan is top-heavy for a Plan Year and if a Participant who is a non-key
employee is also a participant in any other defined contribution plan maintained
by a Participating Company or Affiliate, the minimum provided hereunder shall be
provided before any minimum under such other plan and shall reduce the amount of
the top-heavy minimum, if any, required thereunder.  Furthermore, if this Plan
is top-heavy for a Plan Year and if a Participant who is a non-key employee is
also a participant in any defined benefit plan maintained by a Participating
Company or Affiliate, the minimum provided under such defined benefit plan shall
be provided before any minimum under this Plan and the benefit provided under
such defined benefit plan shall be offset by the actuarial equivalent of the
amounts, if any, in the Participant’s Accounts under this Plan and any other
defined contribution plan maintained by a Participating Company or Affiliate.

 

84

--------------------------------------------------------------------------------


 

ARTICLE 18

TRANSFERS INVOLVING OTHER QUALIFIED RETIREMENT PLANS

 

18.1         Rollovers and Transfers From Other Tax Qualified Plans of
Affiliates.  In the event that:

 

(a)                                  any Employee of a Participating Company
shall have been, prior to his becoming an Employee of a Participating Company, a
participant under another qualified retirement plan sponsored by a Participating
Company or an Affiliate that met the requirements of Code Section 401(a);

 

(b)                                 either:

 

(1)                                  the custodian or trustee of the assets held
pursuant to said plan on behalf of said Employee; or

 

(2)                                  the custodian or trustee of the assets of
an individual retirement account established pursuant to Code Section 408 to
hold the assets distributed to said Employee from said plan; or

 

(3)                                  the Employee who holds assets distributed
to him during the preceding sixty (60) days from such plan or from an individual
retirement account described in paragraph (2) above;

 

shall agree to transfer said assets to the Trustee hereunder;

 

(c)                                  the assets to be so transferred shall not
be made available to said Employee in the course of the transfer except to the
extent permitted by paragraph (b)(3) above; and

 

(d)                                 the Plan Administrator consents to the
transfer,

 

the Trustee hereunder shall accept such transferred assets and hold and
administer them pursuant to the terms and provisions of this Plan and this
Article.

 

Upon the receipt of said assets, the Trustee shall appropriately credit such
amount to Accounts established for the Employee on whose behalf the assets were
so transferred, as follows:

 

(A)                              if the receipt by the Plan of said assets was
the result of a rollover in accordance with paragraph (b)(2) or (b)(3) above,
such assets shall be transferred to a Rollover Account; and

 

(B)                                if the receipt by the Plan of said assets was
the result of a plan to plan transfer in accordance with paragraph (b)(1) above,
such assets shall be transferred to a Deferred Pay Account, Employer Base
Account, Profit Sharing Account, Safe Harbor Account, Employee After-Tax Account
and/or Rollover Account, as appropriate.

 

85

--------------------------------------------------------------------------------


 

18.2         Transfer to Another Qualified Retirement Plan of Affiliate.  In the
event that:

 

(a)                                  a Participant’s employment is transferred
from a Participating Company to an Affiliate that is not a Participating Company
and such Affiliate maintains a qualified defined contribution retirement plan
that satisfies the requirements of Code Section 401(a);

 

(b)                                 such transferred Participant becomes a
participant under such qualified defined contribution plan of said Affiliate;

 

(c)                                  said transferred Participant shall have
amounts credited to an Account held for him hereunder;

 

(d)                                 either:

 

(1)                                  the custodian or trustee of the assets of
such other plan shall apply to the Trustee hereunder for transfer to it of
assets held pursuant to this Plan representing said former Participant’s
Accounts; or

 

(2)                                  such other plan shall provide for the
receipt of assets transferred to it from other qualified retirement plans;

 

(e)                                  the assets to be transferred shall not be
made available to said Participant in the course of the transfer except to the
extent permitted by Code Section 402(a)(5); and

 

(f)                                    the Plan Administrator shall consent to
such transfer;

 

the Plan Administrator shall instruct the Trustee to transfer to the applying
trustee an amount equal to the Participant’s Vested Interest on the date of
transfer.  Said transfer shall not be made until the Plan Administrator is
assured to its full satisfaction that the Participant’s interest to be
transferred shall be fully vested and nonforfeitable under the terms of such
other plan, that, prior to the Cancellation Date (as defined in Sections 1.2 and
1.1 of Supplements 2 and 3, respectively) said interest shall continue to be
subject to the joint and survivor annuity requirements, if required by
applicable federal law, similar to the provisions contained in Supplements 2 and
3, and that said interest shall neither be alienable nor otherwise subject to
disposition or encumbrance by the Participant.

 

86

--------------------------------------------------------------------------------


 

ARTICLE 19

TRANSFERRED EMPLOYEES

 

19.1             Transfer From a Participating Company/Covered Employee Status
to a Non-Participating Company/Non-Covered Employee Status.  In the event an
Active Participant’s employment is transferred from a Participating Company to
an Affiliate that is not a Participating Company or a Participant’s employment
status is changed so that he no longer is a Covered Employee, but continues to
be an Employee, then such Participant:

 

(a)                                  shall continue to earn Vesting Service
while he is employed by a Participating Company or Affiliate and otherwise
satisfies the provisions of Section 2.51 hereof;

 

(b)                                 shall be eligible for the Plan Year that his
employment is transferred or his status is changed to have a portion of a
Participating Company’s contribution and forfeitures allocated to either his
Profit Sharing Account, Employer Base Account, Safe Harbor Account (as
applicable) or his Deferred Pay Account pursuant to Article 4, Article 5 or
Article 9 based upon his Compensation paid from such Participating Company up to
his date of transfer of employment or change of status; provided, however, that
no such contribution or forfeiture shall be allocated to his Profit Sharing
Account, Employer Base Account or Safe Harbor Account (as applicable), for such
Plan Year unless:

 

(1)                                  he completes at least an aggregate of one
thousand (1,000) Hours with such Participating Company and any such Affiliate
during such Plan Year; and

 

(2)                                  he continues to be employed (subject to the
exception described in Section 5.2(c) hereof) by a Participating Company or
Affiliate on the last day of such Plan Year; and

 

(c)                                  shall, except as provided in Section 19.2
hereof, continue as an inactive Participant in the Plan with his Accounts held
hereunder being periodically revalued pursuant to Article 8 and eligible for
distribution upon an appropriate distribution event; provided, however, that no
further contributions or forfeitures shall be allocated to his Accounts except
as set forth in subsection (b) above.

 

19.2         Transfer From a Non-Participating Company/Non-Covered Employee
Status to a Participating Company/Covered Employee Status.  In the event an
Employee’s employment is transferred from an Affiliate that is not a
Participating Company to a Participating Company or an Employee’s employment
status is changed so that he becomes a Covered Employee, such Employee:

 

87

--------------------------------------------------------------------------------


 

(a)                                  shall be eligible to participate in the
Plan as of his date of transfer of employment or change in status provided that
he had completed at least six (6) months of Continuous Service as determined on
or after December 1, 1992 under Section 3.2 hereof as of the June 1 or
December 1 coincident with or preceding such date of transfer of employment or
change in status;

 

(b)                                 if he immediately participates in the Plan
as set forth in subsection (a) above, shall be eligible in the year that he
transfers employment or changes status to have a portion of a Participating
Company’s contribution and forfeitures allocated to either his Profit Sharing
Account, Employer Base Account, Safe Harbor Account (as applicable) or Deferred
Pay Account pursuant to Article 4, Article 5 or Article 9 based upon his
Compensation for such Plan Year paid by such Participating Company from such
date of transfer of employment or change in status, provided he satisfies the
other requirements for such allocation pursuant to said Article 4, Article 5 or
Article 9 hereof;

 

(c)                                  shall be credited with the Hours he
completed as an Employee of such Participating Company or Affiliate prior to
such transfer of employment or change in status for purposes of determining One
(1) Year Breaks In Service, Vesting Service and eligibility for allocation of
Participating Company contributions pursuant to Sections 5.2 and 5.3 hereof; and

 

(d)                                 shall be credited with a Vested Percentage
equal to the greater of the vested percentage he was entitled to with respect to
a comparable account on the date of his transfer of employment or change in
status under any tax qualified retirement plan maintained by such Participating
Company or Affiliate, and in which he was actively participating at the time of
such transfer or change in status, or the Vested Percentage determined
hereunder.

 

88

--------------------------------------------------------------------------------

 

ARTICLE 20
PARTICIPATING COMPANIES

 

20.1         Designation of Participating Companies.  The Participating
Companies (including a listing of their covered facilities) and their entry
dates and termination dates are as follows:

 

Participating Company

 

Adoption Date

 

Termination Date

 

 

 

 

 

The Ohio Mattress Company Licensing and Components Group, Inc., formerly known
as Sealy, Incorporated in facilities located at:

 

01/01/83

 

 

 

 

 

 

 

Chicago, Illinois (Closed)

 

 

 

 

Delano, Pennsylvania

 

 

 

 

Colorado Springs, Colorado

 

 

 

 

Rensselaer, Indiana

 

 

 

 

Mountaintop, Pennsylvania

 

 

 

 

 

 

 

 

 

Sealy Mattress Manufacturing Company, Inc. in facilities located at:

 

01/01/83

 

 

 

 

 

 

 

Millville, New Jersey (Closed)

 

 

 

 

Clarion, Pennsylvania

 

 

 

 

Trinity, North Carolina (formerly located at Lexington, North Carolina)

 

 

 

 

Orlando, Florida

 

 

 

 

Denver, Colorado

 

 

 

 

Phoenix, Arizona

 

 

 

 

Portland, Oregon

 

 

 

 

Richmond, California

 

 

 

 

Southgate, California

 

 

 

 

Honolulu, Hawaii (Closed)

 

 

 

 

 

 

 

 

 

Sealy of Maryland and Virginia, Inc. in facilities located at:

 

01/01/88

 

 

 

 

 

 

 

Williamsport, Maryland (formerly located at Baltimore, Maryland)

 

 

 

 

 

 

 

 

 

Sealy Mattress Company of Albany, Inc. in facilities located at:

 

01/01/88

 

 

 

 

 

 

 

Green Island, New York (formerly located at Albany, New York)

 

 

 

 

Oakville, Connecticut (Closed)

 

 

 

 

Putnam, Connecticut (Closed)

 

 

 

 

 

 

 

 

 

Sealy of Minnesota, Inc. in facilities located at:

 

01/01/88

 

 

 

 

 

 

 

St. Paul, Minnesota

 

 

 

 

 

 

 

 

 

Sealy Mattress Company of Michigan, Inc. in facilities located at:

 

01/01/88

 

 

 

 

 

 

 

Taylor, Michigan (Closed)

 

 

 

 

 

89

--------------------------------------------------------------------------------


 

Participating Company

 

Adoption Date

 

Termination Date

 

 

 

 

 

Sealy Mattress Company of Kansas City, Inc. in facilities located at:

 

12/01/88

 

 

 

 

 

 

 

Kansas City, Kansas

 

 

 

 

 

 

 

 

 

Sealy Mattress Company of Illinois, Inc. in facilities located at:

 

06/01/90

 

 

 

 

 

 

 

Batavia, Illinois

 

 

 

 

Watertown, Wisconsin (Closed)

 

 

 

 

Grand Rapids, Michigan (Closed)

 

 

 

 

 

 

 

 

 

Sealy, Inc. (formerly OMT Corp.) in facilities located at:

 

06/01/90

 

 

 

 

 

 

 

Trinity, North Carolina (formerly located at Cleveland, Ohio)

 

 

 

 

 

 

 

 

 

Sealy Mattress Company (formerly The Stearns & Foster Bedding Company) in
facilities located at:

 

06/01/90

 

 

 

 

 

 

 

South Brunswick, New Jersey (Closed)

 

 

 

 

Batavia, Illinois (Closed)

 

 

 

 

Conyers, Georgia (Closed)

 

 

 

 

Lockland, Ohio (Closed)

 

 

 

 

Miami, Florida (Closed)

 

 

 

 

Mira Loma, California (Closed)

 

 

 

 

Tukwila, Washington (Closed)

 

 

 

 

 

 

 

 

 

Columbiana, Ohio (Closed)

 

06/01/90

 

 

Lake Wales, Florida (Closed)

 

 

 

 

Pontotoc, Mississippi (Closed)

 

 

 

 

 

 

 

 

 

Sealy Texas, LP (formerly a portion of Sealy Mattress Company) in facilities
located at:

 

11/29/99

 

6/24/07

 

 

 

 

 

Brenham, Texas

 

 

 

 

Fort Worth, Texas

 

 

 

 

New Orleans, Louisiana (Closed)

 

 

 

 

 

 

 

 

 

Sealy Texas Management, Inc. in facilities located at:

 

6/24/07

 

 

 

 

 

 

 

Brenham,Texas

 

 

 

 

Fort Worth, Texas

 

 

 

 

 

 

 

 

 

Sealy Technology LLC (formerly a portion of Sealy, Inc.) in facilities located
at:

 

11/19/99

 

 

 

 

 

 

 

Trinity, North Carolina

 

 

 

 

 

 

 

 

 

Sealy Mattress Company in facilities located at:

 

06/01/90

 

 

 

 

 

 

 

Medina, Ohio

 

 

 

 

 

 

 

 

 

Ohio-Sealy Mattress Manufacturing Company in facilities located at:

 

06/01/90

 

 

 

 

 

 

 

Atlanta, Georgia

 

 

 

 

 

 

 

 

 

Sealy Mattress Company of Puerto Rico in facilities located at:

 

06/01/90

 

 

 

 

 

 

 

Carolina, Puerto Rico

 

 

 

 

 

90

--------------------------------------------------------------------------------


 

Participating Company

 

Adoption Date

 

Termination Date

 

 

 

 

 

Ohio-Sealy Mattress Manufacturing Company, Inc. in facilities located at:

 

 

 

 

 

 

 

 

 

Randolph, Massachusetts (Closed)

 

 

 

 

 

 

 

 

 

Sealy Mattress Company of Memphis in facilities located at:

 

02/16/94

 

 

 

 

 

 

 

Memphis, Tennessee (Closed)

 

 

 

 

 

20.2         Designation of Participating Companies.  The Company may designate
a subsidiary or Affiliate as a Participating Company under this Plan as of a
specified date.  Such a subsidiary or Affiliate shall become a Participating
Company by administrative action of the Company, which may be informal. 
Thereafter, at the convenience of the Company, the status of the Participating
Company shall be memorialized by the adoption of an amendment to Section 20.1
hereof that specifies the name of the subsidiary or Affiliate, its entry date
and the location of each facility that will participate in the Plan.  Such
amendment shall be executed by the Company and may, but need not, be executed or
consented to by the subsidiary or Affiliate.

 

20.3         Adoption of Supplements.  The Company may determine that special
provisions shall be applicable to some or all of the Employees of a
Participating Company, either in addition to or in lieu of the provisions of
this Plan, or may determine that certain Employees otherwise eligible to
participate in this Plan shall not be eligible to participate in this Plan.  In
such event, the Company shall adopt a Supplement with respect to the
Participating Company that employs such individuals, which Supplement shall
specify the Employees of the Participating Company covered thereby and the
special provisions applicable to such Employees. Any Supplement shall be deemed
to be a part of this Plan solely with respect to the Employees specified
therein.

 

20.4         Amendment of Supplements.  The Company, from time to time, may
amend, modify or terminate any Supplement; provided, however, that no such
action shall operate so as to deprive any Employee who was covered by such
Supplement of any vested rights to which he is entitled under this Plan or the
Supplement.

 

20.5         Termination of Participation of Participating Company.  The Company
may terminate this Plan with respect to Participants employed by any
Participating Company by administrative action, which may be informal. 
Thereafter, at the convenience of the Company, the status of such Participating
Company shall be memorialized by the adoption of an amendment to Section 20.1
hereof.  The Trustee shall administer the Accounts of the Participants employed
by said Participating Company in the manner set forth below:

 

91

--------------------------------------------------------------------------------


 

(a)                                  if the Participating Company ceases to be a
Participating Company but continues to be an Affiliate, or if only a portion of
the Participants employed by the Participating Company cease to be eligible to
participate, the affected Accounts shall be treated as those of transferred
Employees as described in Section 19.1 hereof unless other provision is made
therefore at such time; but

 

(b)                                 if the Participating Company ceases to be a
Participating Company and also ceases to be an Affiliate, the affected Accounts
shall be treated as if the Participant had incurred a Termination of Employment
on the date of cessation of Affiliate status and the Participant’s Vested
Interest shall become distributable as if such a Termination of Employment had
occurred subject to the limitations on distributions under such circumstances as
set forth in Code Section 401(k) determined as if such limitations applied to
the Participant’s entire Vested Interest and not merely amounts contributed
under Code Section 401(k).

 

20.6             Delegation of Authority.  The Company is hereby fully empowered
to act on behalf of itself and the other Participating Companies as it may deem
appropriate in maintaining the Plan.  Without limiting the generality of the
foregoing, such actions include obtaining and retaining tax qualified status for
the Plan and appointing attorneys-in-fact in pursuit thereof.  Furthermore, the
adoption by the Company of any amendment to the Plan or the termination thereof,
will constitute and represent, without any further action on the part of any
Participating Company, the approval, adoption, ratification or confirmation by
each Participating Company of any such amendment or termination.  In addition,
the appointment of or removal by the Company of any member of the Committee, any
Plan Administrator, Trustee, Investment Manager or other person under the Plan
shall constitute and represent, without any further action on the part of any
Participating Company, the appointment or removal by each Participating Company
of such person.  Finally, the Company may delegate some or all of its duties
under this Article to the Plan Administrator by administrative action, which may
be informal.

 

92

--------------------------------------------------------------------------------

 

ARTICLE 21
LIMITATIONS ON ANNUAL ADDITIONS

 

21.1         Maximum Annual Additions.  Notwithstanding anything contained in
this Plan to the contrary, in no event shall a Participant’s Annual Additions
and annual amount of retirement benefits in this Plan and any other qualified
retirement plan sponsored by the Company or any Related Company be greater than
the maximum allowable amounts determined in accordance with Code Section 415,
taking into account Section 235(g) of the Tax Equity and Fiscal Responsibility
Act of 1982, ERISA Section 2004(d), and for periods commencing on and after
January 1, 2002, Section 611 of the Economic Growth and Tax Relief
Reconciliation Act of 2001, the requirements of which are, respectively,
incorporated herein by reference.

 

21.2         Reduction of Excess Benefits.  Prior to December 1, 2000, in the
event a Participant, who would otherwise be credited with excess Annual
Additions, benefits or projected benefits, is also a participant under any other
defined contribution plan of a Participating Company or any Related Company
and/or any defined benefit pension plan of a Participating Company or any
Related Company, adjustment under Code Section 415 shall be made in the
following order:

 

(a)                                  first, the excess of the Participant’s
projected employer funded annual benefit under any defined benefit pension plan
of a Participating Company or a Related Company over the Participant’s accrued
employer funded annual benefit under such plan shall be reduced;

 

(b)                                 second, employee deferred pay contributions
made pursuant to a Participant’s Compensation reduction election under
Section 4.1 hereof shall be reduced;

 

(c)                                  third, employer base contributions made
pursuant to Section 5.1 hereof shall be reduced;

 

(d)                                 fourth, profit sharing contributions made
pursuant to Section 5.1 hereof shall be reduced;

 

(e)                                  fifth, annual additions under any other
defined contribution plan of a Participating Company or a Related Company, other
than contributions, if any, made by the Participating Company or Related Company
at the election of the Participant, in lieu of cash compensation pursuant to
Code Section 401(k), shall be reduced;

 

(f)                                    sixth, the accrued benefit of such
Participant under any defined benefit pension plan maintained by a Participating
Company or Related Company shall be reduced; and

 

(g)                                 seventh, contributions, if any, made under
any other defined contribution plan of a Participating Company or a Related
Company by the Participating

 

93

--------------------------------------------------------------------------------


 

Company or Related Company at the election of the Participant in lieu of cash
compensation pursuant to Code Section 401(k), shall be reduced.

 

In lieu of the foregoing, the Plan Administrator and the Participant may agree
to an alternative order for reduction of the Participant’s annual benefits and
Annual Additions.

 

Notwithstanding the foregoing, in the event a Participant’s excess annual
benefits or projected benefits would only result in a violation under Code
Section 415(b), his benefits under a defined benefit pension plan of a
Participating Company or a Related Company shall be reduced in the order set
forth in subsections (a) and (f) above.  Furthermore, in the event a
Participant’s excess Annual Additions would only result in a violation under
Code Section 415(c), his Annual Additions shall be reduced under the Company’s
defined contribution plans, including the Plan, and any defined benefit pension
plan of a Participating Company or a Related Company in the order set forth in
subsections (b), (c), (d), (e) and (g) above.

 

On and after December 1, 2000, in the event a Participant, who would otherwise
be credited with excess Annual Additions is also a participant under any other
defined contribution plan of a Participating Company or any Related Company,
adjustment under Code Section 415 shall be made in the following order:

 

(1)                                  first, employee deferred pay contributions
made pursuant to a Participant’s Compensation reduction election under
Section 4.1 hereof shall be reduced;

 

(2)                                  second, employer base contributions made
pursuant to Section 5.1 hereof shall be reduced;

 

(3)                                  third, profit sharing contributions made
pursuant to Section 5.1 hereof shall be reduced;

 

(4)                                  fourth, annual additions under any other
defined contribution plan of a Participating Company or a Related Company, other
than contributions, if any, made by the Participating Company or Related Company
at the election of the Participant, in lieu of cash compensation pursuant to
Code Section 401(k), shall be reduced; and

 

(5)                                  fifth, contributions, if any, made under
any other defined contribution plan of a Participating Company or a Related
Company by the Participating Company or Related Company at the election of the
Participant in lieu of cash compensation pursuant to Code Section 401(k), shall
be reduced.

 

In lieu of the foregoing, the Plan Administrator and the Participant may agree
to an alternative order for reduction of the Participant’s annual benefits and
Annual Additions.

 

94

--------------------------------------------------------------------------------


 

21.3             Definitions.  For purposes of calculating the maximum allowable
amounts under Section 21.1 hereof, a Participant’s “Annual Additions” and
“Limitation Year” shall have the same meaning as that set forth in Article 2
hereof and his compensation shall mean his “Testing Compensation” as defined in
Article 2 of this Plan and paid and includible in gross income during the
Limitation Year.

 

21.4             Suspense Account.  In the event, after the application of
Section 21.2 hereof, there still remain Participating Company contributions
that, if allocated to a Participant, would be in excess of the limits on Annual
Additions set forth in Section 21.1 hereof, and which arise as a result of the
allocation of forfeitures, a reasonable error in estimating a Participant’s
Compensation or other limited facts and circumstances that the Commissioner of
Internal Revenue finds justify the availability of the rules set forth in this
Section, such excess amounts shall be used in the next Limitation Year and any
succeeding Limitation Years, as necessary, to reduce Participating Company
contributions that would otherwise be made for such Participant in such
Limitation Year or Years. In the event such a Participant terminates employment
at a time when excess amounts still remain on his behalf, such excess amounts
shall be used as follows:

 

(a)                                  excess amounts that represent profit
sharing contributions by the Participating Company shall be used to reduce the
profit sharing contributions for all Participants employed by the Participating
Company; and

 

(b)                                 excess amounts that represent deferred pay
contributions shall be paid directly to him by the Participating Company.

 

Until any excess amounts described above are used to reduce Participating
Company contributions, they shall be held in a suspense account.

 

Notwithstanding any other provisions of this Plan to the contrary (and
specifically Section 22.5 hereof), in the event this Plan is terminated at a
time when there are amounts credited to a suspense account pursuant to this
Section, such amounts shall be returned to the appropriate Participating
Companies. In the event amounts representing deferred pay contributions are
returned to such Participating Companies hereunder, the appropriate
Participating Company shall make payments to the Participants on whose behalf
such contributions were made equal to the total of said refunded amounts.

 

95

--------------------------------------------------------------------------------


 

ARTICLE 22
MISCELLANEOUS

 

22.1         Responsibility of Insurance Company.  No insurance company shall be
deemed to be a party to this Plan for any purpose, nor shall it be responsible
for the validity of this Plan.  No such company shall be required to look into
the terms of this Plan or question any action of the Trustee hereunder or under
the Trust Agreement, nor be responsible to see that any action of the Trustee is
authorized by the terms of this Plan or the Trust Agreement.  Any such insurance
company shall be fully discharged from any and all liability for any amount paid
to the Trustee or paid in accordance with the direction of the Trustee, or for
any change made or action taken by such insurance company upon such direction,
and no insurance company shall be obligated to see to the distribution or
further application of any moneys so paid by it.  The certificate of the Trustee
may be received by any insurance company as conclusive evidence of any of the
matters mentioned in this Plan, and each insurance company shall be fully
protected in taking or permitting any action on the faith thereof and shall
incur no liability or responsibility for doing so.

 

22.2         Effect of Insolvency or Consolidation on Plan.  In the event a
Participating Company shall at any time be judicially declared bankrupt or
insolvent, or in the event of its dissolution, merger or consolidation without
any provisions being made for the continuation of this Plan, the Plan created
hereunder shall terminate as to Participants employed by such Participating
Company and the Trustee shall make distributions as provided in Section 21.2
hereof.

 

22.3         Merger or Transfer of Plan Assets.  In the event the Plan shall
merge or consolidate with, or transfer any of its assets or liabilities to any
other plan, each Participant shall be entitled to receive, if the Plan were
terminated immediately thereafter, a benefit that is equal to or greater than
the benefit he would have been entitled to receive immediately before the
merger, consolidation or transfer if the Plan had then terminated, in accordance
with Code Section 414(l) and ERISA Section 208.

 

22.4         Limitation on Rights Granted to Participants.  Neither anything
contained herein, nor any contribution made hereunder, nor any other acts done
in pursuance of this Plan, shall be construed as entitling any Participant to be
continued in the employ of a Participating Company or any Affiliate for any
period of time nor as obliging a Participating Company or any Affiliate to keep
any Participant in its employ for any period of time, nor shall any Employee of
a Participating Company or any Affiliate nor anyone else have any rights
whatsoever, legal or equitable, against a

 

96

--------------------------------------------------------------------------------


 

Participating Company or the Trustee as a result of this Plan except those
expressly granted to him hereunder.

 

22.5         Non-Reversion of Plan Assets to Participating Companies;
Exceptions.  No contribution or payment by a Participating Company to the
Trustee of this Plan, nor any income of the Trust Fund, shall in any event
revert or be credited to or be used for the benefit of a Participating Company,
and all such contributions, payments and income shall be used solely and
exclusively for the benefit of the Participants and their Beneficiaries under
this Plan, except that the Trustee shall return to a Participating Company upon
written request of such Participating Company:

 

(a)                                  any contributions made by the Participating
Company by a mistake of fact, provided such contributions are returned to the
Participating Company within one (1) year after the date such contributions were
made;

 

(b)                                 any contributions made for Plan Years during
which this Plan does not initially qualify under Code Section 401(a), provided
such contributions are returned to the Participating Company within one (1) year
after the date of denial of qualification, but only if an application for
determination was made with the Internal Revenue Service by the time prescribed
by law for filing the Participating Company’s tax return for the Taxable Year in
which the Plan was adopted, or on such later date as the Secretary of the
Treasury may prescribe; and

 

(c)                                  any contributions, to the extent that their
deduction is disallowed under Code Section 404, provided that such disallowed
contributions are returned to the Participating Company within one (1) year
after the disallowance of the deduction.

 

Notwithstanding the foregoing, any contributions or part thereof described in
(a), (b) or (c) above that are made to the Plan by a Participating Company
pursuant to a Participant’s election under Section 4.1 hereof shall not be
returned to the Participating Company, but shall instead be returned to the
Participant at whose election such contributions were made.

 

22.6         Procedures for Spousal Consent.  If any provision of this Plan
shall require the consent of a Spouse, such consent shall be in writing with the
signature of the Spouse notarized or witnessed by the Plan Administrator. 
Notwithstanding any provision hereof to the contrary, the consent of the Spouse
shall not be necessary if it is established to the satisfaction of the Plan
Administrator that the signature of the Spouse cannot be obtained either because
the Spouse cannot be located or because of such other circumstances as
prescribed by applicable Treasury regulations.  Any consent given by a Spouse
pursuant to this Section shall be effective only with respect to such Spouse and
shall not be effective with respect to any other Spouse of such Participant.

 

97

--------------------------------------------------------------------------------


 

22.7         Spousal Consent.  Notwithstanding any provision of this Plan to the
contrary, the Plan Administrator, where required by law or where it deems
appropriate, may require spousal consent for actions taken, elections made, or
the exercise of any rights by a married Participant or former Participant under
this Plan.  Any consent by a Spouse pursuant to this Section shall be made in
accordance with Section 22.6 hereof.

 

22.8         Indemnification.  The Participating Companies shall jointly and
severally indemnify, defend and hold harmless any officers, Employees or
directors or former officers, Employees or directors of any Participating
Company or Affiliate for all acts taken or omitted in carrying out the
responsibilities of the Company, Participating Companies, Plan Administrator,
Loan Administrator or Committee under the terms of this Plan and the Trust Fund
or other responsibilities imposed upon such individuals by ERISA. This
indemnification for all acts or omissions is intentionally broad, but shall not
provide indemnification for embezzlement or diversion of funds for the benefit
of any such individuals, nor shall it provide indemnification for excise taxes
imposed under Code Section 4975.  The Participating Companies shall indemnify
such individuals for expenses of defending an action by a Participant,
Beneficiary, government entity or other person, including all legal fees and
other costs of such defense.  The Participating Companies will also reimburse
such an individual for any monetary recovery in a successful action against any
such person in any federal or state court or arbitration.  In addition, if the
claim is settled out of court with the concurrence of the Company, the
Participating Companies shall indemnify such person for any monetary liability
under said settlement.  Notwithstanding the foregoing provisions of this
Section, no indemnification shall be provided with respect to any person who is
not an individual officer, Employee or director or former officer, Employee or
director of a Participating Company or Affiliate nor with respect to any claim
by a Participating Company or Affiliate against such individual.

 

22.9         Applicable Law.  This Plan shall be construed under and in
accordance with the laws of the State of Delaware and of the United States of
America.

 

22.10       Effect of Amendment and Restatement.  Notwithstanding any provision
of this Amendment and Restatement to the contrary, this Amendment and
Restatement shall not affect the balances credited to the Accounts of any
Participant as of the Restatement Date, which balances shall remain credited to
his Accounts until such date subsequent to the Restatement Date as of which his
Accounts shall be next credited, debited, or adjusted as provided in this Plan,
and shall not affect the amount or method of distribution of the Vested
Interests of Participants who died, incurred a Disability (except to the extent
described in new Section 10.4(b)), retired or experienced

 

98

--------------------------------------------------------------------------------


 

a Termination of Employment prior to the Restatement Date.  However, on and
after the Cancellation Date (as defined in Sections 1.2 and 1.1 of Supplements 2
and 3, respectively), a single lump sum payment is the only method of
distribution that may be elected by any Accountholders, other than an
Accountholder (if any) for whom another form is required pursuant to a binding
Qualified Domestic Relations Order as defined in Article 15 hereof issued prior
to the applicable Cancellation Date.

 

This Amendment and Restatement is generally effective December 1, 2006, but also
reflects certain changes that apply to earlier and later dates.  Except as
otherwise provided herein, the terms and provisions of this Amendment and
Restatement apply with respect to the operation of this Plan and all rights,
obligations and transactions hereunder on and after their effective dates. 
However, with respect to a Participant who retired or terminated service prior
to the effective date of a change to this Plan, or to any person claiming
benefits hereunder relating to such Participant, in general:

 

(a)                                  such change shall be applicable to such
Participant or person to the extent such change relates to administrative
procedures or the powers of the Company, Committee, Plan Administrator or Loan
Administrator, or any Participating Company, Affiliate, Related Company, Trustee
or Investment Manager, or if the Code, ERISA, or other relevant law requires
such change to apply to such Participant or person; and

 

(b)                                 such change shall not be applicable to such
Participant or person if the change relates to any other items, including but
not limited to an increase in (1) the benefit that would be payable to such
person, (2) the vesting of such benefit or (3) the distribution rights or
options related thereto.

 

Notwithstanding the foregoing, where the provisions of this Plan specify the
extent to which any such change shall be effective, such provisions (including,
but not limited to, provisions relating to the methods of distribution available
to Accountholders) shall govern.  The changes in the Cashout Maximum effective
December 1, 1998, and March 28, 2005, the addition of the Automatic Rollover
Maximum effective March 28, 2005, and the elimination of all forms of
distribution other than the single lump sum payment effective December 1, 2004,
shall apply to any Accountholder as long as his benefits are paid on or after
such respective effective dates.

 

22.11       Enforceability.  If any provision of this Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions, and this Plan shall be construed and enforced as if such provisions
had not been included.

 

22.12       Interpretation.  All provisions of this Plan shall be interpreted
and administered in accordance with the provisions of ERISA and Code
Section 401(a), and any successor section or sections, in a nondiscriminatory
manner and in a manner that is intended to assure compliance of

 

99

--------------------------------------------------------------------------------


 

the Plan’s operation therewith.  In the event the provisions of this Plan shall
conflict with ERISA or the Code, administration of this Plan in compliance
either with the provisions of this Plan or the provisions of ERISA and the Code
shall be considered compliance with this document.

 

22.13       Intent and Purpose of Plan.  In the event it becomes impossible for
the Company, a Participating Company, the Committee or the Plan Administrator to
perform any act under this Plan, another act shall be performed, which, in the
judgment of the Company, a Participating Company, the Committee, the Loan
Administrator or the Plan Administrator, as the case may be, will most nearly
carry out the intent and purpose of this Plan.

 

22.14       Correction of Errors.  In the event that through oversight or
mistake of fact or law or otherwise, errors have been made in the administration
of the Plan, the Plan Administrator shall take such action, as it deems
necessary, to correct said administrative errors, including but not limited to
making contributions (e.g., qualified nonelective contributions as defined in
Treasury Regulation Section 1.401(k)-6) to or deductions from Accounts or taking
other actions permitted by law, even if not otherwise provided under the Plan.

 

22.15       Payments as Full Satisfaction of Claims.  Any payment to any
Participant, or to his legal representative or Beneficiary, in accordance with
the provisions of this Plan, shall to the extent thereof be in full satisfaction
of all claims hereunder against the Plan Administrator and the Trustee, either
of whom may require such Participant, legal representative or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release therefor
in such form as shall be determined by the Plan Administrator or the Trustee as
the case may be.

 

22.16       Paperless Administration.  If this Plan requires that an action
shall be in writing, then, to the extent permitted and effective pursuant to
law, including but not limited to Treasury Regulation Section 1.401(a)-21, and
approved by the Plan Administrator on a nondiscriminatory basis, such action may
be taken in person, telephonically or electronically in lieu of such written
action.

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sealy Corporation, by its appropriate officer duly
authorized, has caused this Plan to be executed as of the 23rd day of January,
2008.

 

 

 

SEALY CORPORATION

 

(“Company”)

 

 

 

 

 

By

/s/ Jeffrey C. Claypool

 

101

--------------------------------------------------------------------------------

 

SUPPLEMENT 1

TO THE

SEALY PROFIT SHARING PLAN

 

RELATING TO EMPLOYEES AT THE CAROLINA, PUERTO RICO FACILITY

OF

SEALY MATTRESS COMPANY OF PUERTO RICO

 

1.                                       Purpose and Effect. The purpose of this
Supplement 1 of the Sealy Profit Sharing Plan (the “Plan”) is to comply with the
requirements of Section 1165(a) and related provisions of the Puerto Rico
Internal Revenue Code of 1994, as amended (the “PR Code”), and shall only apply
to Employees employed at the Carolina, Puerto Rico facility (the “Carolina,
Puerto Rico Participants”) of Sealy Mattress Company of Puerto Rico (the
“Participating Company”).  The provisions of Supplement 1 were originally
effective June 1, 1990.  The provisions of this Supplement 1, as amended and
restated herein, are effective December 1, 2006.

 

2.                                       Type of Plan.  It is the intent of the
Company that the Plan be a profit-sharing plan as defined in Article 1165-1 of
the regulations issued under the PR Code.  Notwithstanding Plan Section 1.5, the
Company intends that the Plan provide for the Carolina, Puerto Rico
Participants’ participation in the Company’s profits.

 

3.                                       No Deferred Pay Options Available. 
Notwithstanding anything contained in the Plan to the contrary, a Carolina,
Puerto Rico Participant shall not be permitted to make:  (i) deferred pay
contributions pursuant to Plan Section 4.1; (ii) make-up deferred pay
contributions after return from military service pursuant to Plan Section 4.8;
or (iii) catch-up deferred pay contributions after attainment of age 50 pursuant
to Plan Section 4.9.

 

4.                                       Highly Compensated Carolina, Puerto
Rico Participants.  Any Carolina, Puerto Rico Participant who, determined on the
basis of Compensation for each Plan Year, has greater Compensation than
two-thirds of all other Carolina, Puerto Rico Participants will be considered a
Highly Compensated Carolina, Puerto Rico Participant for purposes of
nondiscrimination testing under the PR Code.

 

5.                                       Rollover Contributions. 
Notwithstanding anything contained in the Plan to the contrary, rollovers to the
Plan by a Carolina, Puerto Rico Participant are limited to the amounts
distributed from an employee plan that qualifies under Section 1165(a) of the PR
Code and under Code Section 401(a).

 

6.                                       Available Form of Distribution. 
Notwithstanding any provision of the Plan to the contrary, including but not
limited to Plan Section 12.3, a distributee who is a Carolina, Puerto Rico
Participant may elect to receive distribution of his Accounts in the form of a
single lump sum payment or in substantially equal annual installments for a
period of

 

Supp. 1-1

--------------------------------------------------------------------------------


 

years, as elected by such distributee, but not to exceed ten (10) years or his
life expectancy (if less than ten (10) years).

 

7.                                       Immediate Distribution of Small
Amounts.  Notwithstanding any provision in the Plan to the contrary, including
but not limited to Plan Section 2.9, the “Cashout Maximum” with respect to
Accounts of Participants who are employed by Sealy Mattress Company of Puerto
Rico (or its successor) in its facilities located at Carolina, Puerto Rico,
shall mean Five Thousand Dollars ($5,000), provided, however, that amounts
credited to Rollover Accounts shall not be taken into account in determining the
Cashout Maximum for such Accounts.  Furthermore, the term “Automatic Rollover
Maximum” in Plan Section 2.7 and the provision for automatic rollovers in Plan
Section 12.8(b) shall not apply to the Accounts of Participants who are employed
by Sealy Mattress Company of Puerto Rico (or its successor) in its facilities
located at Carolina, Puerto Rico.

 

8.                                       Direct Rollovers.  Notwithstanding any
provision of the Plan to the contrary that would otherwise limit a distributee’s
election under Plan Section 12.10, a distributee who is a Carolina, Puerto Rico
Participant may request, at the time and in the manner prescribed by the Plan
Administrator, to have the entire lump-sum distribution from the Plan paid
directly to a “Puerto Rico Eligible Retirement Plan” (as defined below) in a
direct rollover.  For purposes of this paragraph, the term “Puerto Rico Eligible
Retirement Plan” means a qualified trust described in Section 1165(a) of the PR
Code and an individual retirement account or annuity described in Sections
1169(a) and (b) of the PR Code, respectively, that accepts the Carolina, Puerto
Rico Participant’s eligible rollover distribution.

 

9.                                       Reversion of Contributions by a
Participating Company.  To the extent permissible under ERISA, contributions by
a Participating Company to the Plan with respect to the Carolina, Puerto Rico
Participants are expressly conditioned on the deductibility of such contribution
under Section 1023(n) of the PR Code for the taxable year for which
contributed.  If the Puerto Rico Department of the Treasury disallows the
deduction, or if the Participating Company contribution was made by a mistake of
fact, to the extent permitted by ERISA, such contributions shall be returned to
the Participating Company within one (1) year after the disallowance of the
deduction (to the extent disallowed), or after the payment of the contribution,
respectively.

 

10.                                 Payment of Contributions by a Participating
Company.  Contributions by a Participating Company to the Plan with respect to
Carolina, Puerto Rico Participants shall be paid to the Trustee not later than
the due date for filing the Participating Company’s Puerto Rico income tax
return for the taxable year in which such payroll period falls, including any
extension thereof.

 

11.                                 Plan Merger.  Any merger or consolidation of
the Plan with, or transfer in whole or in part of the assets and liabilities of
the Trust Fund to, another trust fund as applied to a Carolina, Puerto Rico
Participant under Plan Section 22.3 will also be limited to the extent such
other plan and trust fund are qualified under Section 1165(a) of the PR Code.

 

12.                                 Termination, Partial Termination or Complete
Discontinuance of Participating Company Contributions.  Notwithstanding any
provision of the Plan to the contrary, the Trustee shall not be required to make
any distribution from the Trust Fund or deliver any annuity contracts to a
Carolina, Puerto Rico Participant in the event the Plan is terminated or

 

Supp. 1-2

--------------------------------------------------------------------------------


 

partially terminated, or Participating Company contributions are completely
discontinued, until such time as the Puerto Rico Department of the Treasury
shall have determined in writing that such termination, partial termination or
discontinuance of Participating Company contributions will not adversely affect
the prior qualification of the Plan under the PR Code.

 

13.                                 Governing Law.  Notwithstanding anything
contained in the Plan to the contrary, with respect to Carolina, Puerto Rico
Participants, the Plan will be governed and construed according to the PR Code,
where such law is not in conflict with the applicable federal laws.

 

14.                                 Use of Terms.  All terms and provisions of
the Plan shall apply to this Supplement 1, except that where the terms and
provisions of the Plan and this Supplement 1 are in conflict, the terms and
provisions of this Supplement 1 shall govern.

 

Supp. 1-3

--------------------------------------------------------------------------------


 

SUPPLEMENT 2

TO THE

SEALY PROFIT SHARING PLAN

 

RELATING TO CERTAIN FORMER PARTICIPANTS IN THE

SEALY MATTRESS COMPANY OF MEMPHIS, INC.

PROFIT SHARING PLAN

 

This Supplement 2 to the Sealy Profit Sharing Plan (the “Plan”), effective
October 2, 2000, relates to Employees who formerly participated in the Sealy
Mattress Company of Memphis, Inc. Profit Sharing Plan.

 

DEFINITIONS

 

Unless the context otherwise indicates, the following words shall have the
following meanings whenever used in this Supplement.  Unless the context
otherwise indicates, all other words defined in Article 2 of the Plan shall have
the meanings set forth in such Article 2.

 

1.1           Annuity Starting Date.  The words “Annuity Starting Date” shall
mean the first day of the first period for which an amount is payable as an
annuity under the terms of the Plan or in the case of a benefit that is not
payable in the form of an annuity, the first day on which all events have
occurred that shall entitle a Participant to such benefit.

 

1.2           Cancellation Date.  The words “Cancellation Date” shall mean, with
respect to a Memphis Plan Participant, the first date as of which his
Transferred Amounts ceased to be payable in the forms of distribution (other
than the lump sum form) available under the Memphis Plan, which date was
December 1, 2004.

 

1.3           Memphis Plan Participant.  The words “Memphis Plan Participant”
shall mean a Participant who was a participant in the Memphis Plan who, as of
the Transfer Date, is an Employee of Sealy Memphis and compensated on a salaried
basis and with respect to whom Transferred Amounts are transferred to the Plan.

 

1.4           Memphis Plan.  The words “Memphis Plan” shall mean the Sealy
Mattress Company of Memphis, Inc. Profit Sharing Plan.

 

1.5           Sealy Memphis.  The words “Sealy Memphis” shall mean Sealy
Mattress Company of Memphis, Inc.

 

1.6           Transfer Date.  The words “Transfer Date” shall mean October 2,
2000.

 

Supp. 2-1

--------------------------------------------------------------------------------


 

1.7           Transferred Amounts.  The words “Transferred Amounts” shall mean
the assets and related liabilities transferred on behalf of each Memphis Plan
Participant to the Plan from the Memphis Plan as of the Transfer Date.

 

ALLOCATION AND VESTING

 

2.1           Allocation to Rollover Account.  A Memphis Plan Participant’s
Transferred Amounts shall be allocated to a Rollover Account on his behalf.

 

2.2           Full Vesting for Transferred Amounts.  A Memphis Plan
Participant’s Vested Percentage in his Transferred Amounts shall be one hundred
percent (100%).

 

FORMS OF DISTRIBUTION

 

3.1           Optional Forms of Distribution for Transferred Amounts.  If a
Memphis Plan Participant’s Annuity Starting Date with respect to his Transferred
Amounts occurs prior to his Cancellation Date, the Transferred Amounts credited
to his Rollover Account pursuant to Article 18 of the Plan and this Supplement
2, as adjusted for income, expenses, gains and losses thereon, may be
distributed, at the election of the Accountholder, in either one or a
combination of the following optional methods of distribution:

 

(a)                                  in a single lump sum payment; or

 

(b)                                 in any form of distribution with respect to
the Transferred Amounts that would have been available to, or with respect to,
the Memphis Plan Participant under the Memphis Plan as of October 2, 2000, if
the Memphis Plan Participant had died, retired or otherwise terminated
employment from the Memphis Plan on such date, unless the Secretary of the
Treasury has promulgated regulations stating that such optional forms of payment
may be eliminated without violating Code Section 411(d)(6),

 

subject to the spousal consent requirement in Plan Section 22.6 and the joint
and survivor annuity requirements under Code Section 401(a)(11),

 

3.2           Removal of Optional Form of Payment for Certain Rollover
Accounts.  If the Memphis Plan Participant’s Annuity Starting Date with respect
to the Transferred Amounts occurs on or after his Cancellation Date, the only
form of distribution available to such Memphis Plan Participant, or his
Beneficiary or alternate payee, shall be the single lump sum cash payment
provided by Plan Section 12.3.

 

3.3           Other Assets Not Affected.  Regardless of when the Memphis Plan
Participant’s Annuity Starting Date occurs, the form of distribution available
to a Memphis Plan Participant, or his Beneficiary or alternate payee, pursuant
to Section 3.1 of this Supplement 2 with respect to

 

Supp. 2-2

--------------------------------------------------------------------------------


 

the Transferred Amounts shall not affect the forms of distribution available
with respect to other assets held in such Participant’s Accounts under the Plan.

 

PLAN PROVISIONS APPLICABLE

 

4.1           General Rule.  Except as provided in this Supplement 2, the
Transferred Amounts shall be subject to the provisions of the Plan and shall not
be subject to any provision of the Memphis Plan or derived from the Memphis Plan
pursuant to Code Section 411(d)(6) or otherwise.

 

Supp. 2-3

--------------------------------------------------------------------------------

 

SUPPLEMENT 3

TO

SEALY PROFIT SHARING PLAN

 

RELATING TO CERTAIN FORMER PARTICIPANTS

WHO TERMINATED PRIOR TO THE CANCELLATION DATE

AND DISTRIBUTIONS PAYABLE BEFORE DECEMBER 1, 2004

 

This Supplement 3 to the Sealy Profit Sharing Plan (the “Plan”), relates only to
Employees whose distributions from the Plan commenced prior to the Cancellation
Date.  The provisions of this Supplement, and not replace, any applicable
provisions in Article 12 of the Plan.

 

DEFINITIONS

 

Unless the context otherwise indicates, the following terms when initially
capitalized herein, shall have the following meanings whenever used in this
Supplement.  Unless the context indicates otherwise, all other terms defined in
Article 2 of the Plan shall have the meanings set forth in such Article 2.

 

1.1           Cancellation Date.  The term “Cancellation Date” shall mean the
first day as of which a Participant’s Accounts ceased to be distributable in any
form other than the form of a single lump sum cash payment, which date was
December 1, 2004.

 

LOAN ADMINISTRATION

 

2.1           Spousal Consent to Loans Made Prior to Cancellation Date from
Rollover Account.  In the event a loan is to be made prior to the Cancellation
Date, from a Borrower’s Rollover Account that is subject to the provisions of
Plan Section 12.5, the Borrower’s Spouse, if any, consents to the loan in
accordance with Plan Section 22.6 within the ninety (90) day period ending on
the date the loan is made.

 

FORMS OF DISTRIBUTION

 

3.1           Waiver of Certain Election and Notice Periods.  In establishing a
benefit commencement date, a Participant may waive certain election periods
established under Code Sections 402(f), 411(a)(11) and 417 and Section 3.5 of
this Supplement 3.  The Plan Administrator shall provide information to the
Participant concerning his rights under the Plan

 

Supp. 3-1

--------------------------------------------------------------------------------


 

including information that clearly indicates that the Participant has at least
thirty (30) days to consider whether to consent to the distribution and to
consent to a direct rollover pursuant to Plan Section 12.10.  If the
Participant, after receiving such information, affirmatively elects
distribution, the Plan Administrator shall treat the election as a waiver of the
remaining notice period under Code Sections 402(f) and 411(a)(11) and the Plan,
and may direct that the distribution be made to the Participant unless the
distribution will commence before the Cancellation Date and is subject to Code
Sections 401(a)(11) and 417.

 

For distributions commencing before the Cancellation Date, and notwithstanding
the foregoing provisions regarding waiver of the entire remaining notice period,
if and only if the distribution is one to which Code Sections 401(a)(11) and 417
do apply, a Participant may elect (with any applicable spousal consent) to waive
any requirement that a written notice concerning waiver of a joint and survivor
annuity be provided thirty (30) days before the Annuity Starting Date or that
the applicable election period to waive the qualified joint and survivor annuity
form of benefit shall not end before the thirtieth (30th) day after the date on
which such explanation is provided.  In the event of such a waiver, the
distribution to the Participant may commence after the expiration of the seven
(7) day period that begins after the explanation of the qualified joint and
survivor annuity is provided to the Participant.  Such seven (7) day period may
not be waived.

 

3.2           Distribution Procedures.  Each Participant, former Participant or
Beneficiary who applies for benefits in accordance with Plan Section 12.2 shall
also elect a method of distribution in accordance with this Supplement 3.

 

3.3           Annuity Payments for Certain Rollover Accounts.  Unless another
method of distribution is selected under Section 3.4 of this Supplement 3, the
normal method of distribution of amounts distributable to a Participant, former
Participant or Beneficiary pursuant to Articles 9, 10 and 11 of the Plan that
are attributable to amounts credited to his Rollover Account pursuant to
Article 18 of the Plan and that are subject to the joint and survivor annuity
requirements under Code Section 401(a)(11) at the time immediately prior to the
transfer of such amounts to this Plan shall be as follows:

 

(a)                                  such distributions shall be made to a
married Participant or a married former Participant in the form of a joint and
survivor annuity contract of an insurance company issued on the joint lives of
such Participant and his Spouse, with the provision that after the Participant’s
death 50% of his

 

Supp. 3-2

--------------------------------------------------------------------------------


 

monthly retirement benefit shall continue during the life of and be paid to his
Spouse; or

 

(b)                                 such distributions shall be made to an
unmarried Participant, an unmarried former Participant or a Beneficiary in the
form of a full cash refund life annuity contract of an insurance company issued
on the life of such Participant or Beneficiary.

 

3.4           Optional Form of Payments for Certain Rollover Accounts.  A
Participant, former Participant or Beneficiary who commences distribution before
the Cancellation Date may, subject to the notice requirements and spousal
consent requirement set forth in Section 3.5 of this Supplement 3, elect to
receive the amounts that are credited to his Rollover Account pursuant to
Article 18 of the Plan and that are subject to the joint and survivor annuity
requirements under Code Section 401(a)(11) in a single lump sum payment.

 

3.5           Election Procedures for Single Lump Sum Payment; Spousal Consent. 
A Participant or former Participant commencing distribution in a single lump sum
payment pursuant to Section 3.4 of this Supplement 3 with respect to amounts
credited to his Rollover Account pursuant to Article 18 of the Plan and that are
subject to the joint and survivor annuity requirements under Code
Section 401(a)(11), shall notify the Plan Administrator of his election with
respect to such amounts in a manner acceptable to the Plan Administrator prior
to the date his retirement benefits become distributable pursuant to Article 9,
10 or 11 of the Plan and Plan Section 12.1.  The Plan Administrator shall, no
less than thirty (30) days and no more than ninety (90) days (effective
December 1, 2007, one hundred eighty (180) days) prior to such Participant’s or
former Participant’s Annuity Starting Date, provide such Participant with a
written explanation of:

 

(a)                                  the terms and conditions of the normal form
set forth in Section 3.3 of this Supplement 3;

 

(b)                                 his right to make, and the effect of, (1) an
election under this Section not to receive his retirement benefits pursuant to
the normal form set forth in Section 3.3 of this Supplement 3, and (2) an
election under Section 3.4 of this Supplement 3;

 

(c)                                  the rights of his Spouse in regard to such
election, with respect to retirement benefits subject to Sections 3.3 and 3.4 of
this Supplement 3;

 

(d)                                 his right to make, and the effect of, a
revocation of any such elections; and

 

(e)                                  the relative values of the forms of
retirement benefits described in Section 3.4 of this Supplement 3.

 

Supp. 3-3

--------------------------------------------------------------------------------


 

Notwithstanding anything contained in this Article to the contrary, effective
December 1, 1997, the following provisions apply to the time for written
explanation under Code Section 417(a)(7):

 

(1)                                  The written explanation described in Code
Section 417(a)(3)(A) may be provided after the Participant’s or former
Participant’s distributions are to commence, except to the extent provided in
applicable Treasury regulations.  If so, the ninety (90) day applicable election
period shall not end before the thirtieth (30th) day after the date on which
such explanation is provided.

 

(2)                                  A Participant or former Participant may
elect (with any applicable spousal consent) to waive any requirement that the
written explanation be provided at least thirty (30) days before the date as of
which his distributions are to commence (or to waive the thirty (30) day
requirement under the above paragraph) if:

 

(A)                              the Plan Administrator provides information
clearly indicating the Participant or former Participant has the right to at
least thirty (30) days to consider whether to waive the form of annuity contract
applicable to him under Section 3.4 of this Supplement 3 and consent to a form
of distribution other than such annuity contract;

 

(B)                                the distribution commences more than seven
(7) days after such explanation is received; and

 

(C)                                the Participant or former Participant is
permitted to revoke an affirmative distribution election at least until the
annuity starting date, or if later, at any time prior to the expiration of the
seven (7) day period that beings the day after such explanation is provided by
the Participant.

 

An election of a single lump sum payment shall be made by a Participant or
former Participant during the ninety (90) day period ending on his Annuity
Starting Date; provided, that his Annuity Starting Date shall be delayed, if
necessary, to ensure that he shall have received the foregoing written
explanation at least thirty (30) days prior to his Annuity Starting Date.  Any
such election may be revoked and made again any number of times as long as such
ninety (90) day period has not expired.  For purposes of this Section, a
Participant’s or former Participant’s “Annuity Starting Date” is the first day
of the first period for which an amount is payable as an annuity under the terms
of this Plan or in the case of a benefit that is not payable in the form of an
annuity, the first day on which all events have occurred that shall entitle him
to such benefit.

 

If a married Participant or former Participant receives retirement benefits
subject to Sections 3.3 or 3.4 of this Supplement 3 and commences distribution
before the Cancellation

 

Supp. 3-4

--------------------------------------------------------------------------------


 

Date under a form other than the joint and survivor annuity form, described in
Section 3.3(a) of this Supplement 3, his election shall not be of any effect and
the Participant or former Participant shall be treated the same as though his
election had not been made unless the Participant’s Spouse consents in writing
to such election in accordance with Plan Section 22.6.  Any such election by a
married Participant shall designate a specific optional method of distribution
that shall not be changed without his Spouse’s consent, unless the Spouse’s
original consent expressly permits further changes by the Participant.

 

3.6           Administering Distribution of Accounts.  Notwithstanding Plan
Section 12.3, for distributions of amounts credited to a Participant’s or former
Participant’s Rollover Accounts pursuant to Article 18 hereof that commence
before the Cancellation Date, the Plan Administrator shall notify the Trustee
immediately of such election, and the Trustee shall make all distributions in
accordance with such method of distribution.  At any time that amounts remain
credited to a Participant’s or former Participant’s Rollover Account or
Distributable Account, he may, subject to the spousal consent requirement
described above, file with the Plan Administrator instructions changing the
method of distribution.  The Plan Administrator shall promptly direct the
Trustee in writing to adopt the new method of distribution for any amounts
remaining credited to such person’s Accounts.  In no case shall the Trustee be
obligated to accept any instructions for a change in the method of distribution
if, in its judgment, it will be unduly expensive to carry out such
instructions.  There shall be no liability on the part of the Plan Administrator
to any person because of any delay in notifying the Trustee of a change in
method of distribution filed with it.

 

3.7           Option to Purchase Annuity Contracts.  The Trustee shall, upon
notification by the Plan Administrator as to the eligibility of and method of
distribution applicable to an Accountholder take any one or a combination of the
following actions that the Plan Administrator, in its sole discretion, shall
deem proper to effectuate the method of distribution to such person:

 

(a)                                  remit the amount then credited to such
person’s Accounts, or a portion thereof, to an insurance company with
instructions to apply the sum remitted to produce the maximum annuity available,
thereunder; or

 

(b)                                 purchase from an insurance company an
appropriate annuity contract or contracts; or

 

(c)                                  make payments directly from the Trust Fund
to such person.

 

Supp. 3-5

--------------------------------------------------------------------------------


 

Any amounts paid from the Trust Fund to an insurance company or to an
Accountholder shall be debited from such Account.

 

3.8           Option to Restrict and Distribute Annuity Contract.  In the event
the Trustee, pursuant to Plan Section 12.7, obtains an annuity contract or
contracts for the benefit of a Participant, former Participant or Beneficiary,
the Trustee shall, after having selected such settlement options and placed such
restrictive endorsements thereon as are directed by the Plan Administrator,
transfer ownership of the contract or contracts to such person and deliver said
contract or contracts to him.

 

Supp. 3-6

--------------------------------------------------------------------------------
